Exhibit 10.1

EXECUTION VERSION

INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT

INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT (this “Agreement”), dated as of
August 21, 2013, relating to the Second Amended and Restated Credit Agreement,
dated as of March 15, 2012, as amended pursuant to the Incremental Assumption
Agreement dated as of October 4, 2012 and the Incremental Assumption Agreement
dated as of April 24, 2013 (as further amended, restated, supplemented, waived
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and as amended hereby, the “Credit Agreement”), among CHASE
ACQUISITION I, INC., RBS GLOBAL, INC. (“RBS Global”), REXNORD LLC (“Rexnord”
and, together with RBS Global, the “Borrowers”), the Lenders party thereto from
time to time and CREDIT SUISSE AG, as Administrative Agent (in such capacity,
the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrowers have, by notice to the Administrative Agent dated as of
August 20, 2013, delivered pursuant to Section 2.21 of the Existing Credit
Agreement (the “Notice”) (a copy of which notice is attached as Exhibit A
hereto), requested a Refinancing Term Loan (as defined in the Existing Credit
Agreement) in an aggregate principal amount of $788,319,488.63 be made to the
Borrowers on the Incremental Effective Date (as defined below) on the terms set
forth in the Credit Agreement (the “Term B Refinancing Loan”, the Net Proceeds
of which will be applied to repay in full the aggregate principal amount of the
Term B Loans outstanding on the Incremental Effective Date (as defined below)
under the Existing Credit Agreement, together with accrued interest thereon, and
break funding payments (if any) applicable thereto in accordance with 2.16 of
the Existing Credit Agreement (the “Term B Loan Refinancing”);

WHEREAS, the Borrowers have requested that, immediately after giving effect to
the Term B Loan Refinancing, certain amendments be made to the Existing Credit
Agreement, as more fully set forth herein;

WHEREAS the Borrowers have, pursuant to the Notice, further requested an
Incremental Term Loan (as defined in the Existing Credit Agreement) in an
aggregate principal amount of $1,161,680,511.37 be made to the Borrowers on the
Incremental Effective Date on the terms set forth in the Credit Agreement (the
“Term B Incremental Loan”), the Net Proceeds of which will be used to repurchase
or redeem in full the Borrowers’ outstanding 8 1/2% Senior Notes due 2018 and
pay related fees and expenses;

WHEREAS, the institution listed on Schedule I hereto (the “New Term Lender”) has
agreed, on the terms and conditions set forth herein and in the Credit
Agreement, to provide (x) a Term B Refinancing Loan in an aggregate principal
amount set forth opposite its name under the heading “Term B Refinancing
Commitment” on Schedule I hereto (the “Term B Refinancing Commitment”) and (y) a
Term B Incremental Loan in an aggregate principal amount set forth opposite its
name under the heading “Term B Incremental Commitment” on Schedule I hereto (the
“Term B Incremental Commitment” and, together with the Term B Refinancing
Commitment, the “New Term Commitment” and the loans funded pursuant to such New
Term Commitment, the “New Term Loans”); and



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Existing Credit Agreement, and each reference to “thereof”, “thereunder”,
“therein” and “thereby” and each other similar reference and each reference to
the “Credit Agreement” and each other similar reference contained in any other
Loan Document shall, from the Incremental Effective Date, refer to the Existing
Credit Agreement as amended hereby.

SECTION 2. Term B Loan Refinancing.

(a) Subject to the terms and conditions set forth herein and in the Credit
Agreement, the New Term Lender agrees to make (x) a Term B Refinancing Loan to
the Borrowers on the Incremental Effective Date in a principal amount not to
exceed its Term B Refinancing Commitment and (y) a Term B Incremental Loan to
the Borrowers on the Incremental Effective Date in a principal amount not to
exceed its Term B Incremental Commitment.

(b) It is understood and agreed that (i) the Term B Refinancing Loan constitutes
a “Refinancing Term Loan”, the Term B Incremental Term Loan constitute an
“Incremental Term Loan”, the Term B Incremental Commitment constitutes an
“Incremental Term Loan Commitment”, the New Term Lender constitutes an
“Incremental Term Lender”, and this Agreement constitutes an “Incremental
Assumption Agreement”, in each case for the purpose of the Existing Credit
Agreement, (ii) with effect from the Incremental Effective Date, the New Term
Loan shall constitute a “Term B Loan”, the New Term Lender shall constitute a
“Lender” and a “Term B Lender”, the New Term Commitment shall constitute a “Term
B Loan Commitment”, in each case for the purpose of the Credit Agreement,
(iii) the Term B Refinancing Loans and the Term B Incremental Loans shall
constitute a single tranche of Loans under the Credit Agreement, having
identical terms as set forth in the Credit Agreement and, for clarification
purposes, shall not be Incremental Term Loans under the Credit Agreement, and
(iv) the parties hereto waive the requirement for notice of prepayment otherwise
required by the Existing Credit Agreement.

SECTION 3. Amendments to Credit Agreement. Effective as of the Incremental
Effective Date, the Credit Agreement (including Exhibits and Schedules thereto)
is hereby amended and restated as set forth in the Credit Agreement attached as
Exhibit B hereto.

 

2



--------------------------------------------------------------------------------

SECTION 4. Representations of the Borrowers. The Borrowers represent and warrant
that:

(a) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects on and as of the Incremental Effective Date
after giving effect hereto with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

(b) no Event of Default or Default was continuing on and as of the Incremental
Effective Date after giving effect hereto and to the extension of credit
requested to be made on the Incremental Effective Date.

SECTION 5. Conditions. This Agreement shall become effective as of the first
date (the “Incremental Effective Date”) when

(a) The Administrative Agent shall have received from each Loan Party, the New
Term Lender (which, immediately upon giving effect to the Term B Loan
Refinancing shall constitute the Required Lenders), the Majority Lenders in
respect of the Revolving Facility, the Administrative Agent and the Issuing Bank
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) each of the conditions set forth in Section 4.02 of the Credit Agreement
shall have been satisfied or waived.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms for the benefit of the Guaranteed
Parties (as defined in the Collateral Agreement) that (i) the obligations of the
Loan Parties under the Credit Agreement (including with respect to the New Term
Loans) and the other Loan Documents (x) are entitled to the benefits of the
guarantees and the security interests set forth or created in the Collateral
Agreement and the other Loan Documents and (y) constitute “Obligations”, “Loan
Obligations” and “Loan Document Obligations” for the purpose of the Loan
Documents and (ii) notwithstanding the effectiveness of the terms hereof, the
Collateral Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects.
Each Loan Party ratifies and confirms that all Liens granted, conveyed, or
assigned to any Agent by such Person pursuant to each Loan Document to which it
is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations as increased
hereby.

SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

CHASE ACQUISITION I, INC.

REXNORD LLC

REXNORD INDUSTRIES, LLC

PT COMPONENTS, INC.

RBS ACQUISITION CORPORATION

RBS CHINA HOLDINGS, L.L.C.

RBS GLOBAL, INC.

REXNORD INTERNATIONAL INC.

THE FALK SERVICE CORPORATION

PRAGER INCORPORATED

REXNORD-ZURN HOLDINGS, INC.

ENVIRONMENTAL ENERGY COMPANY

HL CAPITAL CORP.

KRIKLES, INC.

OEI, INC.

OEP, INC.

SANITARY-DASH MANUFACTURING CO., INC.

ZURCO, INC.

ZURN INTERNATIONAL, INC.

ZURN INDUSTRIES, LLC

ZURN PEX, INC.

GA INDUSTRIES HOLDINGS, LLC

GA INDUSTRIES, LLC

RODNEY HUNT – FONTAINE INC.

AMERICAN AUTOGARD LLC

CLINE ACQUISITION CORP.

VAG VALVES USA INC.

By: /s/ Patricia M. Whaley                                          
               

      Name: Patricia M. Whaley

      Title: Vice President, General Counsel & Secretary

                 of each above-named entity

[Signature Page to Incremental Assumption and Amendment Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

    CREDIT SUISSE AG, CAYMAN ISLANDS

        BRANCH, as Administrative

        Agent and Issuing Bank

By:   /s/ Robert Hetu  

Name: ROBERT HETU

Title:   AUTHORIZED SIGNATORY

By:   /s/ Patrick Freytag  

Name: PATRICK FREYTAG

Title:   AUTHORIZED SIGNATORY

[Signature Page to Incremental Assumption and Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as New Term Lender By:   /s/ Robert
Hetu  

Name: ROBERT HETU

Title:   AUTHORIZED SIGNATORY

By:   /s/ Patrick Freytag  

Name: PATRICK FREYTAG

Title:   AUTHORIZED SIGNATORY

[Signature Page to Incremental Assumption and Amendment Agreement]



--------------------------------------------------------------------------------

Schedule I

NEW TERM LOAN COMMITMENTS

 

New Term Lender

   Term B Refinancing Commitment      Term B  Incremental
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 788,319,488.63       $ 1,161,680,511.37      

 

 

    

 

 

 

Total

   $ 788,319,488.63       $ 1,161,680,511.37      

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Notice Requesting New Term Loan Commitments

[SEE ATTACHED]



--------------------------------------------------------------------------------

NOTICE REQUESTING NEW TERM LOANS

Date: [                    ], 2013

 

To: Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Second Amended and Restated Credit
Agreement dated as of March 15, 2012 as amended pursuant to the Incremental
Assumption Agreement dated as of October 4, 2012 and the Incremental Assumption
Agreement dated as of April 24, 2013 (as further amended, restated,
supplemented, waived or otherwise modified from time to time, the “Existing
Credit Agreement”) among Chase Acquisition I, Inc., RBS Global, Inc. (“RBS
Global”), Rexnord LLC (“Rexnord” and, together with RBS Global, the
“Borrowers”), the Lenders party thereto from time to time as lenders and agents
and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Existing Credit Agreement. Terms
defined in the Existing Credit Agreement, wherever used herein, unless otherwise
defined herein, shall have the same meanings herein as are prescribed by the
Existing Credit Agreement. The Borrowers hereby request New Term Loans in an
amount set forth below to be made available under the Existing Credit Agreement
from the Incremental Effective Date specified below.

 

1. Amount of Refinancing Term Loan being requested:    $[            ] 2. Amount
of Incremental Term Loan Commitment being requested:    $[            ] 2. Date
on which such New Term Loans are requested to be made (the “Incremental
Effective Date”):    [                    ], 2013

The Borrowers hereby further request that the New Term Loans requested hereby be
a Term B Loan for all purposes under the Existing Credit Agreement from and
after the Incremental Effective Date.

[Signature page follows]



--------------------------------------------------------------------------------

This Notice Requesting New Term Loans is issued pursuant to and is subject to
the Existing Credit Agreement and is executed as of the date set forth above.

 

RBS GLOBAL, INC.

REXNORD LLC

By:  

 

 

  Name: Mark W. Peterson  

Title:   Senior Vice-President and

            Chief Financial Officer of

            each above-named entity



--------------------------------------------------------------------------------

EXHIBIT B

Credit Agreement

[SEE ATTACHED]



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL

 

 

THIRD AMENDED AND RESTATED

FIRST LIEN CREDIT AGREEMENT

Dated as of August 21, 2013

Among

CHASE ACQUISITION I, INC.,

as Holdings,

RBS GLOBAL, INC.

and

REXNORD LLC,

as Borrowers,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG,

as Administrative Agent,

 

 

CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS LENDING PARTNERS LLP, BMO CAPITAL MARKETS CORP.,

BARCLAYS, SUMITOMO MITSUI BANKING CORPORATION,

MIZUHO BANK, LTD. and APOLLO GLOBAL SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners,

Co-Syndication Agents and Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

Section 1.01

   Defined Terms      1   

Section 1.02

   Terms Generally      63   

Section 1.03

   Exchange Rates; Currency Equivalents      63   

Section 1.04

   Timing of Payment or Performance      64   

Section 1.05

   Times of Day      64   

ARTICLE II The Credits

     64   

Section 2.01

   Commitments      64   

Section 2.02

   Loans and Borrowings      64   

Section 2.03

   Requests for Borrowings      65   

Section 2.04

   [Reserved]      66   

Section 2.05

   Letters of Credit      66   

Section 2.06

   Funding of Borrowings      72   

Section 2.07

   Interest Elections      73   

Section 2.08

   Termination and Reduction of Commitments      74   

Section 2.09

   Repayment of Loans; Evidence of Debt      75   

Section 2.10

   Repayment of Term Loans and Revolving Facility Loans      76   

Section 2.11

   Prepayment of Loans      77   

Section 2.12

   Fees      79   

Section 2.13

   Interest      80   

Section 2.14

   Alternate Rate of Interest      81   

Section 2.15

   Increased Costs      82   

Section 2.16

   Break Funding Payments      83   

Section 2.17

   Taxes      83   

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      88   

Section 2.19

   Mitigation Obligations; Replacement of Lenders      90   

Section 2.20

   Illegality      91   

Section 2.21

   Incremental Commitments      91   

Section 2.22

   Defaulting Lender      102   

ARTICLE III Representations and Warranties

     104   

Section 3.01

   Organization; Powers      104   

Section 3.02

   Authorization      104   

Section 3.03

   Enforceability      105   

Section 3.04

   Governmental Approvals      105   

Section 3.05

   Financial Statements      105   

Section 3.06

   No Material Adverse Effect      106   

Section 3.07

   Title to Properties; Possession Under Leases      106   

Section 3.08

   Subsidiaries      106   

Section 3.09

   Litigation; Compliance with Laws      107   

Section 3.10

   Federal Reserve Regulations      107   

 

i



--------------------------------------------------------------------------------

Section 3.11

   Investment Company Act      107   

Section 3.12

   Use of Proceeds      107   

Section 3.13

   Tax Returns      107   

Section 3.14

   No Material Misstatements      108   

Section 3.15

   Employee Benefit Plans      108   

Section 3.16

   Environmental Matters      109   

Section 3.17

   Security Documents      109   

Section 3.18

   Location of Real Property and Leased Premises      111   

Section 3.19

   Solvency      111   

Section 3.20

   Labor Matters      112   

Section 3.21

   Insurance      112   

Section 3.22

   No Default      112   

Section 3.23

   Intellectual Property; Licenses, Etc.      112   

Section 3.24

   Senior Debt      112   

Section 3.25

   USA PATRIOT Act; OFAC      112   

Section 3.26

   Foreign Corrupt Practices Act      113   

ARTICLE IV Conditions of Lending

     113   

Section 4.01

   All Credit Events      113   

Section 4.02

   First Credit Event      114   

ARTICLE V Affirmative Covenants

     117   

Section 5.01

   Existence; Business and Properties      117   

Section 5.02

   Insurance      117   

Section 5.03

   Taxes      119   

Section 5.04

   Financial Statements, Reports, etc.      119   

Section 5.05

   Litigation and Other Notices      121   

Section 5.06

   Compliance with Laws      122   

Section 5.07

   Maintaining Records; Access to Properties and Inspections      122   

Section 5.08

   Use of Proceeds      122   

Section 5.09

   Compliance with Environmental Laws      122   

Section 5.10

   Further Assurances; Additional Security      122   

Section 5.11

   Rating      125   

Section 5.12

   Post-Closing      125   

ARTICLE VI Negative Covenants

     126   

Section 6.01

   Indebtedness      126   

Section 6.02

   Liens      132   

Section 6.03

   Sale and Lease-Back Transactions      138   

Section 6.04

   Investments, Loans and Advances      138   

Section 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions      143   

Section 6.06

   Dividends and Distributions      146   

Section 6.07

   Transactions with Affiliates      148   

Section 6.08

   Business of the Borrowers and the Subsidiaries      152   

 

ii



--------------------------------------------------------------------------------

Section 6.09

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.     
152   

Section 6.10

   Fiscal Year      155   

Section 6.11

   Net First Lien Leverage Ratio      155   

ARTICLE VIA Holdings Negative Covenants

     155   

ARTICLE VII Events of Default

     155   

Section 7.01

   Events of Default      155   

Section 7.02

   [Reserved]      158   

Section 7.03

   Right to Cure      158   

ARTICLE VIII The Agents

     159   

Section 8.01

   Appointment      159   

Section 8.02

   Delegation of Duties      161   

Section 8.03

   Exculpatory Provisions      162   

Section 8.04

   Reliance by Agents      162   

Section 8.05

   Notice of Default      163   

Section 8.06

   Non-Reliance on Agents and Other Lenders      163   

Section 8.07

   Indemnification      164   

Section 8.08

   Agent in Its Individual Capacity      165   

Section 8.09

   Successor Administrative Agent      165   

Section 8.10

   Arrangers, Co-Syndication Agents and Co-Documentation Agents      165   

Section 8.11

   Security Documents and Collateral Agent      165   

Section 8.12

   Withholding Tax      166   

Section 8.13

   Certain German Matters      166   

Section 8.14

   Parallel Debt (the Netherlands)      167   

Section 8.15

   German Parallel Debt (Germany)      168   

ARTICLE IX Miscellaneous

     169   

Section 9.01

   Notices; Communications      169   

Section 9.02

   Survival of Agreement      170   

Section 9.03

   Binding Effect      170   

Section 9.04

   Successors and Assigns      170   

Section 9.05

   Expenses; Indemnity      177   

Section 9.06

   Right of Set-off      179   

Section 9.07

   Applicable Law      179   

Section 9.08

   Waivers; Amendment      180   

Section 9.09

   Interest Rate Limitation      182   

Section 9.10

   Entire Agreement      182   

Section 9.11

   WAIVER OF JURY TRIAL      183   

Section 9.12

   Severability      183   

Section 9.13

   Counterparts      183   

Section 9.14

   Headings      183   

 

iii



--------------------------------------------------------------------------------

Section 9.15

   Jurisdiction; Consent to Service of Process      183   

Section 9.16

   Confidentiality      184   

Section 9.17

   Platform; Borrower Materials      185   

Section 9.18

   Release of Liens and Guarantees      185   

Section 9.19

   Judgment Currency      186   

Section 9.20

   USA PATRIOT Act Notice      186   

Section 9.21

   Affiliate Lenders      186   

Section 9.22

   Agency of the Borrowers for the Loan Parties      188   

Section 9.23

   No Liability of the Issuing Banks      188   

 

iv



--------------------------------------------------------------------------------

Exhibits, Schedules and Annex

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Administrative Questionnaire

Exhibit C

   Form of Solvency Certificate

Exhibit D

   Form of Borrowing Request

Exhibit E

   Form of Interest Election Request

Exhibit F

   Form of Mortgage

Exhibit G

   Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H-1

   Form of First Lien/First Lien Intercreditor Agreement

Exhibit H-2

   Form of First Lien/Second Lien Intercreditor Agreement

Exhibit I

   Form of Non-Bank Tax Certificate

Exhibit J

   Form of Intercompany Subordination Terms

Schedule 1.01(A)

   Certain Excluded Equity Interests

Schedule 1.01(B)

   Mortgaged Properties

Schedule 1.01(C)

   Immaterial Subsidiaries

Schedule 1.01(D)

   Existing Letters of Credit

Schedule 1.01(E)

   Foreign Pledge Agreements and Related Opinions

Schedule 1.01(F)

   Third Restatement Effective Date Unrestricted Subsidiaries

Schedule 2.01

   Commitments

Schedule 2.21(b)

   Form of CAM Provisions

Schedule 3.01

   Organization and Good Standing

Schedule 3.04

   Governmental Approvals

Schedule 3.05

   Financial Statements

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Subscriptions

Schedule 3.13

   Taxes

Schedule 3.16

   Environmental Matters

Schedule 3.21

   Insurance

Schedule 3.23

   Intellectual Property

Schedule 3.26

   Certain Regulatory Matters

Schedule 5.10

   Post-Closing Items

Schedule 6.01

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.04

   Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 9.01

   Notice Information

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT dated as of August 21,
2013 (this “Agreement”), among CHASE ACQUISITION I, INC., a Delaware corporation
(“Holdings”), RBS GLOBAL, INC., a Delaware corporation (“RBS Global”), REXNORD
LLC, a Delaware limited liability company (“Rexnord” and, together with RBS
Global, the “Borrowers”), the LENDERS party hereto from time to time, the
ISSUING BANKS party hereto from time to time and CREDIT SUISSE AG, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders.

WHEREAS, Holdings and the Borrowers are party to that certain Second Amended and
Restated Credit Agreement, dated as of March 15, 2012 (as amended by that
certain Incremental Assumption Agreement dated as of October 4, 2012, and by
that certain Incremental Assumption Agreement dated as of April 24, 2013, and as
further amended prior to the date hereof, the “Second Restated Credit
Agreement”) among Holdings, the Borrowers, the several lenders party thereto
from time to time, Credit Suisse AG, as administrative agent;

WHEREAS, the Second Restated Credit Agreement amended and restated that certain
First Restated Credit Agreement dated as of October 5, 2009 among Holdings, the
Borrowers, the several lenders party thereto from time to time, and Credit
Suisse, Cayman Islands Branch, as administrative agent (the “First Restated
Credit Agreement”);

WHEREAS, the First Restated Credit Agreement amended and restated that certain
Credit Agreement dated as of July 21, 2006 among Holdings, the Borrowers, the
several lenders party thereto from time to time, and Credit Suisse, Cayman
Islands Branch, as successor administrative agent;

WHEREAS, the parties to the 2013 Incremental Assumption and Amendment Agreement
(as defined below) have agreed to amend and restate the Second Restated Credit
Agreement as provided in this Agreement;

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrowers on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2013 Incremental Assumption and Amendment Agreement” shall mean the Incremental
Assumption and Amendment Agreement dated August 21, 2013.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%;



--------------------------------------------------------------------------------

provided, that for the avoidance of doubt, the LIBO Rate for any day shall be
based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers’ Association Interest Settlement Rates
(or the successor thereto if the British Bankers’ Association is no longer
making a LIBO Rate available) for deposits in Dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association (or the successor thereto if the British Bankers’
Association is no longer making a LIBO Rate available) as an authorized vendor
for the purpose of displaying such rates). Any change in such rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any,
and (y) in the case of Eurocurrency Borrowings composed of Eurocurrency Term
Loans, 1.00%.

“Adjustment Date” shall have the meaning ascribed thereto in the definition of
“Pricing Grid”.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as amended, restated, supplemented or otherwise
modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans (or Pari Term Loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees paid to
arrangers for such Loans (or Pari Term Loans, if applicable) and customary
consent fees for an amendment paid generally to consenting lenders.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars, Euros, Pound Sterling, Singapore Dollars, New Zealand Dollars,
Brazilian Real, Mexican Pesos, Chinese Renminbi, Indian Rupees, Czech Kroners,
Chilean Pesos and Australian Dollars and any other currency other than Dollars
as may be acceptable to the Administrative Agent and the Issuing Bank with
respect thereto in their sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Applicable Commitment Fee” shall mean for any day (i) the Collateral Agent
Commitment Fee as determined pursuant to the Pricing Grid or (ii) with respect
to any Other Revolving Facility Commitments, the “Applicable Commitment Fee” set
forth in the applicable Incremental Assumption Agreement.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.00% per annum in the case of any Eurocurrency Loan and 2.00% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Loan, as set
forth pursuant to the Pricing Grid; provided, however, that on and after the
first Adjustment Date occurring after delivery of the financial statements and
certificates required by Section 5.04 upon the completion of one full fiscal
quarter of the Borrowers after the Third Restatement Effective Date, the
“Applicable

 

3



--------------------------------------------------------------------------------

Margin” with respect to any Term B Loan will be determined pursuant to the
Pricing Grid, and (iii) with respect to any Other Term Loan or Other Revolving
Loan, the “Applicable Margin” set forth in the Incremental Assumption Agreement
relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean Credit Suisse Securities (US) LLC, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Lending Partners LLC, BMO Capital Markets Corp., the investment banking
division of Barclays Bank PLC, Sumitomo Mitsui Banking Corporation, Mizuho Bank,
Ltd. and Apollo Global Securities LLC.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrowers
or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrowers (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrowers.

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Third Restatement
Effective Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date for such Class and, in the case of each of the Revolving Facility
Loans, Revolving Facility Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

4



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $5,000,000
and (b) in the case of ABR Loans, $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrowers or their Subsidiaries, or
of a special purpose or other entity not consolidated with the Borrowers and
their Subsidiaries, either existing on the Third Restatement Effective Date or
created thereafter that (a) initially were not included on the consolidated
balance sheet of the Borrowers as capital lease obligations and were
subsequently recharacterized as capital lease obligations or, in the case of
such a special purpose or other entity becoming consolidated with the Borrowers
and their Subsidiaries were required to be characterized as capital lease
obligations upon such consideration, in either case, due to a change in
accounting treatment or otherwise, or (b) did not

 

5



--------------------------------------------------------------------------------

exist on the Third Restatement Effective Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Third Restatement Effective Date
had they existed at that time, shall for all purposes not be treated as
Capitalized Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay-in-kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrowers or
any Subsidiary, including such fees paid in connection with the Transactions or
upon entering into a Permitted Receivables Financing, and (c) the amortization
of debt discounts, if any, or fees in respect of Hedging Agreements; provided,
that Cash Interest Expense shall exclude any one time financing fees, including
those paid in connection with the Transactions, or upon entering into a
Permitted Receivables Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrowers or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Third Restatement Effective Date), is an
Agent, an Arranger, a Lender or an Affiliate of any such person, in each case,
in its capacity as a party to such Cash Management Agreement.

 

6



--------------------------------------------------------------------------------

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

“CFC Holding Company” shall mean any Subsidiary of the Borrowers that owns one
or more CFCs, either directly or indirectly through other entities that are
disregarded entities or partnerships for U.S. Federal income tax purposes, and
such Subsidiary and all such entities have no material assets (excluding equity
interests in each other) other than equity interests of such CFCs).

A “Change in Control” shall be deemed to occur if:

(a) any person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person,
entity or “group” and its subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders (or any holding company parent of RBS
Global owned directly or indirectly by the Permitted Holders), shall at any time
have acquired direct or indirect beneficial ownership (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act) of voting power of the outstanding
Voting Stock of RBS Global having more than the greater of (A) 35% of the
ordinary voting power for the election of directors of RBS Global and (B) the
percentage of the ordinary voting power for the election of directors of RBS
Global owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Holders, unless the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of RBS
Global; or

(b) during any period of twelve (12) consecutive months, a majority of the seats
(other than vacant seats) on the Board of Directors of RBS Global shall be
occupied by individuals who were neither (1) nominated by the Board of Directors
of the Borrowers or a Permitted Holder, (2) appointed by directors so nominated
nor (3) appointed by a Permitted Holder; or

(c) a “Change of Control” (as defined in any indenture or credit agreement in
respect of any Junior Financing constituting Material Indebtedness) shall have
occurred; or

(d) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of RBS Global (other
than in connection with a Qualified IPO of a Borrower).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Third Restatement Effective Date, (b) any change in law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Third Restatement Effective Date or (c) compliance by any Lender (or,
for purposes of Section 2.15(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Third Restatement Effective Date; provided, however,
that

 

7



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto and (y) all requests, rules, guidelines or directives promulgated under
or in connection with, all interpretations and applications of, or and any
compliance by a Lender with any request or directive relating to International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case under this
clauses (x) and (y) be deemed to be a “Change in Law” regardless of the date
enacted, adopted or issued, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other borrowers of loans under United States of America cash flow
term loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Other Term
Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used in
respect of any Commitment, whether such Commitment is in respect of a commitment
to make Term B Loans, Other Term Loans, Initial Revolving Loans or Other
Revolving Loans. Other Term Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans or the Initial Revolving Loans, respectively, or from other Other
Term Loans or other Other Revolving Loans, as applicable, shall be construed to
be in separate and distinct Classes.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Document.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Second Amended and Restated Guarantee and
Collateral Agreement dated as of March 15, 2012 as amended, restated,
supplemented or otherwise modified from time to time, among the Borrowers,
Holdings, each Subsidiary Loan Party and the Collateral Agent.

 

8



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a)(i) on or prior to the Third Restatement Effective Date, the Collateral Agent
shall have received from Holdings, the Borrowers and each Subsidiary Loan Party,
a counterpart of the Collateral Agreement (or appropriate supplements thereto)
duly executed and delivered on behalf of such person; and (ii) within 15 days
after the Third Restatement Effective Date (or such later date as the Collateral
Agent may agree), the Collateral Agent shall have received a counterpart to each
document listed on Schedule 1.01(E) duly executed and delivered on behalf of
each party thereto;

(b) on the Third Restatement Effective Date, (i)(x) all outstanding Equity
Interests of the Borrowers and all other outstanding Equity Interests, in each
case, directly owned by the Loan Parties, (other than Equity Interests in the
Subsidiaries listed on Schedule 1.01(A)), and all Indebtedness owing to any Loan
Party shall have been pledged pursuant to the Collateral Agreement and the
Collateral Agent shall have received certificates or other instruments (if any)
representing such Equity Interests (other than (i) Equity Interests issued by
Foreign Subsidiaries organized under the laws of a jurisdiction where receipt of
such certificates or other instruments is not required for perfection of
security interests in such Equity Interests and (ii) Equity Interests issued by
a Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and
any notes or other instruments required to be delivered pursuant to the
applicable Security Documents, together with stock powers, note powers or other
instruments of transfer with respect thereto endorsed in blank, provided that in
no event shall (x) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or any CFC Holding Company be pledged to
secure the Obligations or (y) any of the issued and outstanding Equity Interests
of any Foreign Subsidiary that is not a “first tier” Foreign Subsidiary of a
Loan Party be pledged to secure the Obligations;

(c) in the case of any person that (i) becomes a Subsidiary Loan Party after the
Third Restatement Effective Date, the Collateral Agent shall have received a
supplement to the Collateral Agreement in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party (ii) becomes a
“first tier” Foreign Subsidiary directly owned by Holdings, the Borrowers or a
Subsidiary Loan Party after the Third Restatement Effective Date, the Collateral
Agent shall have received a duly executed and delivered Foreign Pledge Agreement
(or supplement to an existing Foreign Pledge Agreement) if the Collateral Agent
determines, based on the advice of counsel, such action to be necessary (or,
subject to Section 5.10(g)(vi), advisable) in connection with the pledge of
Equity Interests or Indebtedness of a such Foreign Subsidiary (other than a
pledge of Equity Interests of any Foreign Subsidiary that is organized under the
laws of an Excluded Jurisdiction);

(d) after the Third Restatement Effective Date, (i) all the outstanding Equity
Interests (A) of any person that becomes a Subsidiary Loan Party after the Third
Restatement Effective Date and (B) subject to Section 5.10(g) all the Equity
Interests that are directly acquired by a Loan Party after the Third Restatement
Effective Date (including, without limitation, the Equity Interests of any
Special Purpose Receivables

 

9



--------------------------------------------------------------------------------

Subsidiary established after the Third Restatement Effective Date), shall have
been pledged pursuant to the Collateral Agreement; provided that in no event
shall (x) more than 65% of the issued and outstanding voting Equity Interests of
any Foreign Subsidiary or any CFC Holding Company be pledged to secure the
Obligations or (y) any of the issued and outstanding Equity Interests of any
Foreign Subsidiary that is not a “first tier” Foreign Subsidiary of a Loan Party
be pledged to secure the Obligations, and (ii) the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank (other than (i) Equity Interests issued by
Foreign Subsidiaries organized under the laws of a jurisdiction where receipt of
such certificates or other instruments is not required for perfection of
security interests in such Equity Interests and (ii) Equity Interests issued by
a Foreign Subsidiary organized under the laws of an Excluded Jurisdiction);

(e) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(f) within (x) 90 days after the Third Restatement Effective Date with respect
to the Mortgaged Property set forth on Schedule 1.01(B) (or on such later date
as the Collateral Agent may agree in its reasonable discretion) and (y) within
the time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage or amendments to each mortgage to
which a Loan Party is then party, as may be required by the Collateral Agent, to
be entered into with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property and suitable for
recording or filing in all filing or recording offices that the Collateral Agent
may reasonably deem necessary or desirable in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of recordation thereof, (ii) with respect to the Mortgage encumbering each such
Mortgaged Property, opinions of counsel regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
customarily covered in real estate counsel opinions as the Collateral Agent may
reasonably request, in form and substance reasonably acceptable to the
Collateral Agent, (iii) with respect to each such Mortgaged Property, the Flood
Documentation and (iv) such other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(g) within (x) 90 days after the Third Restatement Effective Date with respect
to the Mortgaged Property set forth on Schedule 1.01(B) (or on such later date
as the Collateral Agent may agree in its reasonable discretion) and (y) within
the time periods

 

10



--------------------------------------------------------------------------------

set forth in Section 5.10 with respect to Mortgaged Properties encumbered
pursuant to said Section 5.10, the Collateral Agent shall have received (i) a
policy or policies or marked up unconditional binder of title insurance with
respect to properties located in the United States of America, or a date-down
and modification endorsement, if available, paid for by the Borrowers, issued by
a nationally recognized title insurance company insuring the Lien of each
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except Permitted Liens, in an amount reasonably acceptable to
the Collateral Agent with respect to such Mortgaged Property together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located, and, where
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, a zoning report from a recognized
vendor or zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent, as the Collateral Agent may
reasonably request with respect to properties located in the United States of
America and (ii) a survey of each Mortgaged Property (including all
improvements, easements and other customary matters thereon reasonably required
by the Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent;

(h) evidence of the insurance required by the terms of Section 5.02 hereof; and

(i) after the Third Restatement Effective Date, the Collateral Agent shall have
received (i) such other Security Documents as may be required to be delivered
pursuant to Section 5.10 or the Collateral Agreement, and (ii) upon reasonable
request by the Collateral Agent, evidence of compliance with any other
requirements of Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of

 

11



--------------------------------------------------------------------------------

its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Sections 2.15, 2.16, 2.17 or
9.05 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender unless the designation
of such Conduit Lender is made with the prior written consent of the Borrowers
(not to be unreasonably withheld or delayed), which consent shall specify that
it is being made pursuant to the proviso in the definition of Conduit Lender and
provided that the designating Lender provides such information as the Borrowers
reasonably request in order for the Borrowers to determine whether to provide
their consent or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capitalized Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrowers and the Subsidiaries determined on
a consolidated basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including any severance, relocation or other restructuring expenses, any
expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
signing, retention or completion bonuses, and expenses or charges related to any
offering of Equity Interests or debt securities of the Borrowers, Holdings or
any Parent Entity, any Investment, acquisition, Disposition, recapitalization or
issuance, repayment, refinancing, amendment or modification of Indebtedness (in
each case, whether or not successful), and any fees, expenses, charges or change
in control payments related to the Transactions (including any costs relating to
auditing prior periods, any transition-related expenses, and Transaction
Expenses incurred before, on or after the Third Restatement Effective Date), in
each case, shall be excluded,

(ii) any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrowers) shall be excluded,

 

12



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded,

(v) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period,

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Third Restatement Effective Date and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) any gain, loss, income, expense or charge resulting from the application
of LIFO shall be excluded,

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

 

13



--------------------------------------------------------------------------------

(xiv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,

(xv)(a) the Net Income of any Person and its Subsidiaries shall be calculated
without deducting the income attributable to, or adding the losses attributable
to, the minority equity interests of third parties in any non-Wholly Owned
Subsidiary except to the extent of dividends declared or paid in respect of such
period or any prior period on the shares of Equity Interests of such Subsidiary
held by such third parties and (b) any ordinary course dividend, distribution or
other payment paid in cash and received from any Person in excess of amounts
included in clause (v) above shall be included,

(xvi)(A) the non-cash portion of “straight-line” rent expense shall be excluded
and (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xvii)(A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xviii) [Reserved]

(xix) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrowers and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2012, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrowers as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as
applicable, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a person or assets that may have occurred on or
after the last day of such fiscal quarter.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

 

14



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $50.0 million, plus

(b)(i) the Existing Cumulative Credit plus (ii) the Cumulative Retained Excess
Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Third Restatement
Effective Date and prior to such time that would have constituted Net Proceeds
pursuant to clause (a) of the definition thereof, except for the operation of
clause (x), (y) or (z) of the second proviso thereof (the “Below Threshold Asset
Sale Proceeds”), plus

(d)(i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrowers) of property other than
cash) from the sale of Equity Interests of the Borrowers, Holdings or any Parent
Entity after the Third Restatement Effective Date and on or prior to such time
(including upon exercise of warrants or options), which proceeds have been
contributed as common equity to the capital of the Borrowers, and (ii) common
Equity Interests of Holdings, the Borrowers or any Parent Entity issued upon
conversion of Indebtedness (other than Indebtedness that is contractually
subordinated to the Loan Obligations in right of payment) of the Borrowers or
any Subsidiary owed to a person other than the Borrowers or a Subsidiary not
previously applied for a purpose other than use in the Cumulative Credit;
provided, that this clause (c) shall exclude Permitted Cure Securities, sales of
Equity Interests financed as contemplated by Section 6.04(e) or used as
described in clause (ix) of the definition of EBITDA and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b), plus

(e) 100% of the aggregate amount of contributions as common equity to the
capital of the Borrowers received in cash (and the fair market value (as
determined in good faith by the Borrowers) of property other than cash) after
the Third Restatement Effective Date (subject to the same exclusions as are
applicable to clause (c) above); plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrowers or any Subsidiary thereof issued after
the Third Restatement Effective Date (other than Indebtedness issued to a
Subsidiary), which has been converted into or exchanged for Equity Interests
(other than Disqualified Stock) in the Borrowers, Holdings or any Parent Entity,
plus

 

15



--------------------------------------------------------------------------------

(g) 100% of the aggregate amount received by the Borrowers or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrowers)
of property other than cash received by the Borrowers or any Subsidiary) after
the Third Restatement Effective Date from:

(A) the sale (other than to the Borrowers or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary that was originally designated as such
by use of the Cumulative Credit, or

(B) any dividend or other distribution by an Unrestricted Subsidiary that was
originally designated as such by use of the Cumulative Credit, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrowers or any Subsidiary, the fair market value (as determined in good faith
by the Borrowers) of the Investments of Holdings, the Borrowers or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrowers or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(Y), minus

(j) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Third Restatement Effective Date prior to such
time, minus

(k) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(l) any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (c) above);

provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (j) above, and
(B) Cumulative Credit shall only be increased pursuant to clause (b)(ii) above
to the extent that Excess Cash Flow for any Excess Cash Flow Period exceeds the
ECF Threshold Amount (as defined in Section 2.11(c)) (or, with respect to any
Excess Cash Flow Interim Period, a pro rata portion of such amount).

 

16



--------------------------------------------------------------------------------

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Third Restatement Effective
Date and prior to such date, plus

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrowers and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Third Restatement Effective Date or
(ii) bonuses, pension and other post-retirement benefit obligations, and
(f) accruals for add-backs to EBITDA included in clauses (a)(iv), (a)(v), and
(a)(vii) of the definition of such term.

“Debt Fund Affiliate Lender” shall mean an Affiliate Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Fund does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity.

 

17



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrowers, Administrative Agent or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers) or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrowers, each Issuing Bank and each
Lender.

 

18



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrowers) of non-cash consideration received by
the Borrowers or one of their Subsidiaries in connection with an Asset Sale that
is so designated as Designated Non-Cash Consideration pursuant to a certificate
of a Responsible Officer of the Borrowers, setting forth such valuation, less
the amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrowers or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrowers in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

 

19



--------------------------------------------------------------------------------

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrowers and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrowers
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrowers and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrowers and the
Subsidiaries for such period net of interest income of the Borrowers and their
Subsidiaries for such period,

(iii) depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and Capitalized Software Expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); provided, that with respect to each
business optimization expense or other restructuring charge, a Responsible
Officer of the Borrowers shall have delivered to the Administrative Agent an
officer’s certificate specifying and quantifying such expense or charge,

(v) any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

 

20



--------------------------------------------------------------------------------

(vi) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement,

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, Disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (x) such fees, expenses or charges related to this
Agreement and the use of proceeds hereunder, (y) any amendment or other
modification of the Obligations or other Indebtedness and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Receivables Financing,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrowers or a Subsidiary Loan Party (other than contributions received from
the Borrowers or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrowers (other than Disqualified Stock),

(x) [Reserved], and

(xi) the amount of any loss attributable to a New Project, until the date that
is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrowers and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this clause (xi);

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period).

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.

 

21



--------------------------------------------------------------------------------

“Engagement Letter” shall mean that certain engagement letter dated August 8,
2013 by and among Rexnord LLC, RBS Global, Inc. and Credit Suisse Securities
(USA) LLC, including any joinder thereto.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any hazardous material or to public or employee
health and safety matters (to the extent relating to the environment or
hazardous materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrowers or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrowers, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by

 

22



--------------------------------------------------------------------------------

Holdings, the Borrowers, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(g) the incurrence by Holdings, the Borrowers, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Holdings, the Borrowers,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, the Borrowers, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Holdings, the Borrowers, a Subsidiary or any ERISA
Affiliate from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“Euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Euro Borrower” shall have the meaning assigned to such term in Section 2.21(b).

“Euro Incremental Facility” shall have the meaning assigned to such term in
Section 2.21(b).

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

23



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, with respect to the Borrowers and their
Subsidiaries on a consolidated basis for any Applicable Period, EBITDA of the
Borrowers and their Subsidiaries on a consolidated basis for such Applicable
Period, minus, without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Term Loans, which shall be the subject of Section 2.11(c)) and the amount
of any voluntary prepayments of revolving Indebtedness to the extent accompanied
by permanent reductions of any revolving facility commitments (other than any
voluntary prepayments of the Revolving Facility Commitment, which shall be the
subject of Section 2.11(c)) during such Applicable Period to the extent an equal
amount of loans thereunder was simultaneously repaid, so long as the amount of
such prepayment is not already reflected in Debt Service,

(c)(i) Capital Expenditures by the Borrowers and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions and other Investments permitted
hereunder (excluding Permitted Investments and intercompany Investments in
Subsidiaries),

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries) that the Borrowers or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrowers shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrowers and
certifying that payments in respect of such Capital Expenditures, Permitted
Business Acquisitions, New Project expenditures or other permitted Investments
are expected or anticipated to be made in the following Excess Cash Flow Period,
and (ii) any amount so deducted shall not be deducted again in a subsequent
Applicable Period,

(e) Taxes paid in cash by Holdings and their Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period; provided, that with respect to any such
amounts to be paid after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrowers and
their Subsidiaries for such Applicable Period and any anticipated increase,
estimated by the Borrowers in good faith, for the following Excess Cash Flow
Period,

 

24



--------------------------------------------------------------------------------

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments paid in cash by the Borrowers during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than Holdings, the Borrowers or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrowers and their Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrowers and their Subsidiaries or did not represent cash received by
the Borrowers and their Subsidiaries, in each case on a consolidated basis
during such Applicable Period,

plus, without duplication, (B):

(a) an amount equal to any decrease in Working Capital of the Borrowers and
their Subsidiaries for such Applicable Period,

(b) all amounts referred to in clauses (A)(b), (A)(c) and A(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(c) to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions or permitted Investments referred to in clause (A)(d) above do not
occur in

 

25



--------------------------------------------------------------------------------

the following Applicable Period of the Borrowers specified in the certificate of
the Borrowers provided pursuant to clause (A)(d) above, the amount of such
Capital Expenditures, Permitted Business Acquisitions or permitted Investments
that were not so made in such following Applicable Period,

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and

(f) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrowers or any
Subsidiary or (ii) such items do not represent cash paid by the Borrowers or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Third Restatement Effective Date until the
beginning of the first Excess Cash Flow Period, any period commencing on the
Third Amendment Effective Date and ending on the last day of the most recently
ended fiscal quarter for which financial statements are available.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrowers,
commencing with the fiscal year of the Borrowers ending on March 31, 2015.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Jurisdiction” shall mean Hong Kong, Ireland, Luxembourg, Korea,
Argentina, South Africa, France, Philippines, Finland, Barbados, People’s
Republic of China, Mexico, Sweden, Japan, Switzerland, Singapore, Australia,
Malaysia and Thailand.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule,

 

26



--------------------------------------------------------------------------------

regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation, unless
otherwise agreed between the Administrative Agent and the Borrowers. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrowers under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with
Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.

“Existing Cumulative Credit” shall mean the “Cumulative Credit” as calculated
under this Agreement prior to the Third Amendment Effective Date as of the Third
Amendment Effective Date.

“Existing Letters of Credit” shall mean those Letters of Credit or bank
guarantees issued and outstanding as of the date hereof and set forth on
Schedule 1.01(D).

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).

 

27



--------------------------------------------------------------------------------

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the Third
Restatement Effective Date there are two Facilities (i.e., the Term B Facility
established on the Third Restatement Effective Date and the Revolving Facility
Commitments established prior to the Third Restatement Effective Date and
continuing on the Third Restatement Effective Date and, in each case, the
extensions of credit thereunder) and thereafter, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean that certain Agent Fee Letter dated February 24, 2012 by
and among the Borrowers, the Administrative Agent and Credit Suisse Securities
(USA) LLC.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenant” shall mean the covenant of the Borrowers set forth in
Section 6.11.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

28



--------------------------------------------------------------------------------

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H-1 hereto (which agreement in
substantially such form or with immaterial changes thereto the Administrative
Agent is authorized to enter into) together with any material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five (5) Business Days before execution thereof and,
if the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such material changes) is reasonable and to have consented to
such intercreditor agreement (with such material changes) and to the
Administrative Agent’s execution thereof.

“First Lien Intercreditor Agreement” as used in the Collateral Agreement shall
mean the First Lien/First Lien Intercreditor Agreement.

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H-2 hereto (which agreement in
substantially such form or with immaterial changes thereto the Administrative
Agent is authorized to enter into) together with any material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five (5) Business Days before execution thereof and,
if the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such material changes) is reasonable and to have consented to
such intercreditor agreement (with such material changes) and to the
Administrative Agent’s execution thereof.

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrowers and the applicable
Loan Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

29



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary or a CFC Holding Company, in form and substance reasonably
satisfactory to the Administrative Agent; provided, that in no event shall more
than 65% of the issued and outstanding voting Equity Interests of such Foreign
Subsidiary or such CFC Holding Company be pledged to secure the Obligations.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management IV, L.P. or Apollo
Management V, L.P.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrowers) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“German Corresponding Debt” shall have the meaning assigned to such term in
Section 8.15(b).

“German Parallel Debt” shall have the meaning assigned to such in
Section 8.15(b).

“German Pledge Agreement” shall mean each Foreign Pledge Agreement governed by
German law.

 

30



--------------------------------------------------------------------------------

“German Security” shall mean (i) the assets that are the subject of that certain
Share Pledge Agreement relating to shares in Rexnord Germany Operations GmbH
dated August 29, 2011 between RBS Acquisition Corporation, as pledgor and Credit
Suisse AG as collateral agent, administrative agent and original pledgee, which
is governed by German law and/or subject to that certain Share Pledge Agreement
relating to shares in Rexnord Germany Operations GmbH made or to be made in
connection with this Agreement between RBS Acquisition Corporation, as pledgor
and Credit Suisse AG as collateral agent, administrative agent and original
pledgee, and (ii) any other security, if any, assumed and accepted by or through
the Administrative Agent or any other Secured Party, as the case may be,
pursuant to any German Security Document and, as the case may be, held or
administered by the Administrative Agent on behalf of or in trust for the
Secured Parties and, in each case, any addition or replacement or substitution
thereof. Each Lender hereby authorizes (bevollmaechtigt) the Collateral Agent to
accept, as its representative (Stellvertreter), any German Security created in
favor of such Lender.

“German Security Documents” shall mean all Security Documents governed by German
law and “German Security Document” means any of them.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Third Restatement Effective Date or
entered into in connection with any acquisition or Disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

 

31



--------------------------------------------------------------------------------

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrowers.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger or a Lender on the Third Restatement Effective Date (or any
person that becomes an Agent, Arranger or Lender or Affiliate thereof after the
Third Restatement Effective Date) and that enters into a Hedging Agreement, in
each case, in its capacity as a party to such Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrowers or any of the Subsidiaries
shall be a Hedging Agreement.

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrowers in good faith).

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Honeywell Receivables Transaction” shall mean the sale without recourse of
accounts receivable and related assets arising from goods and services provided
to Honeywell International Inc. pursuant to factoring agreements entered into in
the ordinary course of business.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in

 

32



--------------------------------------------------------------------------------

excess of 5.0% of total revenues of the Borrowers and the Subsidiaries on a
consolidated basis as of such date, and (b) taken together with all Immaterial
Subsidiaries as of such date, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrowers and the Subsidiaries on a consolidated basis as of
such date; provided, that the Borrowers may elect in their sole discretion to
exclude as an Immaterial Subsidiary any Subsidiary that would otherwise meet the
definition thereof. Each Immaterial Subsidiary as of the Third Restatement
Effective Date shall be set forth in Schedule 1.01(C), and the Borrowers shall
update such Schedule from time to time after the Third Restatement Effective
Date as necessary to reflect all Immaterial Subsidiaries at such time (the
selection of Subsidiaries to be added to or removed from such Schedule to be
made as the Borrowers may determine).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrowers, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the sum of:

(i) the excess (if any) of (a) $400,000,000 over (b) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case established after the Third
Restatement Effective Date and prior to such time pursuant to Section 2.21
utilizing this clause (i) (other than Incremental Term Loan Commitments and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments, respectively) and (y) the aggregate principal
amount of Indebtedness outstanding pursuant to Section 6.01(z) at such time;
plus

(ii) any additional amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof (and assuming such
commitments are fully drawn) and the use of proceeds of the loans thereunder,
(a) in the case of Incremental Loans that rank pari passu in right of security
with the Term B Loans or the Initial Revolving Loans, the Net First Lien
Leverage Ratio on a Pro Forma Basis is not greater than 5.00 to 1.0 and (b) in
the case of Incremental Loans that rank junior in right of security to the Term
B Loans and the Initial Revolving Loans, the Net Secured Leverage Ratio on a Pro
Forma Basis is not greater than 5.50 to 1.00; provided that, for purposes of
this clause (ii) net cash proceeds of Incremental Loans incurred at such time
shall not be netted against the applicable amount of Consolidated Debt for
purposes of such calculation of the Net First Lien Leverage Ratio or the Net
Secured Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

33



--------------------------------------------------------------------------------

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrowers.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrowers pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrowers.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrowers pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to

 

34



--------------------------------------------------------------------------------

property or assets purchased by such person, (d) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than such obligations accrued in the ordinary course), to the extent that the
same would be required to be shown as a long term liability on a balance sheet
prepared in accordance with GAAP, (e) all Capitalized Lease Obligations of such
person, (f) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Hedging Agreements, (g) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (h) the principal component of
all obligations of such person in respect of bankers’ acceptances, (i) all
Guarantees by such person of Indebtedness described in clauses (a) to (h) above
and (j) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary-course payables, accrued expenses, and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) obligations in respect of Third Party Funds or (F) in the case of
the Borrowers and their Subsidiaries, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business and (II) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrowers and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof. To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Industrial Chain Business” shall mean the engineered chain, roller chain, leaf
chain and conveying equipment (including sprockets, accessories and conveyor
components that are complementary to such chain and conveying equipment
products) business of the Borrowers and their Subsidiaries.

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrowers on or prior to the Third Restatement
Effective Date, by delivery of a notice thereof to the Administrative Agent
setting forth such person or persons (or the person or persons previously
identified to the Administrative Agent that are to be no longer considered
“Ineligible Institutions”); provided that the Borrowers may, with the consent of
the Administrative Agent (not to be unreasonably withheld), update the list of
Ineligible Institutions from time to time after the Third Restatement Effective
Date to add the Borrowers’ competitors by delivering a written notice to the
Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated August 2013, as modified or supplemented prior to the Third Restatement
Effective Date.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect prior to, and continuing on, the
Third Restatement Effective Date (as the same may be amended from time to time
in accordance with this Agreement) or (ii) pursuant to any Incremental Revolving
Facility Commitment on the same terms as the Revolving Facility Loans referred
to in clause (i) of this definition.

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Interest Election Request” shall mean a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrowers or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrowers and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrowers to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically

 

36



--------------------------------------------------------------------------------

corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 12 months,
if at the time of the relevant Borrowing, all Lenders make interest periods of
such length available), as the applicable Borrower may elect; provided, however,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean (i) Credit Suisse AG and (ii) each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Bookrunners” shall mean Credit Suisse Securities (US) LLC, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Lending Partners LLC, BMO Capital Markets Corp., the investment banking
division of Barclays Bank PLC, Sumitomo Mitsui Banking Corporation, Mizuho Bank,
Ltd. and Apollo Global Securities LLC.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall mean (i) any Indebtedness that is subordinated in right
of payment to the Loan Obligations, or (ii) any Indebtedness for borrowed money
incurred pursuant to Section 6.01(h) (except to the extent not incurred in
contemplation of such acquisition, merger or consolidation), (l), (r), (s),
(y) or (z) that, in each case in this clause (ii), is either unsecured or
secured only by Liens on the Collateral that are junior to the Liens securing
the Loan Obligations.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

37



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder on the Third Restatement Effective Date for all purposes of the
Loan Documents.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $80,000,000 (or the
equivalent thereof in an Alternate Currency) or such larger amount not to exceed
the Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree; provided that with respect to any Issuing Bank, the
Borrowers may designate a lower Letter of Credit Sublimit by notice in writing
to the Administrative Agent and the applicable Issuing Bank, and such Issuing
Bank’s Letter of Credit Sublimit shall thereafter be such lower amount.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or the successor thereto if the
British Banker’s Association is no longer making such rates available) for
Dollar deposits (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association (or its
successor) as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which Dollar deposits are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

38



--------------------------------------------------------------------------------

“Loan Documents” shall mean (i) this Agreement, (ii) the Security Documents,
(iii) each Incremental Assumption Agreement, (iv) any First Lien/First Lien
Intercreditor Agreement, (v) any First Lien/Second Lien Intercreditor Agreement,
(vi) any Note issued under Section 2.09(e), (vii) the Letters of Credit,
(viii) the 2013 Incremental Assumption and Amendment Agreement and (ix) solely
for the purposes of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrowers owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrowers),
the Borrowers and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrowers, Holdings or any Parent
Entity, as the case may be, on the Third Restatement Effective Date together
with (a) any new directors whose election by such boards of directors or whose
nomination for election by the shareholders of the Borrowers, Holdings or any
Parent Entity, as the case may be, was approved by a vote of a majority of the
directors of the Borrowers, Holdings or any Parent Entity, as the case may be,
then still in office who were either directors on the Third Restatement
Effective Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of the Borrowers, Holdings
or any Parent Entity, as the case may be, hired at a time when the directors on
the Third Restatement Effective Date together with the directors so approved
constituted a majority of the directors of the Borrowers or Holdings, as the
case may be.

 

39



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrowers and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrowers or any Subsidiary in an aggregate
principal amount exceeding $50,000,000.

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by any Loan Party and
having a fair market value (on a per-property basis) of at least $10,000,000 as
of (x) the Third Restatement Effective Date, for Real Property now owned or
(y) the date of acquisition, for Real Property acquired after the Third
Restatement Effective Date, in each case as determined by the Borrowers in good
faith.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Loan Parties that are set forth on Schedule 1.01(B) and each additional
Material Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit F (with such
changes as are reasonably consented to by the Administrative Agent to account
for local law matters), as amended, supplemented or otherwise modified from time
to time.

 

40



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrowers, Holdings or any Subsidiary
or any ERISA Affiliate (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net First Lien Leverage Ratio” shall mean on any date, the ratio of (A) (i) the
sum of, without duplication, (a) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date and (b) the aggregate
principal amount of any other Consolidated Debt of the Borrowers and their
Subsidiaries as of the last day of such Test Period that is then secured by
Liens on Collateral that are pari passu with the Liens securing the Term B Loans
less (ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the Borrowers and their Subsidiaries as of the last day of such
Test Period, to (B) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Net First Lien
Leverage Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrowers or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale under Section 6.05(g) and (n) and 6.05(d) to the extent contemplated
by Section 6.03(b)(ii), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrowers or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
Holdings or the Borrowers shall deliver a certificate of a Responsible Officer
of Holdings

 

41



--------------------------------------------------------------------------------

or the Borrowers to the Administrative Agent promptly following receipt of any
such proceeds setting forth Holdings’ or the Borrowers’ intention to use any
portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrowers and the
Subsidiaries or to make Permitted Business Acquisitions and other permitted
Investments hereunder (except for Permitted Investments or intercompany
Investments in Subsidiaries), in each case within 12 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12 month period but within such 12 month period are
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such 12 month period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$10,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds), (y) no net cash proceeds calculated in
accordance with the foregoing shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such net cash proceeds in such fiscal year
shall exceed $20,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Proceeds) and (z) if at the time of receipt of
such net cash proceeds or at any time during the 12-month (or 18-month, as
applicable) reinvestment period contemplated by the immediately preceding
proviso, if Holdings or the Borrowers shall deliver a certificate of a
Responsible Officer of Holdings or the Borrowers to the Administrative Agent
certifying that on a Pro Forma Basis after giving effect to the Asset Sale and
the application of the proceeds thereof, the Total Net Leverage Ratio is less
than or equal to 2.25 to 1.0, up to $200,000,000 of such proceeds shall not
constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrowers or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (a) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date and (b) the aggregate
principal amount of any other Consolidated Debt of the Borrowers and their
Subsidiaries as of the last day of such Test Period that is then secured by
Liens on Collateral less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrowers and their Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net Secured Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

 

42



--------------------------------------------------------------------------------

“New Project” shall mean (x) each plant, facility or branch which is either a
new plant, facility or branch or an expansion of an existing plant, facility or
branch owned by the Borrowers or the Subsidiaries which in fact commences
operations and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions) of business into a new
market.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

“OFAC” shall have the meaning provided in Section 3.25(b).

“Original Term B Loans” means the “Term B Loans” as defined in the Second
Restated Credit Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21.

“Parent Entity” shall mean Holdings and any other direct or indirect parent of
the Borrowers.

“Pari Passu Senior Secured Notes” as used in the Collateral Agreement shall mean
Permitted Refinancing Indebtedness that is intended to be secured pari passu
with the Obligations under the Loan Documents.

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

 

43



--------------------------------------------------------------------------------

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent, as the same may be supplemented from time to time to
the extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrowers and their Subsidiaries in, or merger, consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with cash consideration in excess of $50,000,000, the Borrowers shall
be in Pro Forma Compliance immediately after giving effect to such acquisition
or investment and any related transaction; (iv) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01; (v) to the extent required by Section 5.10, any
person acquired in such acquisition, if acquired by the Borrowers or a Domestic
Subsidiary, shall be merged into the Borrowers or a Subsidiary Loan Party or
become upon consummation of such acquisition a Subsidiary Loan Party; and
(vi) the aggregate cash consideration in respect of such acquisitions and
investments in assets that are not owned by the Borrowers or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or do not become Subsidiary Loan Parties upon consummation of such acquisition
shall not exceed the greater of (x) 7% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such acquisition for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b) and (y) $200,000,000, provided that clause (vi) shall not apply to any
acquisition of a Foreign Subsidiary so long as the Borrowers comply with
Section 5.10(e).

“Permitted Cure Securities” shall mean any equity securities of the Borrowers,
Holdings or a Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

 

44



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrowers or any Parent
Entity and that, directly or indirectly, holds or acquires beneficial ownership
of 100% on a fully diluted basis of the voting Equity Interests of the
Borrowers, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Third Restatement
Effective Date), other than any of the other Permitted Holders specified in
clause (i), beneficially owns more than the greater of 35% and the percentage
beneficially owned by the Permitted Holders specified in clause (i)) on a fully
diluted basis of the voting Equity Interests thereof and (iii) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Third Restatement Effective Date) the members of which include any of the
other Permitted Holders specified in clause (i) and that, directly or
indirectly, hold or acquire beneficial ownership of the voting Equity Interests
of the Borrowers (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no person or other
“group” (other than the other Permitted Holders specified in clause (i))
beneficially owns more than the greater of 35% and the percentage beneficially
owned by the Permitted Holders specified in clause (i)) on a fully diluted basis
of the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250,000,000
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

 

45



--------------------------------------------------------------------------------

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a consolidated basis, as of the end of the
Borrowers’ most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrowers shall elect) (x) any First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than such
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrowers
in good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established, as determined by the Administrative Agent in the reasonable
exercise of its judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Loan Purchase Amount” shall mean 25% of the sum of (x) the aggregate
principal amount of the Term B Facility on the Third Restatement Effective Date
plus (y) the aggregate principal amount of any Incremental Term Loans incurred
since the Third Restatement Effective Date.

 

46



--------------------------------------------------------------------------------

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrowers as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit G or
such other form as shall be approved by the Administrative Agent and the
Borrowers (such approval not to be unreasonably withheld or delayed).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Loans, either (as the Borrowers shall elect) (x) the First Lien/First
Lien Intercreditor Agreement, (y) another intercreditor agreement not materially
less favorable to the Lenders vis-à-vis such pari passu Liens than the First
Lien/First Lien Intercreditor Agreement (as determined by the Borrowers in good
faith) or (z) another intercreditor agreement the terms of which are consistent
with market terms governing security arrangements for the sharing of liens on a
pari passu basis at the time such intercreditor agreement is proposed to be
established, as determined by the Administrative Agent in the reasonable
exercise of its judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean (a) the Honeywell Receivables
Transaction and (b) one or more transactions pursuant to which (i) Receivables
Assets or interests therein are sold to or financed by one or more Special
Purpose Receivables Subsidiaries, and (ii) such Special Purpose Receivables
Subsidiaries finance their acquisition of such Receivables Assets or interests
therein, or the financing thereof, by selling or borrowing against Receivables
Assets; provided, that recourse to the Borrowers or any Subsidiary (other than
the Special Purpose Receivables Subsidiaries) in connection with such
transactions shall be limited to the extent customary for similar transactions
in the applicable jurisdictions (including, to the extent applicable, in a
manner consistent with the delivery of a “true sale”/“absolute transfer” opinion
with respect to any transfer by the Borrowers or any Subsidiary (other than a
Special Purpose Receivables Subsidiary).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the earlier of (x) the final maturity date of the
Indebtedness being Refinanced and (y) the Latest Maturity Date in effect at the
time of incurrence and (ii) the Weighted Average Life to Maturity of such
Permitted Refinancing Indebtedness is greater than or equal to the lesser of
(i) the Weighted Average Life to Maturity of the Indebtedness being Refinanced
and (ii) the Weighted Average Life to Maturity of the Class

 

47



--------------------------------------------------------------------------------

of Term Loans then outstanding with the greatest remaining Weighted Average Life
to Maturity, (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Loan Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such Loan
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have obligors that
are not (or would not have been) obligated with respect to the Indebtedness so
Refinanced than the Indebtedness being Refinanced (except that a Loan Party may
be added as an additional obligor) and (e) if the Indebtedness being Refinanced
is secured by Liens on any Collateral (whether senior to, equally and ratably
with, or junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) on terms no less favorable to the Secured Parties
than the Indebtedness being Refinanced or on terms otherwise permitted by
Section 6.02.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrowers, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrowers, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pricing Grid” shall mean

(a) with respect to the Applicable Margin for Initial Revolving Loans and the
Applicable Commitment Fee, the table set forth below:

 

Pricing Grid for Initial Revolving Loans and Applicable Commitment Fee

Net First Lien Leverage

Ratio

   Applicable Margin for
ABR Loans   Applicable Margin
for  Eurocurrency Loans   Applicable  Commitment
Fee

Greater than or equal to 1.5 to 1.0

   3.00%   4.00%     0.50%

Less than 1.5 to 1.0

   2.75%   3.75%   0.375%

 

48



--------------------------------------------------------------------------------

(b) with respect to the Applicable Margin for Term B Loans, the table set forth
below:

 

Pricing Grid for Term B Loans

Net First Lien Leverage Ratio

   Applicable Margin for  ABR
Loans   Applicable Margin
for  Eurocurrency Loans

Greater than or equal to 3.25 to 1.0

   2.00%   3.00%

Less than 3.25 to 1.0

   1.75%   2.75%

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Net First Lien Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Lenders pursuant to Section 5.04 for each fiscal quarter
beginning with the first full fiscal quarter of the Borrowers ended after the
Third Restatement Effective Date, and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified in
Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Net First Lien
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrowers or any of their Subsidiaries that the Borrowers or any of the
Subsidiaries has determined to make and/or made and are expected to

 

49



--------------------------------------------------------------------------------

have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrowers determine
are reasonable as set forth in a certificate of a Financial Officer of the
Borrowers (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Receivables Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (z) in giving effect to
clause (i) above with respect to each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the Reference
Period, the operating results of such New Project shall be annualized on a
straight line basis during such period, taking into account any seasonality
adjustments determined by the Borrowers in good faith, and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrowers and may include adjustments to reflect (1) operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from any relevant pro forma event (including, to
the extent applicable, the Transactions) and (2) all adjustments of the type
used in connection with the calculation of “Adjusted EBITDA” as set forth in
footnote 3 to the “Summary Historical and Unaudited Pro Forma Financial Data”
under “Offering Circular Summary” in the senior subordinated notes offering
memorandum dated July 14, 2006 to the extent such adjustments, without
duplication, continue to be applicable to such Reference Period. The Borrowers
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Borrowers setting forth such demonstrable or additional operating expense
reductions, other operating improvements or synergies and adjustments pursuant
to clause (2) above, and information and calculations supporting them in
reasonable detail.

 

50



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and their Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrowers and their Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Borrowers shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrowers to
such effect, together with all relevant financial information. For the avoidance
of doubt, Pro Forma Compliance shall be tested without regard to whether or not
the Financial Covenant was or was required to be tested on the applicable
quarter-end date.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Projections” shall mean the projections of the Borrowers and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrowers or any of the Subsidiaries prior to the Third
Restatement Effective Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrowers, Holdings or any Parent Entity which generates cash
proceeds of at least $75,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

51



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrowers or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrowers or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as

 

52



--------------------------------------------------------------------------------

applicable (other than customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default); (f) the other terms of such
Refinancing Notes (other than interest rates, fees, floors, funding discounts
and redemption or prepayment premiums), taken as a whole, are substantially
similar to, or not materially less favorable to the Borrowers and their
Subsidiaries than the terms, taken as a whole, applicable to the Term B Loans
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date in effect at the time such Refinancing Notes are issued),
as determined by the Borrowers in good faith (or, if more restrictive, the Loan
Documents are amended to contain such more restrictive terms to the extent
required to satisfy the foregoing standard); (g) there shall be no obligor in
respect of such Refinancing Notes that is not a Loan Party and (h) Refinancing
Notes that are secured by Collateral shall be subject to the provisions of a
Permitted Pari Passu Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable; provided that Refinancing Notes in the form of term
loans (other than High Yield-Style Loans) that are secured on a pari passu basis
with the Loan Obligations shall be subject to the last paragraph of
Section 6.02.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

53



--------------------------------------------------------------------------------

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposures and (c) Available Unused Commitments
that, taken together, represent more than 50% of the sum of (x) all Loans
outstanding, (y) all Revolving L/C Exposures and (z) the total Available Unused
Commitments at such time; provided, that (i) the Loans, Revolving L/C Exposures
and Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time and (ii) the portion of any Loans held
by Debt Fund Affiliate Lenders in the aggregate in excess of 49.9% of the
Required Amount of Loans shall be disregarded in determining Required Lenders at
any time. For purposes of the foregoing, “Required Amount of Loans” means, at
any time, the amount of Loans required to be held by Lenders in order for such
Lenders to constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is greater than 5.00:1.00 but less than or equal to 5.50:1.00,
such percentage shall be 25%, and (b) if the Net First Lien Leverage Ratio as at
the end of the Applicable Period is less than or equal to 5.00:1.00, such
percentage shall be 0%.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrowers in good faith).

 

54



--------------------------------------------------------------------------------

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance, extension or renewal
of an Alternate Currency Letter of Credit, (ii) each date of an amendment of any
Alternate Currency Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by the Issuing Bank under any Alternate
Currency Letter of Credit, and (iv) such additional dates as the Administrative
Agent or the Issuing Bank shall determine or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the date hereof is $265,000,000. On the date hereof, there is only one Class
of Revolving Facility Commitments. After the date hereof, additional Classes of
Revolving Facility Commitments may be added or created pursuant to Incremental
Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
and (b) the Revolving L/C Exposure applicable to such Class at such time minus,
for the purpose of Section 4.01(d), 6.11 and 7.03, the amount of Letters of
Credit that have been Cash Collateralized in an amount equal to the Minimum L/C
Collateral Amount at such time. The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the product of (x) such Revolving
Facility

 

55



--------------------------------------------------------------------------------

Lender’s Revolving Facility Percentage of the applicable Class and (y) the
aggregate Revolving Facility Credit Exposure of such Class of all Revolving
Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Third Restatement
Effective Date, March 15, 2017 and (b) with respect to any other Classes of
Revolving Facility Commitments, the maturity dates specified therefor in the
applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Facility Termination Event” shall have the meaning ascribed thereto
in Section 2.05(k).

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

56



--------------------------------------------------------------------------------

“Revolving Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Restated Credit Agreement” shall have the meaning assigned to such term
in the recitals hereof.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank. Notwithstanding the foregoing,
for all purposes of the Loan Documents, any Guarantee of, or grant of any Lien
to secure, any obligations in respect of a Secured Hedge Agreement by a
Guarantor shall not include any Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Agreements (as defined in the Collateral Agreement), the Foreign Pledge
Agreements and each of the security agreements, pledge agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrowers and their
Subsidiaries on the Third Restatement Effective Date, (ii) any business that is
a natural outgrowth or reasonable extension, development or expansion of any
such business or any business similar, reasonably related, incidental,
complementary or ancillary to any of the foregoing or (iii) any business that in
the Borrowers’ good faith business judgment constitutes a reasonable
diversification of businesses conducted by the Borrowers and their Subsidiaries.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

57



--------------------------------------------------------------------------------

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrowers established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrowers or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrowers or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a
Special Purposes Receivable Subsidiary.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the Issuing Bank, as applicable, to be the rate quoted
by the person acting in such capacity as the spot rate for the purchase by such
person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., Local Time on the date
three Business Days prior to the date as of which the foreign exchange
computation is made or if such rate cannot be computed as of such date such
other date as the Administrative Agent or the Issuing Bank shall reasonably
determine is appropriate under the circumstances; provided, that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrowers. Notwithstanding the foregoing (and except for purposes of
Sections 3.08, 3.09, 3.13, 3.15, 3.16, 3.25(b), 3.26, 5.03, 5.09 and 7.01(k),
and the definition of Unrestricted Subsidiary contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrowers or any of
their Subsidiaries for purposes of this Agreement.

 

58



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean each Wholly-Owned Domestic Subsidiary other
than Unrestricted Subsidiaries.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” as used in the Collateral Agreement shall mean the Secured
Hedge Agreements.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean August 21, 2020.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Third Restatement Effective Date is set forth on
Schedule 2.01. The aggregate amount of the Term B Loan Commitments as of the
Third Restatement Effective Date is $1,950,000,000.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the
form of Term B Loans made by the Incremental Term Lenders to the Borrowers
pursuant to Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Commitment” means the commitment of a Lender to make Term Loans,
including Term B Loans and/or Other Term Loans.

 

59



--------------------------------------------------------------------------------

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Third Restatement Effective
Date, the Term B Facility Maturity Date and (b) with respect to any other Class
of Term Loans, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Testing Condition” shall be satisfied at any time if as of such time (i) the
sum of (x) the aggregate principal amount of outstanding Revolving Facility
Loans at such time and (y) the aggregate stated amount of Letters of Credit
(other than those that have been Cash Collateralized in accordance with
Section 2.05(j)) outstanding at such time exceeds (ii) an amount equal to 30% of
the aggregate amount of the Revolving Facility Commitments at such time.

“Test Period” shall mean, on any date of determination, (a) with respect to
Section 6.11, the period of four consecutive fiscal quarters of the Borrowers
ended on such date (taken as one accounting period) and (b) otherwise, the
period of four consecutive fiscal quarters of the Borrowers then most recently
ended (taken as one accounting period) for which financial statements have been
(or were required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and,
initially, the four fiscal quarter period ending March 31, 2013.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrowers or any of their Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon
Borrowers or one or more of their Subsidiaries to collect and remit those funds
to such third parties.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrowers and their
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Borrowers and their Subsidiaries as of the last day
of such Test Period, to (b) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Total Net
Leverage Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis.

 

60



--------------------------------------------------------------------------------

“Third Restatement Effective Date” shall mean August 21, 2013.

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrowers or any of their Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents,.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the 2013 Incremental Assumption and Amendment Agreement and the
other Loan Documents, (b) the refinancing of the Original Term B Loans, (c) the
repayment of the Borrowers’ 8 1/2% Senior Notes due 2018 and (d) the payment of
all fees and expenses to be paid on or prior to the Third Restatement Effective
Date and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrowers or any
of their Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrowers or any of their Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrowers
identified on Schedule 1.01(F), (2) any other Subsidiary of the Borrowers,
whether now owned or acquired or created after the Third Restated Effective
Date, that is designated by the Borrowers as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrowers shall only be permitted to so designate a new Unrestricted Subsidiary
after the Third Restated Effective Date so long as (a) no Default or Event of
Default has occurred and is continuing or would result therefrom,
(b) immediately after giving effect to such designation, the Borrowers shall be
in Pro Forma Compliance with the Financial Covenant as of the last day of the
most recently ended fiscal quarter of the Borrowers for which financial
statements are available, (c) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrowers or any of their Subsidiaries)
through Investments as permitted by, and in compliance with, Section 6.04, and
any prior or concurrent Investments in such Subsidiary by the Borrowers or any
of their Subsidiaries shall be deemed to have been made under Section 6.04,
(d) without duplication of clause (c), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04 and (e) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under any indenture or credit agreement in respect of
any Junior Financing constituting Material Indebtedness; and (3) any

 

61



--------------------------------------------------------------------------------

subsidiary of an Unrestricted Subsidiary. The Borrowers may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) the Borrowers
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrowers, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clause
(i).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrowers that is a Wholly Owned Subsidiary of the Borrowers.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination

 

62



--------------------------------------------------------------------------------

minus Current Liabilities at such date of determination; provided, that, for
purposes of calculating Excess Cash Flow, increases or decreases in Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Third Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any changes in GAAP after the Third Restatement
Effective Date, any lease of the Borrowers or the Subsidiaries that would be
characterized as an operating lease under GAAP in effect on the Third
Restatement Effective Date (whether such lease is entered into before or after
the Third Restatement Effective Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation under this Agreement or any other Loan Document as
a result of such changes in GAAP.

Section 1.03 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit.
Such Spot Rate shall become effective as of such Revaluation Date and shall be
the Spot Rate employed in converting any amounts between the Dollars and each
Alternate Currency until the next Revaluation Date to occur. Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent in accordance with this Agreement. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or clause (f) or (j) of Section 7.01 being exceeded solely
as a result of changes in currency exchange rates from those rates applicable on
the first day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made.

 

63



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as applicable.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans in Dollars to the Borrowers on the
Third Restatement Effective Date in an aggregate principal amount not to exceed
its Term B Loan Commitment, and the outstanding Original Term B Loans of each
Lender shall be repaid in full; and

(b) each Lender agrees to make Revolving Facility Loans of a Class in Dollars to
the Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure of such Class exceeding such Lender’s Revolving Facility
Commitment of such Class or (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments of such Class. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Facility Loans, and

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment.

(d) Amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by

 

64



--------------------------------------------------------------------------------

the Lenders ratably in accordance with their respective Commitments under the
applicable Facility; provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the applicable Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrowers shall not be
entitled to request any Borrowing that, if made, would result in more than 10
Eurocurrency Borrowings outstanding under all Facilities at any time. Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 12:00 noon, Local Time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m. Local Time, on the Business Day of the proposed Borrowing; provided,
that, (i) to request a Borrowing on the Third Restatement Effective Date, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone not later than 5:00 p.m., Local Time, one Business Day prior to the
Third Restatement Effective Date (or such later time as the Administrative Agent
may agree) and (ii) any such notice of an ABR Revolving Facility Borrowing to
finance the reimbursement of an L/C

 

65



--------------------------------------------------------------------------------

Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrowers’ account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrowers may request the issuance of one or more letters
of credit or bank guarantees in Dollars or any Alternate Currency in the form of
(x) trade letters of credit in support of trade obligations of the Borrowers and
their Subsidiaries incurred in the ordinary course of business (such letters of
credit issued for such purposes, “Trade Letters of Credit”) and (y) standby
letters of credit or bank guarantees issued for any other lawful purposes of the
Borrowers and their Subsidiaries (such letters of credit or bank guarantees
issued for such purposes, “Standby Letters of Credit”; each such letter of
credit or bank guarantee, issued hereunder, a “Letter of Credit” and
collectively, the “Letters of Credit”) for its own account or for the account of
any Subsidiary in a form reasonably acceptable to the applicable Issuing Bank,
at any time and from time to time during the applicable Availability Period and
prior to the date that is five Business Days prior to the applicable Revolving
Facility Maturity Date; provided that Credit Suisse AG shall not be required to
issue any Trade Letter of Credit or bank guarantees

 

66



--------------------------------------------------------------------------------

hereunder without its consent. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment or extension or such
shorter period as the Administrative Agent and the Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency (which may be Dollars or
any Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit and such other information as shall be
necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrowers also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) the Revolving L/C Exposure shall not
exceed the Letter of Credit Sublimit and (ii) the Revolving Facility Credit
Exposure shall not exceed the applicable Revolving Facility Commitments. For the
avoidance of doubt, no Issuing Bank shall be obligated to issue an Alternate
Currency Letter of Credit if such Issuing Bank does not otherwise issue letters
of credit in such Alternate Currency.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the applicable Borrower and the Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the applicable
Borrower and the Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to the applicable
Revolving Facility Maturity Date; provided, that any Letter of Credit with a one
year tenor may provide for automatic renewal or extension thereof for additional
one year periods (which, in no event, shall extend beyond the date referred to
in clause (ii) of this paragraph (c)) so long as such Letter of Credit permits
the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further, that if the Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may

 

67



--------------------------------------------------------------------------------

extend beyond the date referred to in clause (ii) above, provided, that if any
such Letter of Credit is outstanding or is issued under the Revolving Facility
Commitments of any Class after the date that is 30 days prior to the Revolving
Facility Maturity Date for such Class the Borrowers shall provide Cash
Collateral pursuant to documentation reasonably satisfactory to the Collateral
Agent and the relevant Issuing Bank in an amount equal to the Minimum L/C
Collateral Amount on or prior to the date that is 30 days prior to such
Revolving Facility Maturity Date or, if later, such date of issuance.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason (calculated, in the case
of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
such L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the applicable Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement (or the second Business
Day, if such notice is received after 12:00 noon, Local Time), together with
accrued interest thereon from the date of such L/C Disbursement at the rate
applicable to ABR Revolving Facility Loans of the applicable Class; provided,
that the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Facility Borrowing of the applicable Class in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such

 

68



--------------------------------------------------------------------------------

payment shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing. If the Borrowers fails to reimburse any L/C Disbursement when due,
then the Administrative Agent shall promptly notify the applicable Issuing Bank
and each other applicable Revolving Facility Lender of the applicable L/C
Disbursement, the payment then due from the Borrowers in respect thereof and, in
the case of a Revolving Facility Lender, such Lender’s Revolving Facility
Percentage thereof. Promptly following receipt of such notice, each Revolving
Facility Lender with a Revolving Facility Commitment of the applicable Class
shall pay to the Administrative Agent in Dollars its Revolving Facility
Percentage of the payment then due from the Borrowers in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrowers to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are
determined by final and binding decision of a court of competent jurisdiction to
have been

 

69



--------------------------------------------------------------------------------

caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrowers by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrowers shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrowers reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrowers when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

70



--------------------------------------------------------------------------------

(j) Cash Collateralization Following Certain Events. If and when the Borrowers
are required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.05(c), 2.11(e),
2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrowers shall deposit in an account
with or at the direction of the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date (or, in the case of Sections 2.05(c),
2.11(e), 2.11(f) and 2.22(a)(v), the portion thereof required by such sections).
Each deposit of Cash Collateral (x) made pursuant to this paragraph or (y) made
by the Administrative Agent pursuant to Section 2.22(a)(ii), in each case, shall
be held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrowers under this Agreement. The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Collateral Agent and (ii) at any other time, the Borrowers, in each case, in
Permitted Investments and at the risk and expense of the Borrowers, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e) or (f) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e) and (f) no
longer being exceeded, as applicable.

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrowers notify any one or more Issuing Banks that it
intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Facility Termination Event (each, a
“Continuing Letter of Credit”), then the security interest of the Collateral
Agent in the Collateral under the Security Documents may be terminated if each
such Continuing Letter of Credit is Cash Collateralized in an amount equal to
the Minimum L/C Collateral Amount, which shall be deposited with or at the
direction of each such Issuing Bank.

(l) Additional Issuing Banks. From time to time, the Borrowers may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank)

 

71



--------------------------------------------------------------------------------

each of which agrees (in its sole discretion) to act in such capacity and is
reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrowers pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower as specified in the applicable
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
(A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR

 

72



--------------------------------------------------------------------------------

Loans at such time. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrowers may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone, by the time that
a Borrowing Request would be required under Section 2.03 if the applicable
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Interest
Election Request in the form of Exhibit E and signed by the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

73



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrowers, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Revolving Facility Maturity Date for such Class. On the Third
Restatement Effective Date (after giving effect to the funding of the Term B
Loans to be made on such date), the Term B Loan Commitments of each Lender as of
the Third Restatement Effective Date will terminate.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 (or, if less,
the remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrowers shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), the Revolving Facility Credit Exposure of such Class (excluding any Cash
Collateralized Letter of Credit) would exceed the total Revolving Facility
Commitments of such Class.

 

74



--------------------------------------------------------------------------------

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrowers on the Revolving Facility Maturity Date
applicable to such Revolving Facility Loans and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such

 

75



--------------------------------------------------------------------------------

Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the Borrowers. Thereafter, unless otherwise
agreed to by the applicable Lender, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if requested by such payee, to such
payee and its registered assigns).

Section 2.10 Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other clauses of this Section,

(i) the Borrowers shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrowers after the Third Restatement Effective
Date) and on the applicable Term Facility Maturity Date or, if any such date is
not a Business Day, on the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”), in an aggregate principal
amount of the Term B Loans equal to (A) in the case of quarterly payments due
prior to the applicable Term Facility Maturity Date, an amount equal to 0.25% of
the aggregate principal amount of Term B Loans outstanding immediately after the
Third Restatement Effective Date, and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of the Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made, the Borrowers shall
repay such Incremental Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement (each such date being referred to
as an “Incremental Term Loan Installment Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
such Class shall be due and payable on the applicable Revolving Facility
Maturity Date.

(c) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.10(d), with the application thereof to reduce
in direct order amounts due on the succeeding Term Loan Installment Dates under
such Classes as provided in the remaining scheduled amortization payments under
such Classes; provided, that any Lender, at its option, may elect to decline any
such prepayment of any Term Loan held by it if it shall give written notice to
the Administrative Agent thereof by 5:00 p.m. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”) and on the date of any such prepayment, any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall instead be retained by the Borrowers for application for any purpose not
prohibited by this Agreement, and

 

76



--------------------------------------------------------------------------------

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrowers may in each case direct.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans, the Other Term Loans and the Refinancing Term
Loans, if any, pro rata based on the aggregate principal amount of outstanding
Term B Loans, Other Term Loans and Refinancing Term Loans, if any (other than
with respect to Other Term Loans or Refinancing Term Loans, to the extent the
Incremental Assumption Agreement relating thereto does not so require). Prior to
any prepayment of any Loan under any Facility hereunder, the Borrowers shall
select the Borrowing or Borrowings under the applicable Facility to be prepaid
and shall notify the Administrative Agent by telephone (confirmed by electronic
means) of such selection not later than 2:00 p.m., Local Time, (i) in the case
of an ABR Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment (or, in each case
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrowers
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Each repayment of a Borrowing (x) in
the case of the Revolving Facility of any Class, shall be applied to the
Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by accrued interest on
the amount repaid to the extent required by Section 2.13(d).

Section 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

(b) The Borrowers shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrowers may use a portion of such Net
Proceeds to prepay or repurchase any Refinancing Notes that are secured by a
pari passu Lien on the Collateral or other Indebtedness that is secured by pari
passu Liens permitted by Section 6.02 to the extent that any such Indebtedness
requires the Borrowers to prepay or make an offer to purchase such Indebtedness
with the proceeds of such Asset Sale, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds and (y) a fraction, (A) the
numerator of which is the outstanding principal amount of such Indebtedness with
respect to which such a requirement to prepay or make an offer to purchase
exists and (B) the denominator of which is the sum of the outstanding principal
amount of such Indebtedness and

 

77



--------------------------------------------------------------------------------

the outstanding principal amount of all Classes of Term Loans. Not later than
five Business Days prior to the date of such prepayment, the Borrowers shall
provide written notice thereof to the Administrative Agent, including the amount
of any required prepayment.

(c) Not later than 5 Business Days after the date on which the annual financial
statements are, or are required to be, delivered under Section 5.04(a) with
respect to each Excess Cash Flow Period, the Borrowers shall calculate Excess
Cash Flow for such Excess Cash Flow Period and, if and to the extent the amount
of such Excess Cash Flow exceeds $10,000,000 (the “ECF Threshold Amount”), the
Borrowers shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary prepayments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Term Loans and (B) the amount of any permanent voluntary reductions during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (B), the amount of any permanent voluntary reductions
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) of Revolving Facility Commitments to the extent that an
equal amount of Revolving Facility Loans was simultaneously repaid, to prepay
Term Loans in accordance with clauses (c) and (d) of Section 2.10. Such
calculation will be set forth in a certificate signed by a Financial Officer of
the Borrowers delivered to the Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such fiscal year, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States of America, the portion of such Net Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(b) or Section 2.11(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States of America (the Borrowers
hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided therein and (ii) to the extent that the Borrowers have determined in
good faith that repatriation of any or all of such Net Proceeds or Excess Cash
Flow would have a material adverse tax cost consequence with respect to such Net
Proceeds or Excess Cash Flow, the Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary (the Borrowers hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrowers that are reasonably required to eliminate such tax effects);

 

78



--------------------------------------------------------------------------------

provided, that in the case of this clause (ii), on or before the date on which
any Net Proceeds or Excess Cash Flow so retained would otherwise have been
required to be applied to prepayments pursuant to Section 2.11(b) or
Section 2.11(c), (x) the Borrowers apply an amount equal to such Net Proceeds or
Excess Cash Flow to such prepayments as if such Net Proceeds or Excess Cash Flow
had been received by the Borrowers rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Proceeds or Excess Cash Flow had been repatriated (or, if less, Net
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash Flow is applied to
the permanent repayment of Indebtedness of a Foreign Subsidiary.

(e) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrowers shall prepay Revolving Facility Borrowings of such Class (or, if no
such Borrowings are outstanding, provide Cash Collateral in respect of
outstanding Letters of Credit pursuant to Section 2.05(j)) in an aggregate
amount equal to such excess.

(f) In the event that the Revolving L/C Exposure exceeds the Letter of Credit
Sublimit, at the request of the Administrative Agent, the Borrowers shall
provide Cash Collateral pursuant to Section 2.05(j) in an amount equal to such
excess.

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class and (ii) the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit, the Borrowers shall, at the
request of the Administrative Agent, within ten (10) days of such Revaluation
Date (A) prepay Revolving Facility Borrowings or (B) provide Cash Collateral
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment, sublimit or amount set forth
above.

Section 2.12 Fees. (a) The Borrowers agree to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Third Restatement Effective Date or
ending with the date on which the last of the Commitments of such Lender shall
be terminated) at a rate equal to the Applicable Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. The Commitment Fee due to each Lender shall commence to accrue
on the Third Restatement Effective Date and shall cease to accrue on the date on
which the last of the Commitments of such Lender shall be terminated as provided
herein.

(b) The Borrowers from time to time agrees to pay (i) to each Revolving Facility
Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion

 

79



--------------------------------------------------------------------------------

thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or shorter period commencing with the Third Restatement
Effective Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments of such Class shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period, and
(ii) to each Issuing Bank, for its own account (x) the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 1/8 of 1% per annum of the daily stated amount of such Letter of Credit),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable
on a per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrowers agree to pay to the Administrative Agent, for the account of
the Administrative Agent, the “Administration Fee” as set forth in the Fee
Letter, as amended, restated, supplemented or otherwise modified from time to
time, at the times specified therein (the “Administrative Agent Fees”).

(d) In the event that, on or prior to the date that is six months after the
Third Restatement Effective Date, the Borrowers shall (x) make a prepayment of
the Term B Loans pursuant to Section 2.11(a) (or assignment in lieu thereof
pursuant to Section 9.04(h)) with the proceeds of any new or replacement tranche
of term loans that have an All-in Yield that is less than the All-in Yield of
such Term B Loans or (y) effect any amendment to this Agreement which reduces
the All-in Yield of the Term B Loans (or any mandatory assignment under
Section 2.19(c) shall have been made in connection therewith), the Borrowers
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (A) in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Term Loans so prepaid and (B) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term Loans for which the All-In Yield has been reduced
pursuant to such amendment. Such amounts shall be due and payable on the date of
such prepayment or the effective date of such amendment, as the case may be.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

80



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility of any Class that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such

 

81



--------------------------------------------------------------------------------

Borrowing shall be converted to or continued as on the last day of the Interest
Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) subject any Lender to any Tax with respect to any Loan Document (other than
(i) Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrowers shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition,

 

82



--------------------------------------------------------------------------------

state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other Borrowers
which, as a credit matter, are similarly situated to the Borrowers and which are
subject to similar provisions. The Borrowers shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of,

 

83



--------------------------------------------------------------------------------

and without deduction or withholding for or on account of, any Taxes; provided,
that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the
applicable Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Loan Party, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by applicable Requirements of Law to report such
payment or other evidence of such payment reasonably satisfactory to the Loan
Party or the Administrative Agent, as the case may be.

(b) The Loan Parties shall timely pay any Other Taxes.

(c) The Loan Parties shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to such Loan Party by a Lender or by the Administrative
Agent (as applicable) on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrowers and the Administrative Agent, at
such time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrowers or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available

 

84



--------------------------------------------------------------------------------

exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrowers shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrowers and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit I hereto, such certificate, the “Non-Bank
Tax Certificate”) certifying that such Foreign Lender is not a bank for purposes
of Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrowers and is not a CFC
related to the Borrowers (within the meaning of Section 864(d)(4) of the Code),
and that the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States of
America), (B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrowers under this Agreement,
(C) Internal Revenue Service Form W-8IMY (or any applicable successor form) and
all necessary attachments (including the forms described in clauses (A) and
(B) above, provided that if the Foreign Lender is a partnership, and one or more
of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and

(ii) deliver to the Borrowers and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrowers and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrowers or the
Administrative Agent.

 

85



--------------------------------------------------------------------------------

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrowers and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.

In addition, the Administrative Agent shall deliver to the Borrowers (x)(I)
prior to the date on which the first payment by the Borrowers are due hereunder
or (II) prior to the first date on or after the date on which such Agent becomes
a successor Administrative Agent pursuant to Section 8.09 on which payment by
the Borrowers is due hereunder, as applicable, two copies of a properly
completed and executed IRS Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an IRS Form W-8IMY certifying that the Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv)
of the Treasury Regulations, and (y) on or before the date on which any such
previously delivered documentation expires or becomes obsolete or invalid, after
the occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrowers, and from time to time if reasonably
requested by the Borrowers, two further copies of such documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrowers’ request, provide the Borrowers with
a copy

 

86



--------------------------------------------------------------------------------

of any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that such
Lender or the Administrative Agent may delete any information therein that it
deems confidential). A Lender or the Administrative Agent shall claim any refund
that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.

(g) If the Borrowers determine that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrowers as the Borrowers
may reasonably request in challenging such Tax. The Borrowers shall indemnify
and hold each Lender and Agent harmless against any out-of-pocket expenses
incurred by such person in connection with any request made by the Borrowers
pursuant to this Section 2.17(g). Nothing in this Section 2.17(g) shall obligate
any Lender or Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person.

(h) Each U.S. Lender shall deliver to the Borrowers and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Third
Restatement Effective Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or invalid, (iii) after the occurrence of a change in the U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrowers and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrowers or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrowers and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this Section 2.17(i), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

87



--------------------------------------------------------------------------------

(j) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments made under the Loan
Documents shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of unreimbursed L/C
Disbursements then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, and (iii) third, towards payment of
principal then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
resulting in such Lender

 

88



--------------------------------------------------------------------------------

receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
accrued interest thereon than the proportion received by any other Lender
entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of such
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by all such Lenders ratably in accordance with the principal
amount of each such Lender’s respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and accrued interest thereon; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, (ii) no Lender shall be required to purchase a participation in an
Other Term Loan or an Other Revolving Loan if such Loan was borrowed by a Euro
Borrower and if the purchase would not be in compliance with lending license or
other regulatory requirements applicable to the purchase, provided that in such
case the Administrative Agent and the applicable Lender shall enter into
arrangements to give effect to this paragraph (c), and (iii) the provisions of
this clause (c) shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C
Disbursements to any assignee or participant. The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06, or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

 

89



--------------------------------------------------------------------------------

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Issuing Bank), which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrowers may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the Borrowers, Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrowers’ request, compliance
with Section 9.04 shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at their sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace

 

90



--------------------------------------------------------------------------------

such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrowers’ request)
assign its Loans and its Commitments (or, at the Borrowers’ option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Issuing Bank; provided, that: (a) all Loan
Obligations of the Borrowers owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon and the replacement Lender or, at the option
of the Borrowers, the Borrowers shall pay any amount required by
Section 2.12(d)(y), if applicable, and (c) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrowers, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within one Business Day after the Borrowers’ request, compliance with
Section 9.04 shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Third Restatement Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all Eurocurrency Borrowings of such
Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

Section 2.21 Incremental Commitments. (a) The Borrowers may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount at the time such Incremental
Commitments are established from one or more Incremental Term Lenders and/or
Incremental Revolving Facility Lenders (which may include any existing Lender)
willing to provide such Incremental Term Loans and/or Incremental Revolving
Facility Commitments, as the case may be, in their own discretion; provided,
that each Incremental Revolving Facility Lender providing a commitment

 

91



--------------------------------------------------------------------------------

to make revolving loans shall be subject to the approval of the Administrative
Agent and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Bank (which approvals shall not be unreasonably
withheld) unless such Incremental Revolving Lender is a Revolving Facility
Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund of a
Revolving Facility Lender. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective,
(iii) in the case of Incremental Revolving Facility Commitments, whether such
Incremental Revolving Facility Commitments are to be (x) commitments to make
additional Revolving Facility Loans on the same terms as the Initial Revolving
Loans or (y) commitments to make revolving loans with pricing terms, final
maturity dates, borrowers, participation in mandatory prepayments or commitment
reductions and/or other terms different from the Initial Revolving Loans (“Other
Revolving Loans”) and (iv) in the case of Incremental Term Loan Commitments,
whether such Incremental Term Loan Commitments are to be (x) commitments to make
term loans with terms identical to Term B Loans or (y) commitments to make term
loans with pricing, maturity, amortization, borrowers, participation in
mandatory prepayments and/or other terms different from the Term B Loans (“Other
Term Loans”).

(b) The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

(i) any commitments to make additional Term B Loans and/or additional Initial
Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrowers, junior in right of security with the Term B Loans (provided, that
(A) if such Other Term Loans rank junior in right of security with the Term B
Loans, such Other Term Loans shall be subject to a Permitted Junior
Intercreditor Agreement and, for the avoidance of doubt, shall not be subject to
clause (vii) below and (B) if such Other Term Loans are incurred by a Foreign
Subsidiary, such Other Term Loans may also be guaranteed by one or more Foreign
Subsidiaries and secured by assets owned by one or more Foreign Subsidiaries, in
each case as agreed to by the Borrowers, the Administrative Agent and the
relevant Incremental Term Lenders),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the Term B Facility Maturity Date and, except as to pricing, amortization, final
maturity date, participation in mandatory prepayments and ranking as to
security,

 

92



--------------------------------------------------------------------------------

shall have (x) substantially the same terms as the Term B Loans or (y) such
other terms (including as to guarantees and collateral) as shall be reasonably
satisfactory to the Administrative Agent,

(iv) the Weighted Average Life to Maturity of any Other Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,

(v) the Other Revolving Loans shall rank pari passu in right of security with
the Initial Revolving Loans (and, if such Other Revolving Loans are incurred by
a Foreign Subsidiary, such Other Revolving Loans may also be guaranteed by one
or more Foreign Subsidiaries and secured by assets owned by one or more Foreign
Subsidiaries, in each case as agreed to by the Borrowers, the Administrative
Agent and the relevant Incremental Revolving Facility Lenders),

(vi) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date with respect to the Initial Revolving
Loans and, except as to pricing, final maturity date, participation in mandatory
prepayments and commitment reductions, shall have (x) substantially the same
terms as the Initial Revolving Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent,

(vii) with respect to any Other Term Loan incurred prior to the twelve month
anniversary of the Third Restatement Effective Date that ranks pari passu in
right of security with the Term B Loans, the All-in Yield shall be the same as
that applicable to the Term B Loans on the Third Restatement Effective Date,
except that the All-in Yield in respect of any such Other Term Loan may exceed
the All-in Yield in respect of such Term B Loans on the Third Restatement
Effective Date by no more than 0.50%, or if it does so exceed such All-in Yield
(such difference, the “Term Yield Differential”) then the Applicable Margin (or
the “LIBOR floor” as provided in the following proviso) applicable to such Term
B Loans shall be increased such that after giving effect to such increase, the
Term Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Term Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Other Term Loans, such floor shall only be included in
the calculation of the Term Yield Differential to the extent such floor is
greater than the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time, and, with respect to such excess, the “LIBOR
floor” applicable to the outstanding Term B Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Other Term Loans prior
to any increase in the Applicable Margin applicable to such Term B Loans then
outstanding;

(viii) with respect to any commitments to make Other Revolving Loans incurred
prior to the twelve month anniversary of the Third Restatement Effective Date
that rank pari passu in right of security with the Initial Revolving Loans, the
All-in Yield of such Other Revolving Loans shall be the same as that applicable
to the Initial Revolving Loans on the Third Restatement Effective Date, except
that the All-in Yield in respect of any such Other Revolving Loan may exceed the
All-in Yield in respect of such

 

93



--------------------------------------------------------------------------------

Initial Revolving Loans on the Third Restatement Effective Date by no more than
0.50%, or if it does so exceed such All-in Yield (such difference, the
“Revolving Yield Differential”) then the Applicable Margin applicable to such
Initial Revolving Loans shall be increased such that after giving effect to such
increase, the Revolving Yield Differential shall not exceed 0.50%;

(ix)(A) the Other Revolving Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Initial
Revolving Loans in (x) any voluntary or mandatory prepayment or commitment
reduction hereunder and (y) any Borrowing at the time such Borrowing is made and
(B) the Other Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) than the Term B Loans in any
mandatory prepayment hereunder;

(x) Except in connection with a Euro Incremental Facility, there shall be no
obligor in respect of any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments that is not a Loan Party; and

(xi) the Other Revolving Loans and Other Term Loans shall be either
(x) denominated in U.S. Dollars or Euros and borrowed by the Borrowers or
(y) denominated in Euros and borrowed by a Foreign Subsidiary (such borrower, a
“Euro Borrower” and such facility, a “Euro Incremental Facility”); provided that
in the case of this clause (y), (1) the Euro Borrower shall be identified in the
applicable Incremental Assumption Agreement and shall be reasonably satisfactory
to the Administrative Agent (it being agreed that Rexnord Flattop Holdings B.V.
shall be satisfactory to the Administrative Agent) and (2) the Euro Borrower
shall become party hereto as a Euro Borrower pursuant to a joinder, and subject
to delivery of customary opinions and other documents, reasonably satisfactory
to the Administrative Agent;

Each party hereto hereby agrees that, (i) upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e) and (ii) in
connection with any Incremental Assumption Agreement implementing a Euro
Incremental Facility, such Incremental Assumption Agreement shall contain
“collection allocation mechanism” provisions substantially the same as those set
forth on Schedule 2.21(b) hereto (which provisions the Lenders hereby consent to
and approve). Any amendment to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.21 and any such collateral
and other documentation shall be deemed “Loan Documents” hereunder and may be
memorialized in writing by the Administrative Agent with the Borrowers’ consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clauses (b) and (c) of Section 4.01 shall be

 

94



--------------------------------------------------------------------------------

satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrowers
and (ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Third Restatement Effective Date under Section 4.02 and such additional
customary documents and filings (including amendments to the Mortgages and other
Security Documents and title endorsement bringdowns) as the Administrative Agent
may reasonably request to assure that the Incremental Term Loans and/or
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments are secured by the Collateral ratably with (or, to the extent set
forth in the applicable Incremental Assumption Agreement, junior to) one or more
Classes of then-existing Term Loans and Revolving Facility Loans and with
respect to any Other Term Loans to be incurred by a Foreign Subsidiary, such
other collateral and guarantee documentation with respect to any Foreign
Subsidiary or any asset of Foreign Subsidiaries as the Administrative Agent may
reasonably request to implement the collateral and guarantee arrangements
contemplated by this Section 2.21 with respect thereto).

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrowers agree
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrowers to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrowers are hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving

 

95



--------------------------------------------------------------------------------

Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrowers and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender if such Lender is extending an existing
Term Loan (such extended Term Loan, an “Extended Term Loan”) or an Incremental
Revolving Facility Commitment for such Lender if such Lender is extending an
existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment”). Each Pro Rata
Extension Offer shall specify the date on which the Borrowers propose that the
Extended Term Loan shall be made, which shall be a date not earlier than five
Business Days after the date on which notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion).

(f) The Borrowers and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrowers and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
an existing Class of Term Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms,
participation in mandatory prepayments and commitment reductions and final
maturity (which shall be determined by the Borrowers and set forth in the Pro
Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto. If provided in
any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent of each Issuing Bank, participations
in Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Facility Commitments in the manner specified in such Incremental
Assumption Agreement, including upon effectiveness of such Extended Revolving
Facility Commitment or upon or prior to the maturity date for any Class of
Revolving Facility Commitments.

 

96



--------------------------------------------------------------------------------

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents, (vi) no Issuing Bank shall be obligated to issue Letters
of Credit under such Extended Revolving Facility Commitments unless it shall
have consented thereto and (vii) there shall be no obligor in respect of any
such Extended Term Loans or Extended Revolving Facility Commitments that is not
a Loan Party.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrowers shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrowers may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the Net Proceeds of
which are used to Refinance in whole or in part any Class of Term Loans. Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrowers proposes that the Refinancing Term Loans shall be made,
which shall be a date

 

97



--------------------------------------------------------------------------------

not earlier than five Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion); provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans,

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees and expenses (including original issue discount) and
accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrowers and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrowers and their
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrowers in good faith. In
addition, notwithstanding the foregoing, the Borrowers may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (i) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof, (ii) if the
Revolving Facility Credit Exposure outstanding on the Refinancing Effective Date
would exceed the aggregate amount of Revolving Facility Commitments outstanding
in each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrowers shall take one or more actions such that such
Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that (x) such Refinancing Term Loans may be provided by the
Lenders holding the Revolving Facility Commitments being terminated and/or by
any other person that would be a permitted Assignee hereunder and (y) the
proceeds of such Refinancing Term Loans shall not constitute Net Proceeds
hereunder),

 

98



--------------------------------------------------------------------------------

(iii) the Weighted Average Life to Maturity of the Refinancing Term Loans shall
be no shorter than the remaining life to termination of the terminated Revolving
Facility Commitments, (iv) the final maturity date of the Refinancing Term Loans
shall be no earlier than the termination date of the terminated Revolving
Facility Commitments and (v) all other terms applicable to such Refinancing Term
Loans (other than provisions relating to original issue discount, upfront fees,
interest rates or any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrowers
and the Lenders providing such Refinancing Term Loans) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrowers and
their Subsidiaries than, the terms, taken as a whole, applicable to the Term B
Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrowers in good
faith;

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to an existing Class of Term Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement;

(vii) there shall be no obligor in respect of such Refinancing Term Loans that
is not a Loan Party; and

(viii) the Refinancing Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any prepayment hereunder.

(k) The Borrowers may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrowers.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clause (l) through
(o) of this Section 2.21), the Borrowers may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Facility Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrowers proposes that the
Replacement Revolving Facility Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion); provided that:
(i) before and after giving effect to the establishment of such Replacement
Revolving Facility

 

99



--------------------------------------------------------------------------------

Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant Incremental Assumption Agreement governing such Replacement
Revolving Facility Commitments; (ii) after giving effect to the establishment of
any Replacement Revolving Facility Commitments and any concurrent reduction in
the aggregate amount of any other Revolving Facility Commitments, the aggregate
amount of Revolving Facility Commitments shall not exceed the aggregate amount
of the Revolving Facility Commitments outstanding immediately prior to the
applicable Replacement Revolving Facility Effective Date; (iii) no Replacement
Revolving Facility Commitments shall have a final maturity date (or require
commitment reductions or amortizations) prior to the Revolving Facility Maturity
Date in effect at the time of incurrence for the Revolving Facility Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the Borrowers and the Lenders providing
such Replacement Revolving Facility Commitments and (y) the amount of any letter
of credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrowers, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing bank,
if any, under such Replacement Revolving Facility Commitments) taken as a whole
shall be substantially similar to, or not materially less favorable to the
Lenders providing such Replacement Revolving Facility Commitments than, those,
taken as a whole, applicable to the Initial Revolving Loans (except to the
extent such covenants and other terms apply solely to any period after the
latest Revolving Facility Maturity Date in effect at the time of incurrence or
are otherwise reasonably acceptable to the Administrative Agent); (v) there
shall be no obligor in respect of such Replacement Revolving Facility that is
not a Loan Party and (vi) the Replacement Revolving Commitments may participate
on a pro rata basis or a less than pro rata basis (but not a greater than pro
rata basis) than the Initial Revolving Loans in (x) any voluntary or mandatory
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made. In addition, the Borrowers may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof (it
being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
Person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the weighted average life to termination of such Replacement
Revolving Facility Commitments shall be not shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Revolving Facility Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis.

 

100



--------------------------------------------------------------------------------

(m) The Borrowers may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in
clauses (j) or (l) above, as applicable, and (iv) all Refinancing Term Loans,
Replacement Revolving Facility Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations under this Agreement and the other Loan Documents.

 

101



--------------------------------------------------------------------------------

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrowers’ option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrowers may direct, so long as the last day of such initial Interest
Period is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

Section 2.22 Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders
or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Default or Event of Default exists, to
the payment of any amounts

 

102



--------------------------------------------------------------------------------

owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, within three
(3) Business Days following the written request of the (i) Administrative Agent
or (ii) any Issuing Bank (with a copy to the Administrative Agent), Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

103



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Facility Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrowers represent and warrant to each of
the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), the Borrowers and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrowers, to borrow and otherwise
obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings
(prior to a Qualified IPO), the Borrowers and each of the Subsidiary Loan
Parties of each of the Loan Documents to which it is a party and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings, the Borrowers and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation applicable to
Holdings,

 

104



--------------------------------------------------------------------------------

the Borrowers or any such Subsidiary Loan Party, (B) the certificate or articles
of incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of Holdings, the
Borrowers, or any such Subsidiary Loan Party, (C) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (D) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which Holdings, the Borrowers or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to (x) any property or assets now
owned or hereafter acquired by the Borrowers or any such Subsidiary Loan Party,
other than the Liens created by the Loan Documents and Permitted Liens, or
(y) any Equity Interests of RBS Global now owned or hereafter acquired by
Holdings (prior to a Qualified IPO), other than Liens created by the Loan
Documents or Liens permitted by Article VIA.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) filings or other actions listed on Schedule 3.04 and any other
filings or registrations required by the Security Documents.

Section 3.05 Financial Statements. The audited consolidated balance sheets as of
and for the fiscal years ended March 31, 2013 and March 31, 2012, and the
statements of income, stockholders’ equity, and cash flow as of and for the
fiscal years ended March 31, 2011, March 31, 2012 and March 31, 2013 including
the notes thereto present fairly in all material respects the consolidated
financial position of the Borrowers and the Subsidiaries as of the dates and for
the periods referred to therein and the results of operations and cash flows for
the periods then ended, and, except as set forth on Schedule 3.05, were prepared
in accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, except as otherwise noted therein.

 

105



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Effect. Since March 31, 2013, there has been no
event or circumstance that, individually or in the aggregate with other events
or circumstances, has had or would reasonably be expected to have a Material
Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrowers and the Subsidiaries has valid title in fee simple or equivalent to,
or valid leasehold interests in, or easements or other limited property
interests in, all its Real Properties (including all Mortgaged Properties) and
has good and marketable title to its personal property and assets, in each case,
except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens or
Liens arising by operation of law. The Equity Interests of RBS Global owned by
Holdings (prior to a Qualified IPO) are free and clear of Liens, other than
Liens permitted by Article VIA.

(b) The Borrowers and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.

(c) As of the Third Restatement Effective Date, none of the Borrowers and the
Subsidiaries has received any written notice of any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Third Restatement Effective Date.

(d) As of the Third Restatement Effective Date, none of the Borrowers and their
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.

(e) Schedule 1.01(B) lists each Material Real Property owned by any Loan Party
as of the Third Restatement Effective Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Third
Restatement Effective Date the name and jurisdiction of incorporation, formation
or organization of each subsidiary of Holdings and, as to each such subsidiary,
the percentage of each class of Equity Interests owned by Holdings or by any
such subsidiary.

(b) As of the Third Restatement Effective Date, after giving effect to the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other

 

106



--------------------------------------------------------------------------------

agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of Holdings,
the Borrowers or any of the Subsidiaries, except as set forth on
Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings (prior
to a Qualified IPO) or the Borrowers, threatened in writing against Holdings or
the Borrowers or any of the Subsidiaries or any business, property or rights of
any such person (i) that involve any Loan Document or the Transactions or
(ii) that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of Holdings (prior to a Qualified IPO), the Borrowers, the Subsidiaries
and their respective properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are the subject of Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. Neither the making of any Loan (or the
extension of any Letter of Credit) hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board.

Section 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrowers and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12 Use of Proceeds. (a) The Borrowers will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit (in
each case subject to clause (b) below), solely for general corporate purposes
(including, without limitation, for Permitted Business Acquisitions and, in the
case of Letters of Credit, for the back-up or replacement of existing letters of
credit); (b) the Borrowers will use the proceeds of the Initial Term Loans made
on the Third Restatement Effective Date to finance a portion of the Transactions
and for the payment of Transaction Expenses.

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrowers and
each of the Subsidiaries has filed or caused to be filed all federal, state,
local and non-U.S. Tax returns required to have been filed by it (including in
its capacity as withholding agent) and each such Tax return is true and correct;

 

107



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrowers and
each of the Subsidiaries has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on the returns referred to in clause (a) and
all other Taxes or assessments (or made adequate provision (in accordance with
GAAP) for the payment of all Taxes due), except Taxes or assessments that are
being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrowers or any of the Subsidiaries
(as the case may be) has set aside on its books adequate reserves in accordance
with GAAP; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Third Restatement
Effective Date, with respect to Holdings, the Borrowers and each of the
Subsidiaries, there are no claims being asserted in writing with respect to any
Taxes.

Section 3.14 No Material Misstatements. (a) All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning Holdings, the Borrowers, the Subsidiaries, the Transactions and any
other transactions contemplated hereby included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Third Restatement
Effective Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).

(b) The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the Borrowers or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrowers to be reasonable as of the date thereof
(it being understood that such Projections are as to future events and are not
to be viewed as facts, such Projections are subject to significant uncertainties
and contingencies and that actual results during the period or periods covered
by any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders and
as of the Third Restatement Effective Date, and (ii) as of the Third Restatement
Effective Date, have not been modified in any material respect by the Borrowers.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
Reportable Event has occurred during the past five years as to which the
Borrowers, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (ii) no ERISA Event has occurred or is reasonably

 

108



--------------------------------------------------------------------------------

expected to occur and (iii) none of the Borrowers, Holdings, the Subsidiaries or
any of their ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrowers or any of their Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrowers’ knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the
Borrowers or any of their Subsidiaries, (ii) each of the Borrowers and their
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is, and in the prior eighteen (18) month period,
has been, in compliance with the terms of such Environmental Permits and with
all other Environmental Laws, (iii) except as set forth on Schedule 3.16, no
Hazardous Material is located at, on or under any property currently or, to the
Borrowers’ knowledge, formerly owned, operated or leased by the Borrowers or any
of their Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrowers or any of their Subsidiaries
under any Environmental Laws or Environmental Permits, and no Hazardous Material
has been generated, used, treated, stored, handled, disposed of or controlled,
transported or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrowers or
any of their Subsidiaries under any Environmental Laws or Environmental Permits,
(iv) there are no agreements in which the Borrowers or any of their Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Third Restatement Effective Date, and
(v) there has been no material written environmental assessment or audit
conducted (other than customary assessments not revealing anything that would
reasonably be expected to result in a Material Adverse Effect), by or on behalf
of the Borrowers or any of the Subsidiaries of any property currently or, to the
Borrowers’ knowledge, formerly owned or leased by the Borrowers or any of the
Subsidiaries that has not been made available to the Administrative Agent prior
to the Third Restatement Effective Date.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured
Parties), in each case, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. As of the Third Restatement
Effective Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform

 

109



--------------------------------------------------------------------------------

Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except (x) Liens having priority by operation of law and (y) in the case
of Collateral other than certificated securities and instruments of which the
Collateral Agent has possession, Permitted Liens).

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed in the United States Patent and Trademark Office and the United
States Copyright Office, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the
financing statements referred to in clause (a) above, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected (subject to
exceptions arising from defects in the chain of title, which defects in the
aggregate do not constitute a Material Adverse Effect hereunder) Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the material domestic Intellectual Property included in the
Collateral (but, in the case of the United States registered copyrights included
in the Collateral, only to the extent such United States registered copyrights
are listed in such ancillary document filed with the United States Copyright
Office) listed in such ancillary document, in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on material registered trademarks and patents, trademark and patent applications
and registered copyrights acquired by the Loan Parties after the Third
Restatement Effective Date).

(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof to the extent permissible under applicable law. In the case of
the Pledged Collateral described in a Foreign Pledge Agreement, the applicable
Loan Parties shall have taken all steps necessary (or, subject to
Section 5.10(g)(vi), advisable) so that the Collateral Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof under applicable foreign law, subject to Section 5.10(h), as
security for the Obligations, in each case (subject to Section 6.02) prior and
superior in right to any other person.

(d) The Mortgages, if any, executed and delivered on the Third Restatement
Effective Date are, and the Mortgages executed and delivered after the Third
Restatement Effective Date pursuant to Section 5.10 shall be, effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, and all relevant mortgage taxes and recording
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record notice to third parties on, and
security interests in, all rights, titles and interests of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

 

110



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrowers or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Location of Real Property and Leased Premises. (a) The Perfection
Certificate lists correctly, in all material respects, as of the Third
Restatement Effective Date all material Real Property owned by the Borrowers and
the Subsidiary Loan Parties and the addresses thereof. As of the Third
Restatement Effective Date, the Borrowers and the Subsidiary Loan Parties own in
fee all the Real Property set forth as being owned by them in the Perfection
Certificate except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Third Restatement Effective Date, all material Real Property leased by the
Borrowers and the Subsidiary Loan Parties and the addresses thereof. As of the
Third Restatement Effective Date, the Borrowers and the Subsidiary Loan Parties
have in all material respects valid leases in all the Real Property set forth as
being leased by them in the Perfection Certificate except to the extent set
forth therein.

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Third Restatement Effective Date, (i) the fair value of the assets of the
Borrowers and their Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrowers and their Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrowers and their
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrowers and their
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers and their
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrowers and their
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Third Restatement Effective Date.

(b) As of the Third Restatement Effective Date, immediately after giving effect
to the consummation of the Transactions, the Borrowers do not intend to, and the
Borrowers do not believe that they or any of their Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such Subsidiary and
the timing and amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

111



--------------------------------------------------------------------------------

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Qualified IPO), the Borrowers or any of the Subsidiaries; (b) the hours worked
and payments made to employees of Holdings (prior to a Qualified IPO), the
Borrowers and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from Holdings (prior to a Qualified IPO), the Borrowers or any of
the Subsidiaries or for which any claim may be made against Holdings (prior to a
Qualified IPO), the Borrowers or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings (prior to a Qualified IPO), the
Borrowers or such Subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which Holdings (prior to a
Qualified IPO), the Borrowers or any of the Subsidiaries (or any predecessor) is
a party or by which Holdings (prior to a Qualified IPO), the Borrowers or any of
the Subsidiaries (or any predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrowers or the Subsidiaries
as of the Third Restatement Effective Date. As of such date, such insurance is
in full force and effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrowers and each of their Subsidiaries owns, or
possesses the right to use, all Intellectual Property that are used or held for
use in or are otherwise reasonably necessary for the present conduct of their
respective businesses, (b) to the knowledge of the Borrowers, the Borrowers and
their Subsidiaries are not interfering with, infringing upon, misappropriating
or otherwise violating Intellectual Property of any person, and (c) (i) no claim
or litigation regarding any of the Intellectual Property owned by the Borrowers
and their Subsidiaries is pending or, to the knowledge of the Borrowers,
threatened and (ii) to the knowledge of the Borrowers, no claim or litigation
regarding any other Intellectual Property described in the foregoing clauses
(a) and (b) is pending or threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
of any Loan Party permitted to be incurred hereunder constituting Indebtedness
that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT Act; OFAC.

 

112



--------------------------------------------------------------------------------

(a) Each Loan Party is in compliance in all material respects with the material
provisions of the USA PATRIOT Act, and, on the Third Restatement Effective Date,
the Borrowers have provided to the Administrative Agent all information related
to the Loan Parties (including names, addresses and tax identification numbers
(if applicable)) reasonably requested in writing by the Administrative Agent not
less than ten (10) Business Days prior to the Third Restatement Effective Date
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Lender.

(b) None of Holdings, the Borrowers or any of their Subsidiaries nor, to the
knowledge of Borrowers, any director, officer, agent, employee or Affiliate of
Holdings, the Borrowers or any of the Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrowers will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Section 3.26 Foreign Corrupt Practices Act. Except as set forth in Schedule
3.26, none of Holdings, the Borrowers or any of their Subsidiaries, nor, to the
knowledge of the Borrowers or any of their Subsidiaries, any of their directors,
officers, agents or employees, has in the past five (5) years (i) violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977
or the Bribery Act 2010 of the United Kingdom or similar law of the European
Union or any European Union Member State or similar law of a jurisdiction in
which the Borrowers or any of their Subsidiaries conduct their business and to
which they are lawfully subject or (ii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue, amend, extend or renew Letters of Credit or increase the stated amounts
of Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

113



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) In the case of each Credit Event with respect to the Revolving Facility,
solely to the extent that after giving effect to such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, the Testing Condition would be
satisfied on a Pro Forma Basis, then the Borrowers shall have been in compliance
with the Financial Covenant as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.04 (regardless of whether the Testing Condition was satisfied as of
the last day of such prior fiscal quarter, and without giving pro forma effect
to the applicable Credit Event).

(e) Each Borrowing and each other Credit Event shall be deemed to constitute a
representation and warranty by the Borrowers on the date of such Borrowing,
issuance, amendment, extension or renewal as applicable, as to the matters
specified in paragraphs (b), (c) and (d) of this Section 4.01.

Section 4.02 First Credit Event. On or prior to the Third Restatement Effective
Date:

(a) The conditions precedent set forth in Section 5 of the 2013 Incremental
Assumption and Amendment Agreement shall have been satisfied or waived.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, (A) dated the
Third Restatement Effective Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Third Restatement Effective Date and
(C) in form and substance reasonably satisfactory to the Administrative Agent
covering such matters relating to the Loan Documents as the Administrative Agent
shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Third
Restatement Effective Date and certifying:

 

114



--------------------------------------------------------------------------------

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Third Restatement Effective Date and at all times since a date prior to the date
of the resolutions described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the Third
Restatement Effective Date to which such person is a party and, in the case of
the Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Third
Restatement Effective Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Third Restatement Effective Date and signed by a
Responsible Officer of the Borrowers, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code (or
equivalent), tax and judgment, United States Patent and Trademark Office and
United States Copyright Office filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been, or will be simultaneously or substantially concurrently with
the closing under this Agreement, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made).

 

115



--------------------------------------------------------------------------------

(e) [Reserved].

(f) [Reserved].

(g) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(h) On the Third Restatement Effective Date, after giving effect to the
Transactions and the other transactions contemplated hereby, (x) the Original
Term B Loans, and all interest and fees related thereto, shall have been paid in
full and (y) none of Holdings, the Borrowers or any of the Subsidiaries shall
have any Indebtedness of the type described in clause (a) of the definition
thereof other than the Loans and other extensions of credit under this Agreement
(including the Existing Letters of Credit, which shall be deemed to be Letters
of Credit issued under and subject to this Agreement) and (ii) other
Indebtedness permitted under Section 6.01.

(i) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by a Financial Officer of the Borrowers confirming
the solvency of Borrowers and their Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Third Restatement Effective Date.

(j) The Administrative Agent shall have received insurance certificates
(excluding any title insurance policies, which shall be delivered in accordance
with Schedule 5.10) satisfying the requirements of Section 5.02 of the
Agreement.

(k) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Third Restatement Effective Date (including pursuant to the
Engagement Letter and the Fee Letter through to the Third Restatement Effective
Date) and, to the extent invoiced, all other amounts due and payable pursuant to
the Loan Documents on or prior to the Third Restatement Effective Date,
including, to the extent invoiced at least three Business Days prior to the
Third Restatement Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document.

(l) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived) as of the
Third Restatement Effective Date.

(m) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Third Restatement
Effective Date.

(n) [Reserved].

 

116



--------------------------------------------------------------------------------

(o) The Borrowers shall have delivered to the Administrative Agent a certificate
dated as of the Third Restatement Effective Date, to the effect set forth in
Section 4.01(b) hereof.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Third Restatement Effective Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrowers covenant and agree with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrowers will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except, in the case of a Subsidiary of the Borrowers, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise permitted under Section 6.05, and except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrowers or a
Wholly Owned Subsidiary of the Borrowers in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain, protect and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (ordinary wear and tear excepted), from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations,

 

117



--------------------------------------------------------------------------------

cause the Collateral Agent to be listed as a co-loss payee on property and
casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrowers and the Subsidiaries may
self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

(b) Except as the Collateral Agent may agree, cause all such property and
casualty insurance policies with respect to the Mortgaged Property located in
the United States of America to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of an insurance broker to the Collateral Agent; cause each such policy covered
by this clause (b) to provide that it shall not be cancelled or not renewed upon
less than 30 days’ prior written notice thereof by the insurer to the Collateral
Agent; deliver to the Collateral Agent, prior to or concurrently with the
cancellation or nonrenewal of any such policy of insurance covered by this
clause (b), a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor, in each case of the
foregoing, to the extent customarily maintained, purchased or provided to, or at
the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the National Flood
Insurance Act of 1968 (as now or hereafter in effect or successor act thereto),
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of Holdings and the Borrowers, on behalf of itself and behalf
of each of their Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees; and

 

118



--------------------------------------------------------------------------------

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrowers and the Subsidiaries
or the protection of their properties.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrowers or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 120 days after the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrowers and their Subsidiaries as of the
close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrowers or any Material Subsidiary as a going concern,
other than solely with respect to, or resulting solely from an upcoming maturity
date under any series of Indebtedness occurring within one year from the time
such opinion is delivered) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Borrowers and their Subsidiaries on a consolidated
basis in accordance with GAAP (it being understood that the delivery by the
Borrowers of annual reports on Form 10-K shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrowers and
their Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and cash flows shall be accompanied by
customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be

 

119



--------------------------------------------------------------------------------

certified by a Financial Officer of the Borrowers on behalf of the Borrowers as
fairly presenting, in all material respects, the financial position and results
of operations of the Borrowers and their Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrowers of
quarterly reports on Form 10-Q shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c)(x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrowers
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Covenant,
(iii) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitations set forth in clause (b) of the definition of the term “Immaterial
Subsidiary” and (iv) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Borrowers shall have used the
Cumulative Credit for any purpose during such fiscal period and (y) concurrently
with any delivery of financial statements under clause (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaim responsibility for
legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrowers or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrowers or the website of the SEC and written notice of such posting has
been delivered to the Administrative Agent;

(e) within 90 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a consolidated annual budget for such
fiscal year consisting of a projected consolidated balance sheet of the
Borrowers and their Subsidiaries as of the end of the following fiscal year and
the related consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrowers to the effect that the
Budget is based on assumptions believed by the Borrowers to be reasonable as of
the date of delivery thereof;

 

120



--------------------------------------------------------------------------------

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year, an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrowers
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(h) in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in clauses (a) and (b) of this Section 5.04 for
the Borrowers (together with (x) pro forma financial statements for the
Borrowers and their Subsidiaries and (y) a reconciliation showing the
adjustments necessary to determine compliance by the Borrowers and their
Subsidiaries with the Financial Covenant) will satisfy the requirements of such
paragraphs.

The Borrowers hereby acknowledge and agree that all financial statements and
certificates furnished pursuant to paragraphs (a), (b) and (d) above are hereby
deemed to be Borrower Materials suitable for distribution, and to be made
available, to Public Lenders as contemplated by Section 9.17 and may be treated
by the Administrative Agent and the Lenders as if the same had been marked
“PUBLIC” in accordance with such paragraph (unless the Borrowers otherwise
notify the Administrative Agent in writing on or prior to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrowers obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrowers or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrowers or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

 

121



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings (prior to a Qualified IPO), the Borrowers or any
of the Subsidiaries at reasonable times, upon reasonable prior notice to
Holdings (prior to a Qualified IPO) or the Borrowers, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to Holdings (prior to a Qualified IPO) or the Borrowers
to discuss the affairs, finances and condition of Holdings (prior to a Qualified
IPO), the Borrowers or any of the Subsidiaries with the officers thereof and
independent accountants therefor (so long as the Borrowers have the opportunity
to participate in any such discussions with such accountants), in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents) that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (other than Real Property) that has an individual fair market
value (as determined in good faith by the Borrowers) in an amount greater than
$10,000,000 is

 

122



--------------------------------------------------------------------------------

acquired by the Borrowers or any Subsidiary Loan Party after the Third
Restatement Effective Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to
Section 5.10(g) or the Security Documents), will (i) notify the Collateral Agent
of such acquisition or ownership and (ii) cause such asset to be subjected to a
Lien (subject to any Permitted Liens) securing the Obligations and take, and
cause the Subsidiary Loan Parties to take, such actions as shall be reasonably
requested by the Collateral Agent to grant and perfect such Liens, including
actions described in clause (a) of this Section 5.10, all at the expense of the
Loan Parties, subject to clause (g) below.

(c)(i) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and mortgages on, any Material Real
Property of the Borrowers or such Subsidiary Loan Parties, as applicable, that
are not Mortgaged Property as of the Third Restatement Effective Date, to the
extent acquired after the Third Restatement Effective Date, within 90 days after
such acquisition (or such later date as the Collateral Agent may agree in its
reasonable discretion) pursuant to documentation substantially in the form of
Mortgage delivered to the Collateral Agent on or prior to the Third Restatement
Effective Date or in such other form as is reasonably satisfactory to the
Collateral Agent (each, an “Additional Mortgage”), which security interest and
mortgage shall constitute valid and enforceable Liens subject to no other Liens
except Permitted Liens or Liens arising by operation of law, at the time of
recordation thereof, (ii) record or file, and cause each such Subsidiary to
record or file, the Additional Mortgage or instruments related thereto in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent (for the benefit of the
Secured Parties) required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording or filing, in each
case subject to clause (g) below, and (iii) deliver to the Collateral Agent an
updated Schedule 1.01(B) reflecting such additional Mortgaged Properties. Unless
otherwise waived by the Collateral Agent, with respect to each such Additional
Mortgage, the Borrowers shall cause the requirements set forth in clauses
(f) and (g) of the definition of “Collateral and Guarantee Requirement” to be
satisfied with respect to such Material Real Property.

(d) If any additional direct or indirect Subsidiary of the Borrowers is formed
or acquired after the Third Restatement Effective Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a Subsidiary Loan Party, within 15 Business Days after the date
such Subsidiary is formed or acquired (or such longer period as the Collateral
Agent shall agree), notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent shall agree (or, with respect to
clauses (f), (g) and (h) of the definition of “Collateral and Guarantee
Requirement”, within 90 days after such formation or acquisition or such longer
period as set forth therein or as the Collateral Agent may agree in its
reasonable discretion, as applicable), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.

 

123



--------------------------------------------------------------------------------

(e) If any additional Foreign Subsidiary of the Borrowers is formed or acquired
after the Third Restatement Effective Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a “first
tier” Foreign Subsidiary of a Loan Party, within 15 Business Days after the date
such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree in its reasonable discretion), notify the Collateral
Agent thereof and, within 50 Business Days after the date such Foreign
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.

(f)(i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the Borrowers shall not effect or
permit any such change unless all filings have been made, or will have been made
within 30 days following such change (or such longer period as the Collateral
Agent may agree in its reasonable discretion), under the Uniform Commercial Code
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties and (ii) promptly notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to (i) any Real Property held by the Borrowers or any of
their Subsidiaries as a lessee under a lease or that has an individual fair
market value in an amount less than $10,000,000 (ii) any vehicle, (iii) cash,
deposit accounts and securities accounts, (iv) any Equity Interests acquired
after the Third Restatement Effective Date (other than Equity Interests in the
Borrowers or, in the case of any person which is a Subsidiary, Equity Interests
in such person issued or acquired after such person became a Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
(A) doing so would violate applicable law or a contractual obligation binding on
such Equity Interests and (B) with respect to contractual obligations, such
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such subsidiary, (v) any assets acquired after the Third
Restatement Effective Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) or Section 6.01(r) (if of the
type permitted by Section 6.01(i)) that is secured by a Permitted Lien);
provided, that, upon the reasonable request of the Collateral Agent, Holdings

 

124



--------------------------------------------------------------------------------

and the Borrowers shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (iv) and (v) above, or (vi) any
Subsidiary or asset with respect to which the Administrative Agent determines in
its reasonable discretion that the cost of the satisfaction of the Collateral
and Guarantee Requirement or the provisions of this Section 5.10 or of any
Security Document with respect thereto (including, without limitation, delivery
of Foreign Pledge Agreements) is excessive in relation to the value of the
security afforded thereby. Notwithstanding anything herein to the contrary, to
the extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as reasonably agreed by Holdings and the Collateral
Agent (subject to any applicable laws in the relevant jurisdiction).

(h) Upon the reasonable request (in each case, taking into account the relative
costs (to the Loan Parties) and benefits (to the Secured Parties)) of the
Collateral Agent or the Required Lenders, take, or cause to be taken, such
action as may be reasonably requested (including, without limitation (i) subject
to the above-mentioned cost benefit analysis, the execution and delivery of
pledge or security agreements governed by applicable local law and (ii) the
filing of financing statements) in order to perfect (or maintain the perfection
of) the security interests (or take any analogous actions under the applicable
provisions of local law in order to protect such security interests) in any
Equity Interests in any Foreign Subsidiary or other foreign person that is
organized under the laws of Germany or The Netherlands owned by Borrowers or a
Domestic Subsidiary, in each case to the extent such actions are permitted to be
taken under the laws of the applicable jurisdictions. Furthermore, Holdings
will, and will cause the other Loan Parties that are Subsidiaries of Holdings
to, deliver to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure
itself with the Loan Parties’ compliance with this Section 5.10(h).

(i) Complete each of the actions described on Schedule 5.10 as soon as
commercially reasonable and by no later than the date set forth in Schedule 5.10
with respect to such action or such later date to which the Collateral Agent may
reasonably agree.

(j) Complete each of the actions described in any Incremental Assumption
Agreement establishing a Euro Incremental Facility as soon as commercially
reasonable and by no later than the dates set forth therein. For purposes of
clarification, in connection with the implementation of any Euro Incremental
Facility, the guarantees or security interests (if any) provided by Foreign
Subsidiaries to secure such Euro Incremental Facility shall not be required to
also secure any Facility borrowed by the Borrowers.

Section 5.11 Rating. Exercise commercially reasonable efforts to obtain and to
maintain ratings from Moody’s and S&P for the Term B Loans.

Section 5.12 Post-Closing.

(a) With respect to each Mortgaged Property set forth on Schedule 1.01(B), cause
the Collateral and Guarantee Requirement to be satisfied.

 

125



--------------------------------------------------------------------------------

(b) Complete each of the actions described on Schedule 5.10 as soon as
commercially reasonable and by no later than the date set forth in Schedule 5.10
with respect to such action or such later date to which the Collateral Agent may
agree.

ARTICLE VI

Negative Covenants

The Borrowers covenant and agree with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Majority
Lenders in respect of the Revolving Facility, voting as a single Class) shall
otherwise consent in writing, the Borrowers will not, and will not permit any of
the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Third Restated Effective Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $5,000,000 shall be set forth on Schedule 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrowers or any Subsidiary);

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrowers or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrowers or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrowers to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrowers or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04 and (ii) Indebtedness owed by
any Loan Party to any Subsidiary that is not a Loan Party shall be subordinated
to the Loan Obligations under this Agreement on subordination terms
substantially in the form of Exhibit J hereto or on other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrowers;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds, tax
credit bonds, surety bonds and completion guarantees and similar obligations, in
each case provided in the ordinary course of business or consistent with past
practice or industry practices, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

 

126



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred the ordinary course of business;

(h)(i) Indebtedness of a Subsidiary acquired after the Third Restatement
Effective Date or a person merged or consolidated with the Borrowers or any
Subsidiary after the Third Restatement Effective Date and Indebtedness otherwise
incurred or assumed by the Borrowers or any Subsidiary in connection with the
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), where such acquisition, merger or consolidation is not prohibited
by this Agreement; provided, that, (w) in the case of Indebtedness secured by
Liens on the Collateral ranking pari passu with the Liens on the Collateral
securing the Loans, the Net First Lien Leverage Ratio on a Pro Forma Basis
immediately after giving effect to such acquisition, merger or consolidation,
the incurrence of such Indebtedness and any related transactions is (I) not
greater than 5.00 to 1.00 or (II) no greater than the Net First Lien Leverage
Ratio in effect immediately prior thereto, (x) in the case of Indebtedness
secured by Liens on the Collateral that rank junior to the Liens on the
Collateral securing the Loans, the Net Secured Leverage Ratio on a Pro Forma
Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence of such Indebtedness and any related transactions
is (I) not greater than 5.50 to 1.00 or (II) no greater than the Net Secured
Leverage Ratio in effect immediately prior thereto, (y) in the case of other
Indebtedness, the Total Net Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger or consolidation, the incurrence
of such Indebtedness and any related transactions is (I) not greater than 7.00
to 1.00 or (II) no greater than the Total Net Leverage Ratio in effect
immediately prior thereto and (z) in the case of incurred Indebtedness, the
aggregate outstanding principal amount of Indebtedness permitted under this
clause (h) incurred by a Subsidiary other than a Subsidiary Loan Party, together
with the aggregate principal amount of Indebtedness of a Subsidiary other than a
Subsidiary Loan Party then outstanding pursuant to Section 6.01(t), shall not
exceed the greater of $200,000,000 and 7% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such incurrence for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b); provided that the incurrence of any Indebtedness for borrowed money
pursuant to this clause (h)(i) incurred in contemplation of such acquisition,
merger or consolidation (except for any seller note or other seller financing)
shall be subject to the last paragraph of this Section 6.01, and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

(i)(x) Capitalized Lease Obligations, mortgage financings and other Indebtedness
incurred by the Borrowers or any Subsidiary prior to or within 270 days after
the acquisition, lease, construction, repair, replacement or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property) permitted
under this Agreement in order to finance such acquisition, lease, construction,
repair, replacement or improvement, in an aggregate principal amount that
immediately after giving effect to the incurrence thereof, together with the

 

127



--------------------------------------------------------------------------------

aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(i)(x), would not exceed (A) the greater of $170,000,000 and
5.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b) plus (B) any
additional amounts, so long as immediately after giving effect to the incurrence
of such additional amounts under this clause (B) and the use of proceeds
thereof, the Total Net Leverage Ratio on a Pro Forma Basis is not greater than
6.50 to 1.0, and (y) any Permitted Refinancing Indebtedness in respect thereof;

(j) Capitalized Lease Obligations incurred by the Borrowers or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrowers or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$200,000,000 and 7.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04(a) or 5.04(b), and any
Permitted Refinancing Indebtedness in respect thereof;

(l)(i) Indebtedness secured by Liens on the Collateral that rank junior to the
Liens on the Collateral securing the Loans so long as immediately after giving
effect to the issuance or incurrence of such Indebtedness and the use of
proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma Basis is not
greater than 5.50 to 1.00 (but without netting the cash proceeds thereof);
provided, that the incurrence of debt for borrowed money pursuant to this clause
(l)(i) shall be subject to the last paragraph of this Section 6.01, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(m) Guarantees (i) by Holdings, the Borrowers or any Subsidiary Loan Party of
any Indebtedness of the Borrowers or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrowers or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrowers of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrowers or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrowers or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

 

128



--------------------------------------------------------------------------------

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;

(p) Indebtedness consisting of the Borrowers’ outstanding 8 1/2% Senior Notes
due 2018 to the extent such Notes were not tendered on or prior to the Third
Restatement Effective Date but have been discharged or called for redemption in
accordance with their terms;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r)(i) Indebtedness secured by Liens on the Collateral ranking pari passu with
the Liens on the Collateral securing the Loans so long as immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater
than 5.00 to 1.00 (but without netting any of the net cash proceeds thereof);
provided, that the incurrence of debt for borrowed money pursuant to this clause
(r)(i) shall be subject to the last paragraph of this Section 6.01, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(s)(i) unsecured Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof (but without
netting any of the net cash proceeds thereof), the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 7.00 to 1.00; provided, that (x) the
aggregate principal amount of unsecured Indebtedness outstanding under this
clause (s)(i) incurred by a Subsidiary other than a Subsidiary Loan Party shall
not exceed the greater of $125,000,000 and 4% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such incurrence
for which financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b) and (y) the incurrence of debt for borrowed money pursuant to this
clause (s)(i) shall be subject to the last paragraph of this Section 6.01, and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

(t) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(t) and pursuant to
clause (z) of Section 6.01(h), would not exceed the greater of $150,000,000 and
5% of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b), and any Permitted Refinancing
Indebtedness in respect thereof;

(u) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrowers or any Subsidiary to pay the deferred purchase
price of goods or

 

129



--------------------------------------------------------------------------------

services or progress payments in connection with such goods and services;
provided, that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedging
Agreements.

(v) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrowers (or, to the extent such work is done
for the Borrowers or their Subsidiaries, any direct or indirect parent thereof)
or any Subsidiary incurred in the ordinary course of business;

(w) Indebtedness in connection with Permitted Receivables Financings;

(x) obligations in respect of Cash Management Agreements;

(y) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(z)(i) Indebtedness in an aggregate principal amount not to exceed at the time
of incurrence an amount equal to the amount determined pursuant to clause (i) of
the definition of Incremental Amount at such time; provided, that (x) there
shall be no obligor in respect of any such Indebtedness that is not a Loan Party
and (y) the incurrence of debt for borrowed money pursuant to this clause (z)(i)
shall be subject to the last paragraph of this Section 6.01, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(aa) [Reserved];

(bb) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence thereof, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(bb), would not exceed the greater of $150,000,000 and 5% of
Consolidated Total Assets as of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04(a) or 5.04(b), and any Permitted Refinancing Indebtedness in
respect thereof;

(cc) Indebtedness issued by the Borrowers or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(dd) Indebtedness consisting of obligations of the Borrowers or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(ee) Indebtedness of the Borrowers or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrowers and their Subsidiaries;

 

130



--------------------------------------------------------------------------------

(ff) [Reserved];

(gg) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit; and

(hh) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (gg) above or refinancings thereof; and

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Third Restatement Effective Date,
on the Third Restatement Effective Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Third Restatement Effective Date, on the date on which
such Indebtedness was incurred (in respect of term Indebtedness) or committed
(in respect of revolving Indebtedness); provided, that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (hh) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (hh), the Borrowers shall, in their sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 6.01 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses and such item
of Indebtedness shall be treated as having been incurred or existing pursuant to
only one of such clauses; provided, that all Indebtedness outstanding on the
Third Restatement Effective Date under this Agreement shall at all times be
deemed to have been incurred pursuant to clause (b) of this Section 6.01 other
than the 81/2% Senior Notes due 2018, which shall be deemed to have been
incurred under clause (p). In addition, with respect to any Indebtedness that
was permitted to be incurred hereunder on the date of such incurrence, any
Increased Amount of such Indebtedness shall also be permitted hereunder after
the date of such incurrence.

 

131



--------------------------------------------------------------------------------

With respect to any term Indebtedness for borrowed money incurred under
Section 6.01(h)(i) (except as set forth therein), 6.01(l)(i), 6.01(r)(i),
6.01(s)(i) or 6.01(z)(i), (A) the stated maturity date of such Indebtedness
shall be no earlier than the Term B Facility Maturity Date as in effect at the
time such Indebtedness is incurred and (B) the Weighted Average Life to Maturity
of such Indebtedness shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans in effect at the time such Indebtedness is
incurred.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrowers or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Borrowers and the Subsidiaries existing
on the Third Restatement Effective Date (or created following the Third
Restatement Effective Date pursuant to agreements in existence on the Third
Restatement Effective Date requiring the creation of such Liens) and, to the
extent securing Indebtedness in an aggregate principal amount in excess of
$5,000,000, set forth on Schedule 6.02(a) and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Third Restatement Effective Date (and
any Permitted Refinancing Indebtedness in respect of such obligations permitted
by Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrowers or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrowers or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that such Lien (i) does not apply to any other
property or assets of the Borrowers or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset and
accessions and additions thereto and proceeds and products thereof (other than
after acquired property required to be subjected to such Lien pursuant to the
terms of such Indebtedness (and refinancings thereof), it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (ii) such Lien
is not created in contemplation of or in connection with such acquisition (it
being understood that with respect to any Liens on the Collateral being incurred
under this clause (c) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were secured
on a basis junior to the Liens securing the Loan Obligations, then any Liens on
such Collateral being incurred under this clause (c) to secure Permitted
Refinancing Indebtedness shall also be secured on a basis junior to the Liens
securing the Loan Obligations);

 

132



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrowers or any Subsidiary shall have set aside on
its books reserves in accordance with GAAP;

(f)(i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrowers or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrowers or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrowers or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof and customary security deposits; provided, that individual financings
provided by one lender may be cross-collateralized to other financings provided
by such lender (and its Affiliates) (it being understood that with respect to
any Liens on the Collateral being incurred under this clause (i) to secure
Permitted Refinancing Indebtedness, if Liens on the Collateral securing the
Indebtedness being Refinanced (if any) were secured on a basis junior to the
Liens securing the Loan Obligations, then any Liens on such Collateral being
incurred under this clause (i) to secure Permitted Refinancing Indebtedness
shall also be secured on a basis junior to the Liens securing the Loan
Obligations);

 

133



--------------------------------------------------------------------------------

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on (with respect
to all Mortgages delivered on the Third Restatement Effective Date) or
subsequent to the Third Restatement Effective Date and pursuant to Section 5.10
or Schedule 5.10 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrowers or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrowers or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrowers or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrowers or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes or
(iv) in respect of Third Party Funds;

(p) Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations permitted under Section 6.01(f),
(k) or (o) and covering the property (or the documents of title in respect of
such property) financed by such letters of credit, bankers’ acceptances or
similar obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrowers and their
Subsidiaries, taken as a whole;

 

134



--------------------------------------------------------------------------------

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrowers or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t)(i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of any person securing Indebtedness permitted under Section 6.01(bb) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were secured
on a basis junior to the Liens securing the Loan Obligations, then any Liens on
such Collateral being incurred under this clause (t)(ii) to secure Permitted
Refinancing Indebtedness shall also be secured on a basis junior to the Liens
securing the Loan Obligations);

(u) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrowers or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrowers or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(y) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) Liens in respect of Permitted Receivables Financings that extend only to
the Receivables Assets subject thereto;

(bb) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

 

135



--------------------------------------------------------------------------------

(dd) Liens securing Indebtedness or other obligation (i) of the Borrowers or a
Subsidiary in favor of the Borrowers or any Subsidiary Loan Party and (ii) of
any Subsidiary that is not Loan Party in favor of any Subsidiary that is not a
Loan Party;

(ee) Liens on not more than $15,000,000 of deposits securing Hedging Agreements
entered into for non-speculative purposes;

(ff) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrowers or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrowers or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(gg) Liens on Collateral that are junior to the Liens securing the Loan
Obligations, so long as such junior Liens are subject to a Permitted Junior
Intercreditor Agreement;

(hh) Liens on Collateral that are pari passu with the Liens securing Loan
Obligations, so long as (i) immediately after giving effect to the incurrence of
the Indebtedness secured by such pari passu Liens and the use of proceeds
thereof (but without netting the net cash proceeds thereof), the Net First Lien
Leverage Ratio on a Pro Forma Basis is not greater than 5.00 to 1.00 and
(ii) such pari passu Liens are subject to a Permitted Pari Passu Intercreditor
Agreement; provided, that, if any Liens pursuant to this clause (hh) secure
Indebtedness that is in the form of term loans (other than High Yield-Style
Loans), then such Indebtedness secured by such pari passu Liens pursuant to this
clause (hh) shall be subject to the last paragraph of this Section 6.02;

(ii) Liens on Collateral that are pari passu with the Liens securing the Loan
Obligations, so long as such pari passu Liens (i) secure Indebtedness permitted
by Section 6.01(b), 6.01(p), 6.01(r)(ii), 6.01(y) or 6.01(z) and (ii) are
subject to a Permitted Pari Passu Intercreditor Agreement;

(jj) [Reserved];

(kk) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were secured on a basis
junior to the Liens securing the Loan Obligations, then such Liens on such
Collateral being incurred under this clause (kk) shall also be secured on a
basis junior to the Liens securing the Loan Obligations, (w) with respect to any
Liens on the Collateral being incurred under this clause (kk), if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were secured on a
basis pari passu with the Liens securing the Loan Obligations, then such Liens
on such Collateral being incurred under this clause (kk) may also be secured on
a basis pari passu with the Liens securing the Loan Obligations, so long as such
Liens are subject to a Permitted

 

136



--------------------------------------------------------------------------------

Pari Passu Intercreditor Agreement, (x) (other than Liens contemplated by the
foregoing clauses (v) and (w)) such new Lien shall be limited to all or part of
the same type of property that secured the original Lien (plus improvements on
and accessions to such property, proceeds and products thereof, customary
security deposits and any other assets pursuant to after-acquired property
clauses to the extent such assets secured (or would have secured) the
Indebtedness being Refinanced), (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) or, if greater,
committed amount of the applicable Indebtedness at the time the original Lien
became a Lien permitted hereunder, (B) unpaid accrued interest and premium
(including tender premiums) and (C) an amount necessary to pay any associated
underwriting discounts, defeasance costs, fees, commissions and expenses, and
(z) on the date of the incurrence of the Indebtedness secured by such Liens, the
grantors of any such Liens shall be no different from the grantors of the Liens
securing the Indebtedness being Refinanced or grantors that would have been
obligated to secure such Indebtedness or a Loan Party; and

(ll) other Liens with respect to property or assets of the Borrowers or any
Subsidiary securing obligations in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence of such Liens, would not
exceed the greater of $125,000,000 and 4% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such incurrence for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (ll) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (ll), the Borrowers shall, in their sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

With respect to any Indebtedness secured by Liens referred to in the proviso to
Section 6.02(hh) or in the proviso to clause (h) in the definition of
“Refinancing Notes”, to the extent such Indebtedness is incurred prior to the
12 month anniversary date of the Third Restatement Effective Date, if the All-in
Yield in respect of such Pari Term Loans exceeds the All-in Yield in respect of
the Term B Loans on the Third Restatement Effective Date by more than 0.50%
(such difference, the “Pari Yield Differential”), then the Applicable Margin (or
“LIBOR floor” as provided in the following proviso) applicable to such Term B
Loans on the Third Restatement Effective Date shall be increased such that after
giving effect to such increase, the Pari Yield Differential shall not exceed
0.50%; provided, that, to the extent any portion of the

 

137



--------------------------------------------------------------------------------

Pari Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Pari Term Loans, such floor shall only be included in the
calculation of the Pari Yield Differential to the extent such floor is greater
than the Adjusted LIBO Rate in effect for an Interest Period of three months’
duration at such time, and, with respect to such excess, the “LIBOR floor”
applicable to such outstanding Term B Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Pari Term Loans prior to any
increase in the Applicable Margin applicable to such Term B Loans then
outstanding.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) property owned by the Borrowers or any
Subsidiary Loan Party that is acquired after the Third Restatement Effective
Date so long as such Sale and Lease-Back Transaction is consummated within 365
days of the acquisition of such property or (ii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrowers or
any Subsidiary Loan Party, (i)(x) if at the time the lease in connection
therewith is entered into, no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (y) with respect to any such
Sale and Lease-Back Transaction with Net Proceeds in excess of $75,000,000, the
Borrowers shall be in Pro Forma Compliance immediately after giving effect to
such Sale and Lease-Back Transaction and any related transaction and (ii) if
such Sale and Lease-Back Transaction is of property owned by the Borrowers or
any Subsidiary Loan Party as of the Third Restatement Effective Date, the Net
Proceeds therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b); provided, further, that the Borrowers or the applicable
Subsidiary Loan Party shall receive at least fair market value (as determined by
the Borrowers in good faith) for any property disposed of in any Sale and
Lease-Back Transaction pursuant to clause (a)(ii) or clause (b) of this
Section 6.03 (as approved by the Board of Directors of the Borrowers in any case
of any property with a fair market value in excess of $5,000,000).

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than
loans or advances in respect of (A) intercompany current liabilities incurred in
connection with the cash management operations of the Borrowers and the
Subsidiaries and (B) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business or consistent with industry practices),
or (iii) purchase or otherwise acquire, in one transaction or a series of
related transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) [Reserved]

 

138



--------------------------------------------------------------------------------

(b)(i) Investments by the Borrowers or any Subsidiary in the Equity Interests of
the Borrowers or any Subsidiary; (ii) intercompany loans from the Borrowers or
any Subsidiary to the Borrowers or any Subsidiary; and (iii) Guarantees by the
Borrowers or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrowers or any Subsidiary; provided, that as at any date of determination, the
aggregate amount of (A) Investments (valued at the time of the making thereof
and without giving effect to any write-downs or write-offs thereof) made after
the Third Restatement Effective Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Third Restatement Effective Date
by the Loan Parties to Subsidiaries that are not Subsidiary Loan Parties
pursuant to subclause (ii), plus (C) outstanding Guarantees by the Loan Parties
of Indebtedness after the Third Restatement Effective Date of Subsidiaries that
are not Subsidiary Loan Parties pursuant to subclause (iii) (excluding any
Investment made at a time when, after giving effect thereto, the Net First Lien
Leverage Ratio on a Pro Forma Basis would not exceed 6.00 to 1.00), shall not
exceed the sum of (X) the greater of (1) $200,000,000 and (2) 7% of Consolidated
Total Assets as at the end of the fiscal quarter ended immediately prior to the
date of such Investment for which financial statements have been delivered
pursuant to Section 5.04(a) or 5.04(b) plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrowers or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrowers or any Subsidiary (i) in the ordinary course of business not to exceed
$25,000,000 in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Holdings (or any Parent Entity) solely
to the extent that the amount of such loans and advances shall be contributed to
the Borrowers in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing on, or contractually committed as of, the Third
Restatement Effective Date and set forth on Schedule 6.04 and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of all
Investments pursuant to this clause (h) is not increased at any time above the
amount of such Investment existing or committed on the Third Restatement
Effective Date (other than pursuant to an increase as required by the terms of
any such Investment as in existence on the Third Restatement Effective Date);

 

139



--------------------------------------------------------------------------------

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(o), (r), (s), (ee) and (ll);

(j) other Investments by the Borrowers or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the sum of (X) the greater of
$150,000,000 and 5% of Consolidated Total Assets as at the end of the fiscal
quarter ended immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04(a) or 5.04(b),
plus (Y) any portion of the Cumulative Credit on the date of such election that
the Borrowers elect to apply to this Section 6.04(j)(Y) in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied, and plus (Z) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment pursuant to clause (X); provided,
that if any Investment pursuant to this Section 6.04(j) is made in any person
that was not a Subsidiary on the date on which such Investment was made but
becomes a Subsidiary thereafter, then such Investment may, at the option of the
Borrowers, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(j);

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrowers or a Subsidiary as a result of a
foreclosure by the Borrowers or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Third Restatement Effective
Date or of a person merged into the Borrowers or merged into or consolidated
with a Subsidiary after the Third Restatement Effective Date, in each case,
(i) to the extent such acquisition, merger or consolidation is permitted under
this Section 6.04, (ii) in the case of any acquisition, merger or consolidation,
in accordance with Section 6.05 and (iii) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

140



--------------------------------------------------------------------------------

(o) acquisitions by the Borrowers of obligations of one or more officers or
other employees of Holdings, any Parent Entity, the Borrowers or their
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Holdings or any Parent Entity, so long as no cash is
actually advanced by the Borrowers or any of the Subsidiaries to such officers
or employees in connection with the acquisition of any such obligations;

(p) Guarantees by the Borrowers or any Subsidiary of operating leases (other
than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrowers or any
Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrowers, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrowers or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrowers, so contributed pursuant to this
clause (r) shall not in the aggregate exceed $10,000,000 and (ii) in respect of
each such contribution, a Responsible Officer of the Borrowers shall certify, in
a form to be agreed upon by the Borrowers and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (y) the fair market value
(as determined in good faith by the Borrowers) of the assets so contributed and
(z) that the requirements of clause (i) of this proviso remain satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u) Investments in Subsidiaries that are not Loan Parties after giving effect to
the applicable Investments in an aggregate amount (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed the sum of (x) the greater of $75,000,000 and 3% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b) in the aggregate plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of Investments theretofore made pursuant to this
Section 6.04(u);

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

 

141



--------------------------------------------------------------------------------

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrowers or such
Subsidiary;

(x) Investments by the Borrowers and their Subsidiaries, including loans to any
direct or indirect parent of the Borrowers, if the Borrowers or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(aa) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrowers, Holdings or any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

(cc) Investments in joint ventures in an aggregate amount not to exceed the sum
of (X) the greater of $150,000,000 and 5% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such Investment for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b), plus (Y) an aggregate amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the respective investor in
respect of investments theretofore made by it pursuant to this clause (cc);
provided, that if any Investment pursuant to this clause (cc) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Borrowers, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(cc);

(dd) Investments in a Similar Business in an aggregate amount (valued at the
time of the making thereof, and without giving effect to any write downs or
write offs thereof) not to exceed the sum of (X) the greater of $150,000,000 and
5% of Consolidated Total Assets as at the end of the fiscal quarter ended
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b) plus (Y) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment; provided, that if any Investment
pursuant to this clause (dd) is made in any person that was not a Subsidiary on
the date on which such Investment was made but becomes

 

142



--------------------------------------------------------------------------------

a Subsidiary thereafter, then such Investment may, at the option of the
Borrowers, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(dd); and

(ee) Investments in any Unrestricted Subsidiaries in an aggregate amount (valued
at the time of the making thereof, and without giving effect to any write downs
or write offs thereof) not to exceed the sum of (X) the greater of $75,000,000
and 3% of Consolidated Total Assets as at the end of the fiscal quarter ended
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b) plus (Y) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment; provided, that if any Investment
pursuant to this Section 6.04(ee) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrowers,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(ee).

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(dd) (such Sections, the “Related Sections”)
may, at the election of the Borrowers, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

Any Investment in any person other than the Borrowers or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrowers in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

(a)(i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrowers or any Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease)

 

143



--------------------------------------------------------------------------------

of any other asset in the ordinary course of business by the Borrowers or any
Subsidiary or, with respect to operating leases, otherwise for fair market value
on market terms (as determined in good faith by the Borrowers), (iii) the
Disposition of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business by the Borrowers or any Subsidiary,
(iv) the Disposition of Permitted Investments in the ordinary course of
business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into the Borrowers in
a transaction in which the Borrowers are the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrowers or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrowers
determine in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrowers and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of their
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) Dispositions to the Borrowers or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made
either (i) on terms that are substantially no less favorable to such Loan Party,
as applicable, than would be obtained in a comparable arm’s-length transaction
with a person that is not an Affiliate, as determined by the Board of Directors
of such Loan Party in good faith or (ii) be counted as an Investment to the
extent of any shortfall below fair market value and permitted to the extent
permitted by Section 6.04;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g) Dispositions of assets not otherwise permitted by this Section 6.05;
provided, that the Net Proceeds thereof, if any, are applied in accordance with
Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, such Borrower is the surviving corporation;

 

144



--------------------------------------------------------------------------------

(i) leases, licenses or subleases or sublicenses any real or personal property
in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrowers and their Subsidiaries determined in good faith by the
management of the Borrowers to be no longer useful or necessary in the operation
of the business of the Borrowers or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of clause (a) of the definition of “Net Proceeds”;

(l) the purchase and Disposition (including by capital contribution) of
Receivables Assets including pursuant to Permitted Receivables Financings; and

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrowers) in excess of $10,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrowers with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrowers) in excess of $15,000,000, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrowers;
provided, further, that (A) the aggregate gross consideration (including
exchange assets, other non-cash consideration and cash proceeds) of any or all
assets exchanged in reliance upon this clause (m) shall not exceed, in any
fiscal year of the Borrowers, the greater of $150,000,000 and 5% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04(a) or 5.04(b), (B) no Default or Event of Default exists or
would result therefrom, and (C) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);

(n) sales of assets comprising all or a portion of the Industrial Chain Business
or Equity Interests in persons the only assets of which at the time of such sale
comprise all or a portion of the Industrial Chain Business; and

(o) the Honeywell Receivables Transaction.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(d) and Section 6.05(g) shall be
permitted unless such Disposition is for fair market value (as determined in
good faith by the Borrowers), or if not for fair market value, the shortfall is
permitted as an Investment under Section 6.04, and (ii) no Disposition of assets
under Section 6.05(g) shall be permitted unless such Disposition (except to Loan
Parties) is for at least 75% cash consideration; provided, that the provisions
of this clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market

 

145



--------------------------------------------------------------------------------

value (as determined in good faith by the Borrowers) of less than $10,000,000 or
to other transactions involving assets with a fair market value of not more than
the greater of $75,000,000 and 3% of Consolidated Total Assets in the aggregate
for all such transactions during the term of this Agreement; provided, further,
that for purposes of this clause (ii), each of the following shall be deemed to
be cash: (a) the amount of any liabilities (as shown on the Borrowers’ or such
Subsidiary’s most recent balance sheet or in the notes thereto) that are assumed
by the transferee of any such assets or are otherwise cancelled in connection
with such transaction, (b) any notes or other obligations or other securities or
assets received by the Borrowers or such Subsidiary from the transferee that are
converted by the Borrowers or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) and (c) any Designated
Non-Cash Consideration received by the Borrowers or any of their Subsidiaries in
such Disposition having an aggregate fair market value (as determined in good
faith by the Borrowers), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $100,000,000 and 4% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the
receipt of such Designated Non-Cash Consideration for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b) (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value).

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrowers’ Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrowers or any Wholly Owned
Subsidiary of the Borrowers (or, in the case of non-Wholly Owned Subsidiaries,
to the Borrowers or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrowers or
such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (and any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrowers, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) in respect of any taxable period for which the
Borrowers and/or any of their Subsidiaries are members of a

 

146



--------------------------------------------------------------------------------

consolidated, combined, affiliated, unitary or similar tax group for U.S.
federal and/or applicable state, local or foreign tax purposes of which a direct
or indirect parent of the Borrowers are the common parent, or for which the
Borrowers are a disregarded entity for U.S. federal income tax purposes that is
wholly owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state or local income tax purposes, distributions to any direct or
indirect parent of the Borrowers in an amount not to exceed the amount of any
U.S. federal, state, local or foreign taxes that the Borrowers and/or their
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrowers and/or their Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group, and (vi) customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers,
directors and employees of Holdings or any Parent Entity, in each case in order
to permit Holdings or any Parent Entity to make such payments; provided, that in
the case of subclauses (i) and (iii), the amount of such Restricted Payments
shall not exceed the portion of any amounts referred to in such subclauses (i)
and (iii) that are allocable to the Borrowers and their Subsidiaries (which
shall be 100% at any time that, as the case may be, (x) Holdings owns no
material assets other than the Equity Interests in the Borrowers and assets
incidental to such equity ownership and (y) any Parent Entity owns directly or
indirectly no material assets other than Equity Interests in Holdings and any
other Parent Entity and assets incidental to such equity ownership);

(c) Restricted Payments may be made to Holdings, the proceeds of which are used
to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the Borrowers or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $25,000,000 (plus
(x) the amount of net proceeds contributed to the Borrowers that were
(x) received by Holdings or any Parent Entity during such calendar year from
sales of Equity Interests of Holdings or any Parent Entity to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrowers
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements; provided, that such proceeds are not included in any
determination of the Cumulative Credit, (y) the amount of net proceeds of any
key-man life insurance policies received during such calendar year, and (z) the
amount of any cash bonuses otherwise payable to members of management, directors
or consultants of Holdings, any Parent Entity, the Borrowers or the Subsidiaries
in connection with the Transactions that are foregone in return for the receipt
of Equity Interests), which, if not used in any year, may be carried forward to
any subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrowers or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrowers or their Subsidiaries in
connection with a repurchase of Equity Interests of Holdings or any Parent
Entity will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.06;

 

147



--------------------------------------------------------------------------------

(d) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) Restricted Payments may be made in an aggregate amount equal to a portion of
the Cumulative Credit on the date of such election that the Borrowers elect to
apply to this Section 6.06(e), which such election shall (unless such Restricted
Payment is made pursuant to clause (a) of the definition of Cumulative Credit)
be set forth in a written notice of a Responsible Officer of the Borrowers,
which notice shall set forth calculations in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Default or Event of Default has
occurred and is continuing or would result therefrom and after giving effect
thereto, the Net First Lien Leverage Ratio on a Pro Forma Basis shall not be
greater than 6.75 to 1.0;

(f) [Reserved]

(g) Restricted Payments may be made to pay, or to allow Holdings or any Parent
Entity to make payments, in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, Restricted Payments may be made to pay, or to allow
Holding or a Parent Entity to pay, dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to
6.0% per annum of the net proceeds received by the Borrowers from any public
offering of Equity Interests of the Borrowers or any direct or indirect parent
of the Borrowers (whether such offering occurred prior to or after the Third
Restatement Effective Date);

(i) Restricted Payments may be made to Holdings or any Parent Entity to finance
any Investment that if made by the Borrowers or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such dividend
or distribution shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrowers or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrowers or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10; or

(j) so long as no Default is continuing, other Restricted Payments may be made
in an aggregate amount not to exceed $25,000,000.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrowers, Holdings, and the Subsidiaries or any person that becomes a
Subsidiary as a result of such transaction) in a transaction (or series of
related transactions) involving aggregate consideration in excess of $5,000,000,
unless such transaction is (i) otherwise permitted (or required) under this
Agreement or (ii) upon terms that are substantially no less favorable to the
Borrowers or such Subsidiary, as

 

148



--------------------------------------------------------------------------------

applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrowers or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of Holdings or of the Borrowers,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrowers or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrowers or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrowers and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrowers and their Subsidiaries (which shall be 100% for
so long as Holdings or such Parent Entity, as the case may be, owns no assets
other than the Equity Interests in the Borrowers, Holdings or another Parent
Entity and assets incidental to the ownership of the Borrowers and their
Subsidiaries and (y) in all other cases shall be determined in good faith by
management of the Borrowers)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Transaction Documents and permitted transactions,
agreements and arrangements in existence on the Third Restatement Effective Date
and, to the extent involving aggregate consideration in excess of $5,000,000,
set forth on Schedule 6.07 or any amendment thereto or replacement thereof or
similar arrangement to the extent such amendment, replacement or arrangement is
not adverse to the Lenders when taken as a whole in any material respect (as
determined by the Borrowers in good faith),

(vi)(A) any employment agreements entered into by the Borrowers or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

 

149



--------------------------------------------------------------------------------

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,

(viii) any purchase by Holdings of the Equity Interests of the Borrowers;
provided, that any Equity Interests of the Borrowers purchased by Holdings
(prior to a Qualified IPO of the Borrowers) shall be pledged to the Collateral
Agent (and deliver the relevant certificates or other instruments (if any)
representing such Equity Interests to the Collateral Agent) on behalf of the
Lenders to the extent required by the Collateral Agreement,

(ix) payments by the Borrowers or any of the Subsidiaries to the Fund or any
Fund Affiliate made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrowers in good
faith,

(x) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,

(xi) any transaction in respect of which the Borrowers delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrowers from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrowers qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that (i) such transaction is on
terms that are no less favorable to the Borrowers or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate or (ii) such transaction is fair to the
Borrowers or such Subsidiary, as applicable, from a financial point of view,

(xii) subject to subclause (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the Transactions, including fees to the
Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $2.5 million and 1.5% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A)(1) above originally),
plus (B) 1.5% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the

 

150



--------------------------------------------------------------------------------

event of a Qualified IPO, the present value of all future amounts payable
pursuant to any agreement referred to in clause (A)(1) above in connection with
the termination of such agreement with the Fund and its Fund Affiliates;
provided, that if any such payment pursuant to clause (C) is not permitted to be
paid as a result of an Event of Default, such payment shall accrue and may be
payable when no Events of Default are continuing to the extent that no further
Event of Default would result therefrom,

(xv) the issuance, sale, transfer of Equity Interests of the Borrowers or any
Subsidiary to Holdings (or another Parent Entity) and capital contributions by
Holdings (or another Parent Entity) to the Borrowers or any Subsidiary,

(xvi) [Reserved],

(xvii) payments by Holdings (and any Parent Entity), the Borrowers and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings or the Borrowers in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrowers or the Subsidiaries,

(xxi) transactions between the Borrowers or any of the Subsidiaries and any
person, a director of which is also a director of the Borrowers or any direct or
indirect parent company of the Borrowers; provided, however, that (A) such
director abstains from voting as a director of the Borrowers or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrowers for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05,

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrowers) for the purpose of improving the
consolidated tax efficiency of the Borrowers and the Subsidiaries and not for
the purpose of circumventing any covenant set forth herein, and

 

151



--------------------------------------------------------------------------------

(xxiv) Investments by the Fund or a Fund Affiliate in securities of the
Borrowers or any of the Subsidiaries so long as (A) the Investment is being
offered generally to other investors on the same or more favorable terms and
(B) the Investment constitutes less than 5.0% of the outstanding issue amount of
such class of securities.

Section 6.08 Business of the Borrowers and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Third Restatement Effective
Date or any Similar Business, and in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financings.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrowers), or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders when taken as a whole
(as determined in good faith by the Borrowers)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrowers or any
of the Subsidiary Loan Parties.

(b)(i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of, or in respect of, principal of or
interest on any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing, except for:

(A) Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

(B) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of (x) any
Junior Financing that is subordinated in right of payment to the Loan
Obligations (or within 90 days thereof) or (y) any other Junior Financing (or
within six months thereof);

(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrowers by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Cumulative Credit;

(D) the conversion of any Junior Financing to Equity Interests of Holdings or
any Parent Entity; and

 

152



--------------------------------------------------------------------------------

(E) so long as (1) no Default or Event of Default has occurred and is continuing
or would result therefrom and (2) after giving effect to such payments or
distributions, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 6.75 to 1.00, payments or distributions in respect of Junior
Financings prior to any scheduled maturity made, in an aggregate amount, not to
exceed a portion of the Cumulative Credit on the date of such election that the
Borrowers elect to apply to this Section 6.09(b)(i)(E) in a written notice of a
Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail of the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;

(F) other payments and distributions in an aggregate amount not to exceed
$25,000,000; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing, or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not
materially adverse to Lenders when taken as a whole (as determined in good faith
by the Borrowers) and that do not affect the subordination or payment provisions
thereof (if any) in a manner adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrowers) or (B) otherwise comply with the
definition of “Permitted Refinancing Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrowers or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the
Borrowers or such Material Subsidiary that is a Loan Party pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Third Restatement
Effective Date under Indebtedness existing on the Third Restatement Effective
Date and set forth on Schedule 6.01, any Refinancing Notes or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that does not materially expand the scope of any such encumbrance
or restriction (as determined in good faith by the Borrowers);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

153



--------------------------------------------------------------------------------

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (as
determined in good faith by the Borrowers);

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrowers have determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Borrowers and their Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrowers that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

 

154



--------------------------------------------------------------------------------

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrowers, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions as contemplated by
such provisions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement, refinancing or similar
arrangement.

Section 6.10 Fiscal Year. In the case of the Borrowers, permit its fiscal year
to end on any date other than March 31 without prior notice to the
Administrative Agent.

Section 6.11 Net First Lien Leverage Ratio. With respect to the Revolving
Facility only, permit the Net First Lien Leverage Ratio as of the last day of
any fiscal quarter (beginning with the fiscal quarter ended December 31, 2013),
solely to the extent that on such date the Testing Condition is satisfied, to
exceed 7.75 to 1.00.

ARTICLE VIA

Holdings Negative Covenants

Holdings (prior to a Qualified IPO of a Borrower) hereby covenants and agrees
with each Lender that, until the Termination Date, unless the Required Lenders
shall otherwise consent in writing, (a) Holdings will not create, incur, assume
or permit to exist any Lien other than (i) Liens created under the Loan
Documents and (ii) Liens not prohibited by Section 6.02 on any Equity Interests
of RBS Global held by Holdings and (b) Holdings shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default has occurred and is continuing
or would result therefrom, Holdings may merge with any other person (and if it
is not the survivor of such merger, the survivor shall assume Holdings’
obligations, as applicable, under the Loan Documents).

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the
Borrowers or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

 

155



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrowers
of any covenant, condition or agreement contained in, 5.01(a), 5.05(a) or 5.08
or in Article VI; provided, that the failure to observe or perform the Financial
Covenant shall not in and of itself constitute an Event of Default with respect
to any Term Facility;

(e) default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO of a Borrower), the Borrowers or any of the Subsidiary
Loan Parties of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) and (d) above) and such
default shall continue unremedied for a period of 30 days (or 60 days if such
default results solely from the failure of a Subsidiary that is not a Loan Party
to duly observe or perform any such covenant, condition or agreement) after
notice thereof from the Administrative Agent to the Borrowers;

(f)(i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided, that any breach of the Financial Covenant giving rise to an event
described in clause (B) above shall not, by itself, constitute an Event of
Default under any Term Facility unless the Revolving Facility Lenders have
terminated the Revolving Facility Commitment and have accelerated any Revolving
Facility Loans then outstanding as a result of such breach; or (ii) the
Borrowers or any of the Subsidiaries shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided, that this
clause (f) shall not apply to any secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrowers or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Borrowers or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrowers or any of the Material Subsidiaries or for a

 

156



--------------------------------------------------------------------------------

substantial part of the property or assets of the Borrowers or any of the
Material Subsidiaries or (iii) the winding-up or liquidation of the Borrowers or
any Material Subsidiary (except in a transaction permitted hereunder); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrowers or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrowers or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrowers or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrowers or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $25,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrowers or any
Material Subsidiary to enforce any such judgment;

(k)(i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) the Borrowers or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, or (iv) the Borrowers or any Subsidiary shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l)(i) any Loan Document shall for any reason be asserted in writing by Holdings
(prior to a Qualified IPO of a Borrower), the Borrowers or any Subsidiary Loan
Party not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document and
to extend to assets that constitute a material portion of the Collateral shall
cease to be, or shall be asserted in writing by the Borrowers or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial

 

157



--------------------------------------------------------------------------------

Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees pursuant to the
Security Documents by Holdings (prior to a Qualified IPO of a Borrower) or the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings (prior to a Qualified IPO of a Borrower) or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations (other than in accordance with the terms thereof); provided, that no
Event of Default shall occur under this Section 7.01(l) if the Loan Parties
cooperate with the Collateral Agent to replace or perfect such security interest
and Lien, such security interest and Lien is replaced and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.

Section 7.02 [Reserved].

Section 7.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fails (or, but for the
operation of this Section 7.03, would fail) to comply with the requirements of
the Financial Covenant, from the last day of the applicable Fiscal Quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c):

 

158



--------------------------------------------------------------------------------

(a) Holdings, the Borrowers and any Parent Entity shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of such entities, and, in each case, to contribute any such cash to
the capital of the Borrowers to directly or indirectly apply such proceeds,
including via the Cash Collateralization of outstanding Letters of Credit in the
manner set forth in Section 2.05(j), to reduce the Revolving Facility Credit
Exposure to an amount such that after giving effect to such reduction, the
Testing Condition would not be satisfied, and upon the application of such
proceeds, the Borrowers shall be deemed to have satisfied the requirements of
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Covenant that had occurred
shall be deemed cured for the purposes of the Agreement; and/or

(b) Holdings, the Borrowers and any Parent Entity shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of such entities, and in each case, to contribute any such cash to
the capital of the Borrowers (collectively, the “Cure Right”), and upon the
receipt by the Borrowers of such cash (the “Cure Amount”), pursuant to the
exercise of the Cure Right, the Financial Covenant shall be recalculated giving
effect to a pro forma adjustment by which EBITDA shall be increased with respect
to such applicable quarter and any four-quarter period that contains such
quarter, solely for the purpose of measuring the Financial Covenant and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
provided, that (i) in each four consecutive fiscal quarter period there shall be
at least two fiscal quarters in which a Cure Right is not exercised, (ii) a Cure
Right shall not be exercised more than five times during the term of the
Revolving Facility, (iii) for purposes of this Section 7.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Covenant and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of the exercise of the Cure Right for determining
compliance with the Financial Covenant for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of unrestricted cash) (other than, for
future periods, with respect to any portion of such Cure Amount that is used to
repay Term Loans or to prepay Revolving Facility Loans to the extent accompanied
by permanent reductions in Revolving Facility Commitments). If, after giving
effect to the adjustments in this paragraph (b), the Borrowers shall then be in
compliance with the requirements of the Financial Covenant, the Borrowers shall
be deemed to have satisfied the requirements of the Financial Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Covenant that had occurred shall be deemed cured for the
purposes of this Agreement.

ARTICLE VIII

The Agents

Section 8.01 Appointment. (a) Each Lender (in its capacity as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedging Agreements) and each Issuing Bank (in
such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management

 

159



--------------------------------------------------------------------------------

Agreements and Secured Hedging Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacity as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or Secured Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedging
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender including on behalf of itself and
its Affiliates as potential counterparties to Hedging Agreements) and each
Issuing Bank (in such capacities and on behalf of itself and its Affiliates as
potential counterparties to Hedging Agreements) irrevocably authorizes the
Administrative Agent, at is option and in its discretion, (i) to release any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (A) upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration, termination or cash collateralization of all Letters of Credit,
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 9.08 hereof,
(ii) to release any Guarantor from its obligations under the Loan Documents if
such person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and (iii) to subordinate any Lien on

 

160



--------------------------------------------------------------------------------

any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(i) and (j). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrowers or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or

 

161



--------------------------------------------------------------------------------

successor thereto, shall become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such Subagent, to the extent permitted
by law, shall automatically vest in and be exercised by the Administrative Agent
or the Collateral Agent until the appointment of a new Subagent. No Agent shall
be responsible for the negligence or misconduct of any agent, attorney-in-fact
or Subagent that it selects with reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrowers or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the
Borrowers, a Lender or Issuing Bank. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent,

 

162



--------------------------------------------------------------------------------

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event. Each Agent may consult
with legal counsel (including counsel to Holdings or the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Each Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrowers referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into the business, operations, property,
financial and other condition and

 

163



--------------------------------------------------------------------------------

creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by Holdings or the Borrowers
and without limiting the obligation of Holdings or the Borrowers to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,
outstanding Term Loans and unused Commitments hereunder; provided, that the
aggregate principal amount of L/C Disbursements owing to any Issuing Bank shall
be considered to be owed to the Revolving Facility Lenders ratably in accordance
with their respective Revolving Facility Credit Exposure) (determined at the
time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

164



--------------------------------------------------------------------------------

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrowers. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrowers (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent and Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents. A resignation as referred to in this
Section 8.09 shall not affect the rights of the Collateral Agent pursuant to the
Parallel Debt and the German Parallel Debt and the Collateral Agent shall
continue to hold such rights until the effective assignment thereof by the
Collateral Agent to a successor agent. The Collateral Agent will reasonably
cooperate in assigning its rights under the Parallel Debt and the German
Parallel Debt to any such successor agent and will reasonably cooperate in
transferring all rights under the Security Documents to such successor agent.

Section 8.10 Arrangers, Co-Syndication Agents and Co-Documentation Agents.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Joint Lead Arranger, Co-Syndication Agent or Co-Documentation Agent
is named as such for recognition purposes only, and in its capacity as such
shall have no rights, duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document, except that each such person and its
Affiliates shall be entitled to the rights expressly stated to be applicable to
them in Section 9.05 and 9.17 (subject to the applicable obligations and
limitations as set forth therein).

Section 8.11 Security Documents and Collateral Agent.

 

165



--------------------------------------------------------------------------------

The Lenders hereby irrevocably authorize and instruct the Collateral Agent to,
without any further consent of any Lender, enter into (or acknowledge and
consent to) or amend, renew, extend, supplement, restate, replace, waive or
otherwise modify any First Lien/First Lien Intercreditor Agreement, any First
Lien/Second Lien Intercreditor Agreement, any Permitted Junior Intercreditor
Agreement, any Permitted Pari Passu Intercreditor Agreement or any other
intercreditor agreement with the collateral agent or other representatives of
the holders of Indebtedness that is permitted to be secured by a Lien on the
Collateral that is permitted (including with respect to priority) under this
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. The Lenders irrevocably agree that (x) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrowers as to whether any such other Liens are permitted and (y) any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement or any other intercreditor agreement referred to in the
foregoing sentence, entered into by the Collateral Agent, shall be binding on
the Secured Parties, and each Lender hereby agrees that it will take no actions
contrary to the provisions of any First Lien/First Lien Intercreditor Agreement
and, if entered into and if applicable, any Permitted Pari Passu Intercreditor
Agreement or any Permitted Junior Intercreditor Agreement. The foregoing
provisions are intended as an inducement to the any future providers of
Indebtedness not prohibited by Section 6.01 hereof to extend credit to the Loan
Parties and such persons are intended third-party beneficiaries of such
provisions.

Section 8.12 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.12.

Section 8.13 Certain German Matters. In relation to the German Security
Documents the following additional provisions shall apply: (a) the Collateral
Agent shall hold and administer any German Security that is security assigned
(Sicherungseigentum/ Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht akzessorische Sicherheit) to it as trustee
(Treuhänder) for the benefit of the Secured Parties; and administer any German
Security that is pledged (Verpfändung) or otherwise transferred to a Secured
Party under an accessory security right (akzessorische Sicherheit) as agent,
(b) each of the Secured Parties hereby authorizes the Collateral Agent (whether
or not by or through

 

166



--------------------------------------------------------------------------------

employees or agents): (i) to exercise such rights, remedies, powers and
discretions as are specifically delegated to or conferred upon the Collateral
Agent by the German Security Documents together with such powers and discretions
as are reasonably incidental thereto; (ii) to take such action on its behalf as
may from time to time be authorized under or in accordance with the German
Security Documents; and (iii) to accept as its representative (Stellvertreter)
any pledge or other creation of any accessory right made to such Secured Party
in relation to the Loan Documents, (c) the Collateral Agent shall be exempted
from the restrictions of Section 181 of the German Civil Code, and (d) none of
the Secured Parties shall have any independent power to enforce any of the
German Security Documents or to exercise any rights, discretions or powers or to
grant any consents or releases under or pursuant to any of the German Security
Documents or otherwise have direct recourse to the security constituted by any
of the German Security Documents except through the Collateral Agent.

Section 8.14 Parallel Debt (the Netherlands). (a) For the purpose of creating a
valid Lien under applicable Dutch law, each of the Loan Parties irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance)
to pay to the Collateral Agent amounts equal to any amounts owing from time to
time by a Loan Party to any Secured Party under or pursuant to the Obligations,
as and when those amounts are due.

(b) All parties hereto acknowledge that the obligations of a Loan Party under
paragraph (a) are several and are separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of such Loan Party to
any Secured Party under or pursuant to the Obligations (“Corresponding Debt”)
nor shall the amounts for which such Loan Party is liable under paragraph
(a) (“Parallel Debt”) be limited or affected in any way by its Corresponding
Debt provided that: (i) the Parallel Debt of a Loan Party shall be decreased to
the extent that its Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged, (ii) the Corresponding Debt of a Loan
Party shall be decreased to the extent that its Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged and
(iii) the amount of the Parallel Debt of a Loan Party shall at all times be
equal to the amount of its Corresponding Debt. For the purpose of this
Section 8.14, the Collateral Agent acts in its own name and on behalf of itself
and not as agent, representative or trustee of any Secured Party, and its claims
in respect of the Parallel Debt shall not be held on trust. Any Lien granted
under the Security Documents to the Collateral Agent to secure the Parallel Debt
is granted to the Collateral Agent in its capacity as creditor of that Parallel
Debt and shall not be held on trust. All monies received or recovered by the
Collateral Agent pursuant to this Section 8.15, and all amounts received or
recovered by the Collateral Agent from or by the enforcement of any Lien granted
to secure the Parallel Debt, shall be applied in accordance with Section 2.18 of
this Agreement. Without limiting or affecting the Collateral Agent’s rights
against a Loan Party (whether under this Section 8.14 or under any other
provision of the Loan Documents), the Borrowers acknowledge that (i) nothing in
this Section 8.14 shall impose any obligation on the Collateral Agent to advance
any sum to a Loan Party or otherwise under or pursuant to the Obligations,
except in its capacity as Lender and (ii) for the purpose of any vote taken
under any Loan Document, the Collateral Agent shall not be regarded as having
any participation or commitment other than those which it has in its capacity as
Lender.

 

167



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the Parallel Debt of a Loan Party will become
due and payable at the same time the Corresponding Debt of a Loan Party becomes
due and payable.

Section 8.15 German Parallel Debt (Germany). (a) For the purpose of creating a
valid Lien under applicable German law, each of the Loan Parties irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance)
to pay to the Collateral Agent amounts equal to any amounts owing from time to
time by a Loan Party to any Secured Party under or pursuant to the Obligations,
as and when those amounts are due.

(b) All parties hereto acknowledge that the obligations of a Loan Party under
paragraph (a) are several and are separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of such Loan Party to
any Secured Party under or pursuant to the Obligations (“German Corresponding
Debt”) nor shall the amounts for which such Loan Party is liable under paragraph
(a) (“German Parallel Debt”) be limited or affected in any way by its German
Corresponding Debt provided that: (i) the German Parallel Debt of a Loan Party
shall be decreased to the extent that its German Corresponding Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged, (ii) the
German Corresponding Debt of a Loan Party shall be decreased to the extent that
its German Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged and (iii) the amount of the German Parallel Debt of a
Loan Party shall at all times be equal to the amount of its German Corresponding
Debt.

(c) For the purpose of this Section 8.15, the Collateral Agent acts in its own
name and on behalf of itself and not as agent, representative or trustee of any
Secured Party, and its claims in respect of the German Parallel Debt shall not
be held on trust. Any Lien granted under the Security Documents to the
Collateral Agent to secure a German Parallel Debt is granted to the Collateral
Agent in its capacity as creditor of that German Parallel Debt and shall not be
held on trust.

(d) All monies received or recovered by the Collateral Agent pursuant to this
Section 8.15, and all amounts received or recovered by the Collateral Agent from
or by the enforcement of any Lien granted to secure the German Parallel Debt,
shall be applied in accordance with Section 2.18 of this Agreement.

(e) Without limiting or affecting the Collateral Agent’s rights against a Loan
Party (whether under this Section 8.15 or under any other provision of the Loan
Documents), the Borrowers acknowledge that (i) nothing in this Section 8.15
shall impose any obligation on the Collateral Agent to advance any sum to a Loan
Party or otherwise under or pursuant to the Obligations, except in its capacity
as Lender and (ii) for the purpose of any vote taken under any Loan Document,
the Collateral Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as Lender.

 

168



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the German Parallel Debt of a Loan Party will
become due and payable at the same time the German Corresponding Debt of a Loan
Party becomes due and payable.

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent or the Issuing Bank as of
the Third Restatement Effective Date, to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

169



--------------------------------------------------------------------------------

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers posts such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrowers shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans and the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

Section 9.03 Binding Effect. This Agreement shall become effective upon
satisfaction or waiver of the conditions precedent set forth in Section 4.02,
and thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, the Administrative Agent, each Issuing Bank and each Lender and their
respective permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank

 

170



--------------------------------------------------------------------------------

that issues any Letter of Credit), Participants (to the extent provided in
clause (c) of this Section 9.04), and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

(b)(i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrowers, which consent, with respect to the assignment of a Term Loan,
will be deemed to have been given if the Borrowers have not responded within ten
(10) Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrowers shall be required for an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below),
or in the case of assignments during the primary syndication of the Commitments
and Loans to persons identified to and agreed by the Borrowers in writing prior
to the Third Restatement Effective Date, or for an assignment of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender, or, in each case, if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund or an Affiliate of the
Borrowers made in accordance with Section 9.04(i) or Section 9.21; and

(C) the Issuing Bank; provided, that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans and (y) $5,000,000 in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrowers
and the Administrative Agent otherwise consent; provided, that such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Related Funds shall be
treated as one assignment), if any;

 

171



--------------------------------------------------------------------------------

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrowers or any of the Borrowers’ Affiliates
or Subsidiaries except in accordance with Section 9.04(i) or Section 9.21.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of their Subsidiaries, or any person who, upon becoming
a Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrowers a copy of its request (including the name
of the prospective assignee) concurrently with its delivery of the same request
to the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or

 

172



--------------------------------------------------------------------------------

obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section and any applicable tax forms, the Administrative Agent shall accept
such Assignment and Acceptance and promptly record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subclause (v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Term Loans and
Revolving Facility Loans, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of Holdings, the Borrowers or any Subsidiary or the performance or
observance by Holdings, the Borrowers or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) the Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 (or delivered pursuant to Section 5.04), and such other
documents and information as it has deemed

 

173



--------------------------------------------------------------------------------

appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto; and (vii) the
Assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d)           (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant (but, for the avoidance of doubt, not any
waiver of any Default or Event of Default) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant. Subject to clause (d)(iii) of this Section 9.04, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the limitations and requirements of those Sections and
Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided, that such Participant
shall be subject to Section 2.18(c) as though it were a Lender. Notwithstanding
the foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Participant or potential Participant is an Ineligible
Institution and the Administrative Agent shall have no liability with respect to
any participation made to an Ineligible Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan

 

174



--------------------------------------------------------------------------------

Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. Without limitation of the requirements of Section 9.04(d), no
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other Loan Obligations under any Loan Document), except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other Loan
Obligation is in registered form for U.S. federal income tax purposes or is
otherwise required by applicable law. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided, that each potential Participant shall
provide such information as is reasonably requested by the Borrowers in order
for the Borrowers to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent. Each of Holdings, the
Borrowers, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

175



--------------------------------------------------------------------------------

(h) If the Borrowers wish to replace the Loans or Commitments under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any of Holdings or their Subsidiaries, including the
Borrowers, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase, (A) any such purchase occurs pursuant to
Dutch auction procedures open to all Lenders of the relevant Class of Term Loans
on a pro rata basis in accordance with customary procedures to be agreed between
the Borrowers and the Administrative Agent; provided, that any of Holdings or
their Subsidiaries, including the Borrowers shall be entitled to make open
market purchases of the Term Loans without complying with such Dutch auction
procedures so long as the aggregate principal amount (calculated on the par
amount thereof) of all Term Loans purchased in open market purchases from the
Third Restatement Effective Date does not exceed the Permitted Loan Purchase
Amount, (B) no Permitted Loan Purchase shall be made from the proceeds of any
extensions of credit under the Revolving Facility, (C) upon consummation of any
such Permitted Loan Purchase, the Loans purchased pursuant thereto shall be
deemed to be automatically and immediately cancelled and extinguished in
accordance with Section 9.04(j), (D) in connection with any such Permitted Loan
Purchase, any of Holdings or their Subsidiaries, including the Borrowers and
such Lender that is the Assignor shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, (x) shall make the representations and warranties set forth in the
Permitted Loan Purchase Assignment and Acceptance and (y) shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)) and shall otherwise comply with the conditions to
Assignments under this Section 9.04 and (E) no Default or Event of Default would
exist after giving effect on a Pro Forma Basis to such Permitted Loan Purchase.

 

176



--------------------------------------------------------------------------------

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrowers shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Revolving Facility Percentage; provided that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Section 9.05 Expenses; Indemnity. (a) The Borrowers agree to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent, the Collateral Agent and the Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the Agents
or any Lender in connection with the enforcement of their rights in connection
with this Agreement and the other Loan Documents, in connection with the Loans
made or the Letters of Credit issued hereunder, including the fees, charges and
disbursements of a single counsel for all such persons, taken as a whole, and,
if necessary, a single local counsel in each appropriate jurisdiction for all
such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel with the
Borrowers’ prior written consent (not to be unreasonably withheld), of another
firm of such for such affected person).

 

177



--------------------------------------------------------------------------------

(b) The Borrowers agree to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, each Issuing Bank, each Lender,
each Co-Syndication Agent, each Co-Documentation Agent, each of their respective
Affiliates, successors and assignors, and each of their respective directors,
officers, employees, agents, trustees and advisors, (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (excluding the allocated
costs of in house counsel and limited to not more than one counsel for all such
Indemnitees, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel with the Borrowers’ prior written consent (not to be
unreasonably withheld), of another firm of counsel for such affected
Indemnitee)), incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit, (iii) any violation of or liability
under Environmental Laws by the Borrowers or any Subsidiary, (iv) any actual or
alleged presence, Release or threatened Release of or exposure to Hazardous
Materials at, under, on, from or to any property owned, leased or operated by
the Borrowers or any Subsidiary or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by Holdings, the Borrowers or any of their subsidiaries or Affiliates;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties, (y) arose from a
material breach of such Indemnitee’s or any of its Related Parties’ obligations
under any Loan Document (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (z) arose from any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrowers or any of its Affiliates and is brought by an
Indemnitee against another Indemnitee (other than any claim, actions, suits,
inquiries, litigation, investigation or proceeding against any Agent or an
Arranger in its capacity as such). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to the Fund, Holdings, the
Borrowers or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities or the Transactions.
The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

178



--------------------------------------------------------------------------------

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

(d) To the fullest extent permitted by applicable law, Holdings and the
Borrowers shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Qualified IPO), the Borrowers or any Subsidiary against any of and all the
obligations of Holdings (prior to a Qualified IPO) or the Borrowers now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON,

 

179



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrowers or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on Holdings, the
Borrowers or any other Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrowers and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 6.11, the Majority Lenders of the Revolving Facility
rather than the Required Lenders), and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
Loan Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly affected thereby, except as provided in Section 2.05(c);
provided, that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

 

180



--------------------------------------------------------------------------------

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement (or any
analogous provision of any of the Security Documents) in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Third Restatement Effective Date),

(vi) release all or substantially all of the Collateral or release any of
Holdings (prior to a Qualified IPO), the Borrowers or all or substantially all
of the Subsidiary Loan Parties from their respective Guarantees under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan

 

181



--------------------------------------------------------------------------------

Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrowers (a) to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary (A) to integrate any Incremental
Term Loan Commitments or Incremental Revolving Facility Commitments in a manner
consistent with Section 2.21, including, with respect to Other Revolving Loans
or Other Term Loans, as may be necessary to establish such Incremental Term Loan
Commitments or Revolving Facility Loans as a separate Class or tranche from the
existing Term Loan Commitments or Incremental Revolving Facility Commitments or
(B) to cure any ambiguity, omission, defect or inconsistency that does not
adversely affect any Lender.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

182



--------------------------------------------------------------------------------

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrowers and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action,

 

183



--------------------------------------------------------------------------------

litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or any other Loan Party or its properties in the courts of
any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, any Parent Entity, the Borrowers and any Subsidiary furnished to it
by or on behalf of Holdings, any Parent Entity, the Borrowers or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, any Parent Entity, the Borrowers or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledgee
under Section 9.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same

 

184



--------------------------------------------------------------------------------

confidential in accordance with this Section 9.16), (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (G) to any rating agency when required by it
(provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Loan Parties received by it from any Agent or any Lender) and (H) to
their service providers in connection with the administration and management of
this Agreement and the other Loan Documents.

Section 9.17 Platform; Borrower Materials. The Borrowers hereby acknowledge that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrowers or their Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrowers hereby
agree that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as solely containing information that is either (A) publicly available
information or (B) not material (although it may be sensitive and proprietary)
with respect to Holdings, the Borrowers or their Subsidiaries or any of their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that such Borrower Materials shall be treated as set
forth in Section 9.16, to the extent such Borrower Materials constitute
information subject to the terms thereof), (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Section 9.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrowers and at the Borrowers’ expense to release any Liens
created by any Loan Document in respect of such Equity Interests or assets, and,
in the case of a disposition of the Equity Interests of any Subsidiary Loan
Party in a transaction permitted by Section 6.05 and as a result of which such
Subsidiary Loan Party would cease to be a Subsidiary, terminate such Subsidiary
Loan Party’s obligations under its Guarantee. In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by Holdings or the
Borrowers and at the

 

185



--------------------------------------------------------------------------------

Borrowers’ expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
Obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Letters of Credit and Commitments are
terminated. In addition, immediately prior to the consummation of a Qualified
IPO, the Guarantee incurred by Holdings of the Obligations shall automatically
terminate. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrowers, excluding (x) Holdings,
the Borrowers and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrowers, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04,

 

186



--------------------------------------------------------------------------------

subject in the case of Affiliate Lenders, to this Section 9.21), in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, the Collateral Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 9.08(b) or
(2) that adversely affects such Affiliate Lender (in its capacity as a Lender)
in a disproportionally adverse manner as compared to other Lenders, such
Affiliate Lender shall be deemed to have voted its interest as a Lender without
discretion in such proportion as the allocation of voting with respect to such
matter by Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (a) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (b) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrowers or its representatives, (c) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents, (d) purchase any Term Loan if, after giving effect to such
purchase, Affiliate Lenders in the aggregate would own Term Loans with an
aggregate principal amount in excess of 25% of the aggregate principal amount of
all Term Loans then outstanding or (e) purchase any Revolving Facility Loans or
Revolving Facility Commitments. It shall be a condition precedent to each
assignment to an Affiliate Lender that such Affiliate Lender shall have
(x) represented to the assigning Lender in the applicable Assignment and
Assumption Agreement, and notified the Administrative Agent, that it is (or will
be, following the consummation of such assignment) an Affiliate Lender and that
the aggregate amount of Term Loans held by it giving effect to such assignments
shall not exceed the amount permitted by clause (d) of the preceding sentence
and (y) represented in the applicable Assignment and Assumption Agreement that
it is not in possession of material non-public information (within the meaning
of United States federal and state securities laws) with respect to Holdings,
the Borrowers, their Subsidiaries or their respective securities (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not be reasonably expected to be publicly available if
Holdings were a public reporting company) that (A) has not been disclosed to the
assigning Lender or the Lenders generally (other than because any such Lender
does not wish to receive material non-public information with respect to
Holdings, the Borrowers or their Subsidiaries) and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
assigning Lender’s decision make such assignment.

 

187



--------------------------------------------------------------------------------

Section 9.22 Agency of the Borrowers for the Loan Parties.

Each of the other Loan Parties hereby appoints the Borrowers as its agent for
all purposes relevant to this Agreement and the other Loan Documents, including
the giving and receipt of notices and the execution and delivery of all
documents, instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

Section 9.23 No Liability of the Issuing Banks. The Borrowers assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential, damages suffered
by the Borrowers that the Borrowers proves were caused by (i) such Issuing
Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing, such Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

188



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Third Amended and Restated First Lien Credit Agreement
dated as of August 21, 2013 (as the same may be amended, restated, or otherwise
modified from time to time, the “Credit Agreement”), among Chase Acquisition I,
Inc., a Delaware corporation, RBS Global, Inc., a Delaware corporation (“RBS
Global”) and Rexnord LLC, a Delaware limited liability company (together with
RBS Global, the “Borrowers”), the lenders from time to time party thereto
(“Lenders”), and Credit Suisse AG, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 9.04(b)(v) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 9.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the Loan Documents and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

2. Pursuant to Section 9.04(b)(ii) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) if
required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500 and (ii) if the Assignee is not already a Lender under
the Credit Agreement, a completed Administrative Questionnaire and any tax forms
required to be delivered pursuant to Section 2.17 of the Credit Agreement.

3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law.

 

Date of Assignment:                    
                                         
                                         
                                         
                                        

 

Legal Name of Assignor (“Assignor”):           
                                         
                                         
                                                             

 

Legal Name of Assignee (“Assignee”):                   
                                         
                                         
                                                     



--------------------------------------------------------------------------------

Assignee’s Address for Notices:                                       
                                         
                                         
                                           

 

Effective Date of Assignment:                                       
                                         
                                         
                                             

 

Facility/Commitment

   Principal Amount
Assigned1      Percentage Assigned  of
Commitment (set forth, to
at least 8 decimals, as a
percentage of the Facility
and the Aggregate
Commitments of all
Lenders thereunder)  

Term Loans/Facility Commitments

   $           %   

Revolving Facility Loans/Commitments

   $           %   

[Remainder of page intentionally left blank]

 

1  Minimum amount of Commitments and/or Loans assigned is governed by
Section 9.04(b)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:   Accepted2
                        , as Assignor  

CREDIT SUISSE AG,

as Administrative Agent3

by:        by:       

Name:

Title:

   

Name:

Title:

                         , as Assignee

  by:        by:       

Name:

Title:

   

Name:

Title:

 

CREDIT SUISSE AG,

as Issuing Bank

      by:           

Name:

Title:

 

[INSERT NAME],

as Issuing Bank

      by:           

Name:

Title:

  RBS GLOBAL, INC. as Borrower4       by:           

Name:

Title:

 

 

2  To be completed to the extent consents are required under Section 9.04(b)(i)
of the Credit Agreement.

3  Consent of the Administrative Agent shall not be required for an assignment
of all or any portion of a Loan to a Lender, an Affiliate of a Lender, an
Approved Fund or an Affiliate of the Borrower made in accordance with
Section 9.04(i) (see Exhibit G to the Credit Agreement) or Section 9.21 of the
Credit Agreement.

4  Consent of the Borrower shall not be required for an assignment of a Loan to
a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Sections 7.01(b), (c), (h) or (i) of the Credit Agreement has occurred and
is continuing, any other person. Consent of the Borrower shall be deemed to have
been given if the Borrower has not responded within ten (10) Business Days after
any request for such consent.



--------------------------------------------------------------------------------

  REXNORD LLC as Borrower5       by:           

Name:

Title:

 

 

 

5  Consent of the Borrower shall not be required for an assignment of a Loan to
a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Sections 7.01(b), (c), (h) or (i) of the Credit Agreement has occurred and
is continuing, any other person. Consent of the Borrower shall be deemed to have
been given if the Borrower has not responded within ten (10) Business Days after
any request for such consent.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Administrative Questionnaire

Rexnord LLC and RBS Global, Inc.

Syndtrak Agency Access:

Please note it is IMPERATIVE that the following information is delivered to
Credit Suisse in order to provide a lender access to the Syndtrak Agency site
where documents that monitor the credit on an ongoing basis are posted.

Many Firms submit their own form so please take the time to amend the form your
Firm uses to reflect who should be granted access to the Syndtrak Agency site.
It is IMPERATIVE that you indicate EXACT details regarding who should receive
access to the Syndtrak Agency site.

Sub-Allocation of Lender Allocation:

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Syndtrak Agency Site Maintenance Contact Information:

Kyle V. Mungo

Tel:        919-994-1341

E-mail:   kyle.mungo@credit-suisse.com

Agent Wire Instructions                                

Bank of New York

ABA 021-000-018

Account Name: CS Agency Cayman Account

Account Number: # # # # # # # # # #

Ref: Rexnord



--------------------------------------------------------------------------------

Administrative Questionnaire (cont’d)

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:                 
                                         
                                         
                                                                      

Lender Parent:                                                               
                                         
                                         
                                                 

 

   Signing Credit Agreement    ¨  Yes    ¨  No       Coming in via Assignment   
¨  Yes    ¨  No       Lender Domestic Address       Lender Eurodollar Address   

Type of Lender:                                                              
                                         
                                         
                                              

   (Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)   

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.   
Primary Credit Contact       Secondary Credit Contact Name:             
Company:              Title:              Address:              Telephone:     
        Facsimile:              E-Mail Address:                 Primary
Operations Contact       Secondary Operations Contact Name:             
Company:              Title:              Address:              Telephone:     
        Facsimile:              E-Mail Address:              Lender’s Domestic
Wire Instructions    Bank Name:      ABA/Routing No.:      Account Name:     
Account No.:      FFC Account Name:      FFC Account No.:      Attention:     
Reference:     

 

2



--------------------------------------------------------------------------------

Administrative Questionnaire (cont’d)

Tax Documents

NON-US LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for US federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner), b.) Form W-8ECI (Income Effectively Connected to a US
Trade or Business), or c.) Form W-8EXP (Certificate of Foreign Government or
Governmental Agency).

A US taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the US. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that US tax regulations do not permit the acceptance
of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the US, and is classified for US
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-US flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain US Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that US tax regulations do not permit the acceptance of faxed forms.
Original tax form(s) must be submitted.

US LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the credit agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to US tax withholding.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

SOLVENCY CERTIFICATE

August 21, 2013

This Solvency Certificate is delivered pursuant to Section 4.02(i) of the Third
Amended and Restated First Lien Credit Agreement dated as of August 21, 2013
(the “Credit Agreement”), among Chase Acquisition I, Inc., a Delaware
corporation, RBS Global, Inc., a Delaware corporation (“RBS Global”) and Rexnord
LLC, a Delaware limited liability company (together with RBS Global, the
“Borrowers”), the lenders party thereto from time to time, and Credit Suisse AG,
as Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrowers and not in his individual capacity, as follows:

1. I am the [Financial Officer] of the Borrowers. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 3.05 of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrowers and their Subsidiaries on a consolidated basis, at a fair valuation,
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrowers and their Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrowers and their
Subsidiaries on a consolidated basis is greater than the amount that will be
required to pay the probable liability of the Borrowers and their Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrowers and their Subsidiaries on a
consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrowers and their Subsidiaries on a
consolidated basis do not have unreasonably small capital with which to conduct
the businesses in which they are engaged as such businesses are now conducted
and are proposed to be conducted following the Third Restatement Effective Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrowers do not intend to, and the Borrowers do not
believe that they or any of their Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such Subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Financial Officer] of the Borrowers and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

RBS GLOBAL, INC.

By:

     

Name:

Title: [Financial Officer]

REXNORD LLC

By:

     

Name:

Title: [Financial Officer]

 

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

Date:1                     ,                     

 

To: Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Third Amended and Restated First Lien
Credit Agreement dated as of August 21, 2013 (as the same may be amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among Chase Acquisition I, Inc., a Delaware corporation, RBS Global, Inc., a
Delaware corporation (“RBS Global”) and Rexnord LLC, a Delaware limited
liability company (together with RBS Global, the “Borrowers”), the Lenders from
time to time party thereto and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you of the Borrowing specified below:

 

1. The Borrowers will be             .

 

2. The Borrowing will be a Borrowing of             Loans.2

 

3. The aggregate amount of the proposed Borrowing is: $            .

 

4. The Business Day of the proposed Borrowing is:             .

 

5. The Borrowing is comprised of $            of ABR Loans and $            of
the Eurocurrency Loans.

 

1  The Borrowers must notify the Administrative Agent by telephone not later
than 12:00 p.m., Local Time (a) in the case of a Eurocurrency Borrowing, three
(3) Business Days before the date of the proposed Borrowing and (b) in the case
of an ABR Borrowing, not later than 10:00 a.m. Local Time, on the Business Day
of the proposed Borrowing; provided, that any such notice of an ABR Revolving
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m. Local
Time, on the date of the proposed Borrowing.

2  Term B Loans, Revolving Facility Loans, Refinancing Term Loans, Other Term
Loans, Other Revolving Loans or Replacement Revolving Loans.



--------------------------------------------------------------------------------

6. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be             month(s).

 

7. The location and number of the account to which the proceeds of such
Borrowing are to be deposited is             .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

(A) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of the date hereof, with the same effect
as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and

(B) No Event of Default or Default has occurred and is continuing or would
result from the proposed Borrowing.



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

RBS GLOBAL, INC. by:      

Name:

Title:

REXNORD LLC by:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INTEREST ELECTION REQUEST

Date:1                     ,                     

 

To: Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Third Amended and Restated First Lien
Credit Agreement dated as of August 21, 2013 (as the same may be amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among Chase Acquisition I, Inc., a Delaware corporation, RBS Global, Inc., a
Delaware corporation (“RBS Global”) and Rexnord LLC, a Delaware limited
liability company (together with RBS Global, the “Borrowers”), the Lenders from
time to time party thereto and the Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower(s)
hereby make(s) an election with respect to Loans under the Credit Agreement, and
in that connection the Borrower(s) specify(ies) the following information with
respect to such election:

 

1. Borrowing to which this request applies (including Facility, principal amount
and Type of Loans subject to election):             .2

 

2. Effective date of election (which shall be a Business Day):             .

 

3. The Loans are to be [converted into] [continued as] [ABR] [Eurocurrency]
Loans.

 

4. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the election shall be             months.

(signature page follows)

 

1  The Borrowers must notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic Interest Election Request will be irrevocable and must be confirmed
promptly by hand delivery or electronic means of this form to the Administrative
Agent.

2  If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to Paragraphs
3 and 4 shall be specified for each resulting Borrowing).



--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date first written above.

 

RBS GLOBAL, INC. by:      

Name:

Title:

REXNORD LLC by:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

by and from

[                                         ]

“Mortgagor”

to

CREDIT SUISSE AG, in its capacity as Collateral Agent, “Mortgagee”

Dated as of                          , 201    

 

Location:

     [_______________ ] 

Municipality:

     [_______________ ] 

County:

     [_______________ ] 

State:

     [_______________ ] 

RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

[                                         ]

Prepared by [                                        ]



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND

FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is dated as of             , 201     by and from
[            ], a [            ], as mortgagor, assignor and debtor (in such
capacities and, together with any successors and assigns in such capacities,
“Mortgagor”), whose address is [            ], to CREDIT SUISSE AG (“CS”), as
Collateral Agent for the Secured Parties, as mortgagee, assignee and secured
party (in such capacities and, together with its successors and assigns in such
capacities, “Mortgagee”), having an address at [            ].

WHEREAS, reference is made to (a) that certain Third Amended and Restated First
Lien Credit Agreement dated as of August 21, 2013 (as amended, renewed,
extended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RBS Global, Inc., a Delaware corporation
(“RBS Global”) and Rexnord LLC, a Delaware limited liability company (together
with RBS Global, the “Borrowers”), Chase Acquisition I, Inc., a Delaware
corporation (“Holdings”), the Lenders party thereto from time to time, CS, as
Administrative Agent, and the other parties party thereto, and (b) that certain
Second Amended and Restated Guarantee and Collateral Agreement dated as of
March 15, 2012 (as amended, renewed, extended, restated, replaced, supplemented
or otherwise modified from time to time, “Collateral Agreement”), among
Borrowers, Holdings, each Subsidiary Loan Party (as defined therein) party
thereto and the Collateral Agent; and

WHEREAS, the Lenders have agreed to extend credit to the Borrowers subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage. [Mortgagor is a subsidiary of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and is willing to execute and deliver
this Mortgage in order to induce the Lenders to extend such credit.]

Accordingly, the parties hereto agree as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “Authorized Representative” means (a) the Administrative Agent, with respect
to the Credit Agreement, and (b) with respect to any Series of Other First Lien
Obligations, the duly authorized representative of the Other First Lien Secured
Parties of such Series designated as “Authorized Representative” for such Other
First Lien Secured Parties in the Other First Lien Agreement for such Series
(or, in the absence of such designation, the administrative agent or trustee
appointed for such Series under such Other First Lien Agreement).



--------------------------------------------------------------------------------

(b) “Bankruptcy Code” has the meaning assigned to such term in Section 5.2.

(c) “Borrowers” has the meaning assigned to such term in the recitals of this
Mortgage.

(d) “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens.

(e) “Collateral Agent” means CS acting as the collateral agent for the Secured
Parties, together with its successors in such capacity.

(f) “Collateral Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.

(g) “Credit Agreement” has the meaning assigned to such term in the recitals of
this Mortgage.

(h) “Credit Agreement Documents” means (a) the “Loan Documents” as defined in
the Credit Agreement and (b) any other related documents or instruments executed
and delivered pursuant to the documents referred to in the foregoing clause (a),
in each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.

(i) “CS” has the meaning assigned to such term in the preamble hereof.

(j) “Event of Default” has the meaning assigned to such term in the Collateral
Agreement.

(k) “Excluded Other First Lien Obligations” means any Senior Secured Notes
Obligations (as defined in the Collateral Agreement) that have been excluded
from the Secured Obligations for purposes of this Mortgage pursuant to (and in
accordance with) Section 7.21.

(l) “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.

(m) “Intercreditor Agreements” means each First Lien Intercreditor Agreement and
any other intercreditor agreement entered into in compliance with the Credit
Agreement, and any Other First Lien Agreement.

 

2



--------------------------------------------------------------------------------

(n) “Mortgage” has the meaning assigned to such term in the preamble hereof.

(o) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor and
all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereinafter acquired, including without limitation all water rights, mineral,
oil and gas rights, easements and rights of way (collectively, the “Land”), and
all of Mortgagor’s right, title and interest now or hereafter acquired in, to
and under the following (in each case other than property excluded under the
Collateral Agreement or the Credit Agreement): (1) all buildings, structures and
other improvements now owned or hereafter acquired by Mortgagor, now or at any
time situated, placed or constructed upon the Land (the “Improvements”; the Land
and Improvements are collectively referred to as the “Premises”), (2) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements, and all equipment,
inventory and other goods in which Mortgagor now has or hereafter acquires any
rights or any power to transfer rights and (in each case in this clause
(2)) that are or are to become fixtures (as defined in the UCC, defined below)
related to the Land (the “Fixtures”), (3) all reserves, escrows or impounds
required under the Credit Agreement or any of the other Credit Agreement
Documents and all of Mortgagor’s right, title and interest in all reserves,
deferred payments, deposits, refunds and claims of any nature that (in each case
in this clause (3)) are specifically related to the Mortgaged Property (the
“Deposit Accounts”), (4) all leases, licenses, concessions, occupancy agreements
or other agreements (written or oral, now or at any time in effect) which grant
to any person a possessory interest in, or the right to use, all or any part of
the Mortgaged Property, together with all related security and other deposits
(the “Leases”), (5) all of the rents, revenues, royalties, income, proceeds,
profits, accounts receivable, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (6) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, indemnities, warranties, permits, licenses, certificates
and entitlements in any way relating specifically to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (7) all property tax refunds payable with
respect to the Mortgaged Property (the “Tax Refunds”), (8) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (9) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), (10) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements or Fixtures (the “Condemnation Awards”) and
(11) any and all right, title and interest of Mortgagor in and to any and all
drawings, plans, specifications, file materials, operating and maintenance
records,

 

3



--------------------------------------------------------------------------------

catalogues, tenant lists, correspondence, advertising materials, operating
manuals, warranties, guarantees, appraisals, studies and data relating
specifically to the Mortgaged Property or the construction of any alteration
relating to the Premises or the maintenance of any Property Agreement (the
“Records”). As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

(p) “Mortgagee” has the meaning assigned to such term in the preamble hereof.

(q) “Mortgagor” has the meaning assigned to such term in the preamble hereof.

(r) “Other First Lien Agreement” means “Senior Secured Note Indenture” as
defined in the Collateral Agreement, excluding any such Other First Lien
Agreement relating to any Excluded Other First Lien Obligations.

(s) “Other First Lien Obligations” means “Senior Secured Notes Obligations” as
defined in the Collateral Agreement, excluding any Excluded Other First Lien
Obligations.

(t) “Permitted Liens” means Liens that are not prohibited by the Credit
Agreement or any Other First Lien Agreement. Without limiting the generality of
the foregoing, the matters that are set forth on Exhibit B attached hereto are
Permitted Liens.

(u) “Secured Amount” has the meaning assigned to such term in Section 2.4.

(v) “Secured Obligations” means “Obligations” as defined in the Collateral
Agreement, excluding any Excluded Other First Lien Obligations.

(w) “Secured Parties” means the persons holding any Secured Obligations and in
any event including all “Secured Parties” as defined in the Collateral Agreement
(other than any person constituting a “Secured Party” under (and as defined in)
the Collateral Agreement solely because such person holds, or acts as the agent,
trustee or representative of the holders of, any Excluded Other First Lien
Obligations).

(x) “Series” means (i) the Secured Obligations and (ii) each group of Other
First Lien Obligations for which the same Authorized Representative acts, each
of which shall constitute a separate Series of Secured Obligations for purposes
of this Mortgage.

(y) “UCC” means the Uniform Commercial Code of [            ] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [            ], then, as to the
matter in question, the Uniform Commercial Code in effect in that state.

 

4



--------------------------------------------------------------------------------

ARTICLE II GRANT

Section 2.1 Grant. To secure the payment or performance, as the case may be, in
full of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS, CONVEYS and CONFIRMS, to Mortgagee, for the benefit of the Secured
Parties, and hereby grants to Mortgagee, for the benefit of the Secured Parties,
a mortgage lien upon and a security interest in all of Mortgagor’s estate,
right, title and interest in and to the Mortgaged Property, subject, however, to
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, for
the benefit of the Secured Parties, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee.

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Secured Obligations
including, without limitation, future advances whenever hereafter made with
respect to or under any Credit Agreement Document or any Other First Lien
Agreement and shall secure not only Secured Obligations with respect to
presently existing indebtedness under the Credit Agreement Documents or any
Other First Lien Agreement, but also any and all other indebtedness which may
hereafter be owing to the Secured Parties under the Credit Agreement Documents
or any Other First Lien Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, pursuant to the Credit Agreement
Documents or any Other First Lien Agreement, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, modifications or renewals of all such Secured Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $[            ] (the “Secured
Amount”), plus, to the extent permitted by applicable law, collection costs,
sums advanced for the payment of taxes, assessments, maintenance and repair
charges, insurance premiums and any other costs incurred to protect the security
encumbered hereby or the lien hereof, expenses incurred by Mortgagee by reason
of any default by Mortgagor under the terms hereof, together with interest
thereon, all of which amount shall be secured hereby.1

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the Secured
Obligations exceeds the Secured Amount, any payments and repayments of the
Secured Obligations shall not be deemed to be applied against or to reduce the
Secured Amount.

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from

 

1 

To be discussed with local counsel.

 

5



--------------------------------------------------------------------------------

any liability to any person under or in respect of any of the Mortgaged Property
or shall impose any obligation on Mortgagee or any other Secured Party to
perform or observe any such term, covenant, condition or agreement on
Mortgagor’s part to be so performed or observed or shall impose any liability on
Mortgagee or any other Secured Party for any act or omission on the part of
Mortgagor relating thereto or for any breach of any representation or warranty
on the part of Mortgagor contained in this Mortgage or any other Credit
Agreement Document or any Other First Lien Agreement or under or in respect of
the Mortgaged Property or made in connection herewith or therewith. The
obligations of Mortgagor contained in this Section 2.6 shall survive the
termination hereof and the discharge of Mortgagor’s other obligations under this
Mortgage, the other Credit Agreement Documents and any Other First Lien
Agreement.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has valid fee simple title to the Mortgaged Property free and clear of any
liens, claims or interests, except Permitted Liens. Upon recordation in the
official real estate records in the county (or other applicable jurisdiction) in
which the Premises are located, this Mortgage will constitute a valid and
enforceable mortgage lien, with record notice to third parties, on the Mortgaged
Property in favor of Mortgagee for the benefit of the Secured Parties subject
only to Permitted Liens.

Section 3.2 Priority. Mortgagor shall preserve and protect the priority of the
lien and security interest of this Mortgage. If any lien or security interest
other than a Permitted Lien is asserted against the Mortgaged Property,
Mortgagor shall promptly, and at its expense, pay the underlying claim in full
or take such other commercially reasonable action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement and any Other First Lien Agreement.

Section 3.3 Replacement of Fixtures. Mortgagor shall not, without the prior
written consent of Mortgagee, permit any of the Fixtures owned or leased by
Mortgagor to be removed at any time from the Land or Improvements, unless the
removed item is (a) removed temporarily for its protection, maintenance or
repair, (b) replaced by an item of similar functionality and quality,
(c) obsolete or unnecessary for the then-current operation of the Premises, or
(d) not prohibited from being removed by the Credit Agreement, the Collateral
Agreement or any Other First Lien Agreement.

Section 3.4 Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon reasonable prior notice to Mortgagor and at
reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by the Mortgagee unless an Event of Default shall
have occurred and be continuing at the time of such inspection, in which case
the Mortgagor shall pay, or reimburse the Mortgagee for, such expense.

 

6



--------------------------------------------------------------------------------

Section 3.5 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Mortgagor shall maintain or cause to be maintained the insurance
required by Section 5.02 of the Credit Agreement and any applicable provision of
any Other First Lien Agreement.

(b) Condemnation Awards. Mortgagor shall cause all condemnation awards that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement or any Other First Lien Agreement to be applied in accordance with
Section 2.11(b) of the Credit Agreement or any applicable provision of any Other
First Lien Agreement.

(c) Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement or any Other First Lien Agreement to be applied in accordance with
Section 2.11(b) of the Credit Agreement or any applicable provision of any Other
First Lien Agreement.

(d) Payment of Charges. Unless and to the extent not prohibited by the terms of
the Credit Agreement or any Other First Lien Agreement, Mortgagor shall pay and
discharge, or cause to be paid and discharged, from time to time prior to same
becoming delinquent, all Charges. Mortgagor shall deliver to Mortgagee, upon
Mortgagee’s reasonable written request, to the extent reasonably available to
Mortgagor, receipts evidencing the payment of all such Charges.

ARTICLE IV DEFAULT AND FORECLOSURE

Section 4.1 Remedies. Subject to the Intercreditor Agreements, upon the
occurrence and during the continuance of an Event of Default, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses:

(a) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(b) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(making such repairs, alterations, additions and improvements and taking other
actions, from time to time, as Mortgagee deems necessary or desirable), and
apply all Rents and other amounts collected by Mortgagee in connection therewith
in accordance with the provisions of Section 4.7.

(c) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) Business Days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial

 

7



--------------------------------------------------------------------------------

proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the other Secured Parties may be a purchaser at
such sale. If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Secured Obligations in lieu of paying cash. In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.
Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue hereof by announcement at the time and place appointed for such sale or
for such adjourned sale or sales, and Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(d) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 4.7; provided,
however, notwithstanding the appointment of any receiver, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement or any Other First Lien Agreement to Mortgagee.

(e) Other. Exercise all other rights, remedies and recourses granted under the
Credit Agreement Documents and any Other First Lien Agreement or otherwise
available at law or in equity.

Section 4.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Subject to the
Intercreditor Agreements and Section 7.19 of the Collateral Agreement, Mortgagee
and the other Secured Parties shall have all rights, remedies and recourses
granted in the Credit Agreement Documents and any Other First Lien Agreement and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Agreement
Documents and any Other First Lien Agreement, or against the Mortgaged Property,
or against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under the Credit Agreement
Documents or any Other First Lien Agreement or otherwise at law or equity shall
be deemed to cure any Event of Default.

 

8



--------------------------------------------------------------------------------

Section 4.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Agreement Documents or any Other First
Lien Agreement or the lien priority and security interest in and to the
Mortgaged Property. For payment of the Secured Obligations, Mortgagee may resort
to any other security in such order and manner as Mortgagee may elect.

Section 4.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Agreement Documents and any Other First Lien
Agreement, and (c) any right to a marshaling of assets or a sale in inverse
order of alienation. Mortgagor shall not claim, take or insist on any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Mortgaged Property, or any part thereof, prior to any sale or
sales of the Mortgaged Property which may be made pursuant to this Mortgage, or
pursuant to any decree, judgment or order of any court of competent
jurisdiction. Mortgagor covenants not to hinder, delay or impede the execution
of any power granted or delegated to Mortgagee by this Mortgage but to suffer
and permit the execution of every such power as though no such law or laws had
been made or enacted.

Section 4.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Agreement Documents or any Other First Lien Agreement and shall
thereafter elect to discontinue or abandon it for any reason, Mortgagee or such
other Secured Party, as the case may be, shall have the unqualified right to do
so and, in such an event, Mortgagor, Mortgagee and the other Secured Parties
shall be restored to their former positions with respect to the Secured
Obligations, the Credit Agreement Documents, any Other First Lien Agreement, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee and the other Secured Parties shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under the Credit Agreement Documents or any Other First Lien
Agreement for such Event of Default.

 

9



--------------------------------------------------------------------------------

Section 4.7 Application of Proceeds. Subject to the Intercreditor Agreements,
upon the occurrence and during the continuance of an Event of Default, Mortgagee
shall promptly apply the proceeds of any sale of the Mortgaged Property, in
accordance with Section 5.02 of the Collateral Agreement.

Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 4.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 4.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor. All reasonable sums advanced and
reasonable documented out-of-pocket expenses incurred at any time by Mortgagee
under this Section 4.9, or otherwise under this Mortgage or applicable law, that
is payable under Section 4.9(b) shall, if not paid when due, bear interest at
the rate provided therefor in Section 2.13(c) of the Credit Agreement and all
such sums, together with interest thereon, shall be secured by this Mortgage.

(b) To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Mortgagor shall pay all
reasonable documented out-of-pocket expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage or the enforcement, compromise or settlement of the Secured Obligations
or any claim under this Mortgage, and for the curing thereof, or for defending
or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.

 

10



--------------------------------------------------------------------------------

Section 4.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Credit Agreement Documents or any Other First
Lien Agreement, at law or in equity shall cause Mortgagee or any other Secured
Party to be deemed or construed to be a mortgagee in possession of the Mortgaged
Property, to obligate Mortgagee or any other Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.

ARTICLE V ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases (but only to the extent permitted
under the existing Leases), whether now existing or hereafter entered into, and
all of its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and Mortgagee shall
not have made the election below, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to otherwise use the
same. The foregoing license is granted subject to the conditional limitation
that no Event of Default shall have occurred and be continuing. Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Secured Obligations or solvency of Mortgagor, the license
herein granted shall, at the election of Mortgagee, expire and terminate, upon
written notice to Mortgagor by Mortgagee.

Section 5.2 Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law and by the terms of the Leases, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

11



--------------------------------------------------------------------------------

ARTICLE VI SECURITY AGREEMENT

Section 6.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law with
respect to the Fixtures, Leases, Rents, Deposit Accounts, Property Agreements,
Tax Refunds, Proceeds, Insurance, Condemnation Awards and Records. To this end,
Mortgagor grants to Mortgagee a security interest in the Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards, Records and all other Mortgaged Property which is personal
property to secure the payment and performance of the Secured Obligations, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records sent to Mortgagor at least ten (10) Business
Days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor. In the event of any conflict or inconsistency whatsoever between the
terms of this Mortgage and the terms of the Collateral Agreement with respect to
the collateral covered both therein and herein, including, but not limited to,
with respect to whether any such Mortgaged Property is to be subject to a
security interest or the use, maintenance or transfer of any such Mortgaged
Property, or the exercise or applicability of any remedies in respect thereof,
the Collateral Agreement shall control, govern, and prevail, to the extent of
any such conflict or inconsistency. For the avoidance of doubt, no personal
property of Mortgagor that constitutes property excluded under the Collateral
Agreement shall be subject to any security interest of Mortgagee or any Secured
Party or constitute collateral hereunder.

Section 6.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 6.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage. Mortgagee is the “Secured Party” and its name and mailing address from
which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Mortgage. A statement
describing the portion of the Mortgaged Property comprising the fixtures hereby
secured is set forth in the definition of “Mortgaged Property” in Section 1.1 of
this Mortgage. Mortgagor represents and warrants to Mortgagee that Mortgagor is
the record owner of the Mortgaged Property.

 

12



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

Section 7.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement, as such address may be changed by written
notice to the Mortgagee and the Borrowers. All communications and notices
hereunder to Mortgagor shall be given to it in care of the Borrowers, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement, the other Credit Agreement Documents, and any Other
First Lien Agreements; provided, however, that no such party shall be entitled
to any rights thereunder without the prior written consent of Mortgagee.

Section 7.3 Attorney-in-Fact. Subject to the Intercreditor Agreements, Mortgagor
hereby irrevocably appoints Mortgagee as its attorney-in-fact, which agency is
coupled with an interest and with full power of substitution, with full
authority in the place and stead of Mortgagor and in the name of Mortgagor or
otherwise (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Mortgagee reasonably deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days (or such longer period as Mortgagee may agree in its reasonable
discretion) after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and Records in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare and file or record financing statements and
continuation statements, and to prepare, execute and file or record applications
for registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
that are payable under Section 4.9(b) shall be added to and included in the
Secured Obligations and, if not paid when due, shall bear interest at the rate
provided therefor in Section 2.13(c) of the Credit Agreement; (3) Mortgagee as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 7.3. Mortgagor hereby ratifies all that such attorney
shall lawfully do or cause to be done by virtue hereof.

Section 7.4 Successors and Assigns. Whenever in this Mortgage any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of Mortgagor or Mortgagee that are contained in this Mortgage
shall bind and inure to the benefit of

 

13



--------------------------------------------------------------------------------

their respective permitted successors and assigns. Mortgagee hereunder shall at
all times be the same person that is the “Collateral Agent” under the Collateral
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
the Collateral Agreement shall also constitute notice of resignation as
Mortgagee under this Mortgage. Upon the acceptance of any appointment as the
“Collateral Agent” under the Collateral Agreement by a successor “Collateral
Agent”, that successor “Collateral Agent” shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Mortgagee pursuant hereto.

Section 7.5 Waivers; Amendment.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Agreement
Document or Other First Lien Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of Mortgagee or any
other Secured Party hereunder and under the other Credit Agreement Documents and
any Other First Lien Agreement are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Mortgage or consent to any departure by Mortgagor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.5, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on Mortgagor in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement, and the consent of each other Authorized
Representative (as defined in the Collateral Agreement) if and to the extent
required by (and in accordance with) the applicable Other First Lien Agreement,
and except as otherwise provided in the Intercreditor Agreements. Mortgagee may
conclusively rely on a certificate of an officer of Mortgagor as to whether any
amendment contemplated by this Section 7.5(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the date hereof for the perfection of security interests in
the assets of Mortgagor on such date) where it reasonably determines, in
consultation with the Borrowers, that perfection or obtaining of such items
cannot be accomplished by the time or times at which it would otherwise be
required by this Mortgage, the other Credit Agreement Documents or any Other
First Lien Agreement.

Section 7.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH

 

14



--------------------------------------------------------------------------------

THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 7.6.

Section 7.7 Termination or Release.

In each case subject to the terms of the Intercreditor Agreements:

(a) This Mortgage and the Liens and security interests created by this Mortgage
shall automatically terminate and be released upon the occurrence of the later
of the Termination Date and, if any Other First Lien Obligations are outstanding
on the Termination Date, the date when all Other First Lien Obligations (in each
case other than contingent or unliquidated obligations or liabilities not then
due and any other obligations that, by the terms of the Other First Lien
Agreements, are not required to be paid in full prior to such termination and
release) have been paid in full and the Secured Parties have no further
commitment to extend credit under any Other First Lien Agreement.

(b) [Mortgagor shall automatically be released from its obligations hereunder
and the security interests in the Mortgaged Property shall be automatically
released upon the consummation of any transaction not prohibited by the Credit
Agreement or any Other First Lien Agreement as a result of which Mortgagor
ceases to be a Subsidiary of the Borrowers or otherwise becomes an Excluded
Subsidiary or ceases to be a Guarantor or is otherwise released from its
obligations under the Guarantee.]2

(c) The security interests in the Mortgaged Property shall automatically be
released (i) upon any sale or other transfer thereof by Mortgagor that is not
prohibited by the Credit Agreement or any Other First Lien Agreement to any
person that is not a Loan Party, (ii) upon the effectiveness of any written
consent to the release of the security interest granted hereby in such Mortgaged
Property pursuant to Section 9.08 of the Credit Agreement and any applicable
provision of any Other First Lien Agreement (in each case, to the extent
required), or (iii) as otherwise may be provided in the Intercreditor
Agreements.

(d) [Reserved].

(e) Solely with respect to the Credit Agreement Secured Obligations (as defined
in the Collateral Agreement), Mortgagor shall automatically be released from its
obligations hereunder and/or the security interests in the Mortgaged Property
shall in each case be automatically released upon the occurrence of any of the
circumstances set forth in Section 9.18 of the Credit Agreement without delivery
of any instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

 

2  NTD: To be included if Mortgagor is a Subsidiary Loan Party.

 

15



--------------------------------------------------------------------------------

(f) Solely with respect to any Other First Lien Obligations, Mortgagor shall
automatically be released from its obligations hereunder and/or the security
interests in the Mortgaged Property shall in each case be automatically released
upon the occurrence of any of the circumstances set forth in the section
governing release of collateral in the applicable Other First Lien Agreement
without delivery of any instrument or performance of any act by any party, and
all rights to the Mortgaged Property shall revert to Mortgagor.

(g) In connection with any termination or release pursuant to this Section 7.7,
Mortgagee shall execute and deliver to Mortgagor all documents that Mortgagor
shall reasonably request to evidence such termination or release (including,
without limitation, mortgagee releases or UCC termination statements), and will
duly assign and transfer to Mortgagor, such of the Mortgaged Property that may
be in the possession of Mortgagee and has not theretofore been sold or otherwise
applied or released pursuant to this Mortgage. Any execution and delivery of
documents pursuant to this Section 7.7 shall be made without recourse to or
warranty by Mortgagee. In connection with any termination or release pursuant to
this Section 7.7, Mortgagor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of mortgage releases or UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by Mortgagor, Mortgagee shall execute, deliver or acknowledge such instruments
or releases to evidence the release of any Mortgaged Property permitted to be
released pursuant to this Mortgage. Mortgagor agrees to pay all reasonable and
documented out-of-pocket expenses incurred by Mortgagee (and its
representatives) in connection with the execution and delivery of such release
documents or instruments.

Section 7.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshaling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Secured Obligations secured hereby, or any agreement between Mortgagor and
Mortgagee or any rights or remedies of Mortgagee or any other Secured Party.

Section 7.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Mortgaged Property is
located.

Section 7.10 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.

Section 7.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

16



--------------------------------------------------------------------------------

Section 7.12 Mortgagee as Agent. Mortgagee has been appointed to act as Agent by
the other Secured Parties pursuant to the Credit Agreement and the Collateral
Agreement. Mortgagee shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement, the Collateral Agreement and this Mortgage. Mortgagor and all
other persons shall be entitled to rely on releases, waivers, consents,
approvals, notifications and other acts of Mortgagee, without inquiry into the
existence of required consents or approvals of the Secured Parties therefor.

Section 7.13 Recording Documentation To Assure Security. Mortgagor shall
promptly, from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to
publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.

Section 7.14 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter
become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 7.14, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.

Section 7.15 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to,

 

17



--------------------------------------------------------------------------------

the Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Land, and all conversions
of the security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case without any further mortgage, conveyance, assignment or other act
by Mortgagor, shall become subject to the Lien and security interest of this
Mortgage as fully and completely and with the same effect as though now owned by
Mortgagor and specifically described in the grant of the Mortgaged Property
above, but at any and all times Mortgagor will execute and deliver to Mortgagee
any and all such further assurances, mortgages, conveyances or assignments
thereof as Mortgagee may reasonably require for the purpose of expressly and
specifically subjecting the same to the Lien and security interest of this
Mortgage.

Section 7.16 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of lender and borrower and mortgagor and mortgagee
and nothing contained in the Credit Agreement any Other First Lien Agreement,
this Mortgage or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Secured Obligations is
intended to create, or shall in any event or under any circumstance be construed
as creating a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between Mortgagee and Mortgagor
other than as lender and borrower and mortgagor and mortgagee.

Section 7.17 No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof, except Permitted Liens.

Section 7.18 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement and any applicable
provision of any Other First Lien Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby. The provisions of this Section 7.18 shall remain
operative and in full force and effect regardless of the termination of this
Mortgage, any other Credit Agreement Document or any Other First Lien Agreement,
the consummation of the transactions contemplated hereby, the repayment of any
of the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Mortgage, any other Credit Agreement Document or any Other
First Lien Agreement, or any investigation made by or on behalf of Mortgagee or
any other Secured Party. All amounts due under this Section 7.18 shall be
payable within fifteen days (or such longer period as Mortgagee may reasonably
agree to) on written demand therefor.

 

18



--------------------------------------------------------------------------------

Section 7.19 Jurisdiction; Consent to Service of Process.

(a) Mortgagor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Mortgagee,
any Secured Party, or any Affiliate of the foregoing, in any way relating to
this Mortgage, any other Credit Agreement Document, any Other First Lien
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Mortgage or in any other Credit
Agreement Document or any Other First Lien Agreement shall affect any right that
Mortgagee or any Secured Party may otherwise have to bring any action or
proceeding relating to this Mortgage, any other Credit Agreement Document or any
Other First Lien Agreement against Mortgagor or its properties in the courts of
any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage, the other Credit
Agreement Documents or any Other First Lien Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 7.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage, any other Credit Agreement
Document or any Other First Lien Agreement to serve process in any other manner
permitted by law.

Section 7.20 Subject to Intercreditor Agreements. Notwithstanding anything
herein to the contrary, (i) the Liens and security interests granted to the
Mortgagee for the benefit of the Secured Parties pursuant to this Mortgage and
(ii) the exercise of any right or remedy by the Mortgagee hereunder or the
application of proceeds (including insurance and condemnation proceeds) of the
Mortgaged Property are subject to the provisions of the Intercreditor Agreements
to the extent provided therein. In the event of any conflict between the terms
of the Intercreditor Agreements and the terms of this Mortgage, the terms of the
applicable Intercreditor Agreement shall govern.

 

19



--------------------------------------------------------------------------------

Section 7.21 Excluded Other First Lien Obligations. On or after the date hereof,
Mortgagor may from time to time elect to exclude any Series of Other First Lien
Obligations (as defined in the Collateral Agreement) from the Secured
Obligations hereunder by delivering to the Collateral Agent a written notice
identifying the Series to be excluded and stating that such Series shall be
excluded from the Secured Obligations hereunder and certifying that such
exclusion is permitted by the documents governing such Series, in which case
such Series and the Other First Lien Obligations (as defined in the Collateral
Agreement) thereunder shall, for all purposes of this Mortgage, not constitute
“Secured Obligations” or “Other First Lien Obligations” (and shall be excluded
from the definitions thereof and all derivative defined terms used herein), and
shall not be secured by this Mortgage or otherwise subject to the terms hereof
(it being understood that Mortgagor may execute and deliver a separate mortgage
or other security agreement on the Mortgaged Property to secure such Series
provided that such mortgage or other security agreement is made subject to the
Intercreditor Agreements). Mortgagee agrees to execute any and all further
documents, agreements and instruments (including amendments to this Mortgage)
and take all such further actions that may be required or that Mortgagor may
reasonably request, in each case in connection with any exclusion of Other First
Lien Obligations (as defined in the Collateral Agreement) from the Secured
Obligations hereunder pursuant to this Section 7.21.

ARTICLE VIII LOCAL LAW PROVISIONS

Section 8.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage but subject to the Intercreditor Agreements and to
Section 7.19 of the Collateral Agreement, in the event of any conflict or
inconsistency between the provisions of this Article 8 and the other provisions
of this Mortgage, the provisions of this Article 8 will govern.

[LOCAL LAW PROVISIONS TO FOLLOW]

[remainder of this page intentionally left blank; signature pages follow]

 

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

   [______________],    a [______________]    By: _____________________________
         Name:          Title:



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    )   ss: COUNTY OF NEW YORK        )

I, the undersigned, a notary public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that [            ], personally known to me to be the
Secretary, of [            ], a [            ], personally known to me to be the
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that as such Secretary, he signed and
delivered the said instrument of said corporation, pursuant to the authority
given by the Board of Directors of said corporation a free and voluntary act,
and as the free and voluntary act and deed of said corporation, for the uses and
purposes therein set forth.

Given under my hand and official seal, this             day of             ,
201    .

Signature of Notary                                          
                                         
                                                       

Commission expires             , 201    .

[local counsel to advise on how to

conform to state law]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:

[to come from title policy]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked [Pro Forma Policy] issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Mortgagee on the date hereof, bearing [Title Insurance Company] reference number
[Title Number] relating to the real property described in Schedule A attached
hereto.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND

ACCEPTANCE

Reference is made to the Third Amended and Restated First Lien Credit Agreement,
dated as of August 21, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Chase Acquisition I, Inc.
(“Holdings”), a Delaware corporation, RBS Global, Inc., a Delaware corporation
(“RBS Global”) and Rexnord LLC, a Delaware limited liability company (together
with RBS Global, the “Borrowers”), the lenders from time to time party thereto,
and CREDIT SUISSE AG, as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the
[Borrowers][Holdings] agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 9.04(i) and 9.04(j) thereof), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers, any of the Subsidiaries or
any other obligor or the performance or observance by the Borrowers, any of the
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor



--------------------------------------------------------------------------------

hereby requests that the Administrative Agent exchange the attached Notes for a
new Note or Notes payable to the Assignor, in each case in amounts which reflect
the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
(b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest and (c) represents and
warrants that it is not in possession of material non-public information (within
the meaning of United States federal and state securities laws (or, in the case
of any such person that is not a public reporting company, material information
of a type that would not be reasonably expected to be publicly available if such
person were a public reporting company) with respect to Holdings, the Borrowers,
the Subsidiaries or their respective securities that (A) has not been disclosed
to the Assignor or the Lenders generally (other than because any such Assignor
or other Lender does not wish to receive material non-public information (or, in
the case of any such person that is not a public reporting company, material
information of a type that would not be reasonably expected to be publicly
available if such person were a public reporting company) with respect to the
Holdings, the Borrowers, the Subsidiaries or their respective securities) and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, Assignor’s decision to assign the Assigned Facilities to the
Assignee.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrowers, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 9.04(j) of the Credit
Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by
and construed in accordance with the laws of the State of New York.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

[INSERT NAME],

as Assignor

By:  

 

 

Name:

Title:

[INSERT NAME], as Assignee By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Facility Assigned

   (1) Amount of
Loans /
Commitments
Assigned    (2) Aggregate
Amount of Loans
or Commitments
of the Assigned
Facility    (3) Aggregate Amount
of Outstanding Term
Loans and Aggregate
Commitments in
Respect of Other
Incremental Revolving
Loans (if any)    (1) / (2) x 100%    (1) / (3) x 100%

Term B Loans

              

Refinancing Term Loans

              

Other Term Loans

              

Extended Term Loans

              



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

                     , 20    

among

CREDIT SUISSE AG,

as Collateral Agent,

CREDIT SUISSE AG,

as Authorized Representative under the Credit Agreement,

                                         ,

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

relating to

RBS GLOBAL, INC. and REXNORD LLC

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I

 

Definitions

  



  

SECTION 1.01  

Construction; Certain Defined Terms

     1   

ARTICLE II

 

Priorities and Agreements with Respect to Common Collateral

  



  

SECTION 2.01  

Priority of Claims

     10    SECTION 2.02  

Actions with Respect to Common Collateral; Prohibition on Contesting Liens

     11    SECTION 2.03  

No Interference; Payment Over

     12    SECTION 2.04  

Automatic Release of Liens; Amendments to First-Priority Collateral Documents

     13    SECTION 2.05  

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     14    SECTION 2.06  

Reinstatement

     15    SECTION 2.07  

Insurance

     15    SECTION 2.08  

Refinancings

     15    SECTION 2.09  

Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection

     15   

ARTICLE III

 

Existence and Amounts of Liens and Obligations

  



  

ARTICLE IV

 

The Collateral Agent

  



  

SECTION 4.01  

Appointment and Authority

     17    SECTION 4.02  

Rights as a First-Priority Secured Party

     18    SECTION 4.03  

Exculpatory Provisions

     18    SECTION 4.04  

Reliance by Collateral Agent

     20    SECTION 4.05  

Delegation of Duties

     20    SECTION 4.06  

Resignation of Collateral Agent

     21    SECTION 4.07  

Non-Reliance on Collateral Agent and Other First-Priority Secured Parties

     22    SECTION 4.08  

Collateral and Guaranty Matters

     22   

 

ii



--------------------------------------------------------------------------------

ARTICLE V

 

Miscellaneous

  



  

SECTION 5.01  

Notices

     22    SECTION 5.02  

Waivers; Amendment; Joinder Agreements

     23    SECTION 5.03  

Parties in Interest

     24    SECTION 5.04  

Survival of Agreement

     24    SECTION 5.05  

Counterparts

     24    SECTION 5.06  

Severability

     24    SECTION 5.07  

Governing Law

     24    SECTION 5.08  

Submission to Jurisdiction; Waivers

     24    SECTION 5.09  

WAIVER OF JURY TRIAL

     25    SECTION 5.10  

Headings

     25    SECTION 5.11  

Conflicts

     25    SECTION 5.12  

Provisions Solely to Define Relative Rights

     25    SECTION 5.13  

Authorized Representatives

     26    SECTION 5.14  

Junior Lien Intercreditor Agreements

     26   

Annexes and Exhibits

Annex A     Consent of Grantors

 

iii



--------------------------------------------------------------------------------

This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of
            , 20    , is among CREDIT SUISSE AG, as Collateral Agent for the
First-Priority Secured Parties (in such capacity and together with its
successors in such capacity, the “Collateral Agent”), [CREDIT SUISSE AG, as
Authorized Representative for the Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”), [            ], as Authorized Representative for the Initial Other
First-Priority Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Authorized Representative”)],
and each additional Authorized Representative from time to time party hereto for
the Other First-Priority Secured Parties of the Series with respect to which it
is acting in such capacity, as consented to by the Grantors in the Consent of
Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First-Priority
Secured Parties) and each additional Authorized Representative (for itself and
on behalf of the Other First-Priority Secured Parties of the applicable Series)
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of First-Priority Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Priority Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non­Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

2



--------------------------------------------------------------------------------

“Authorized Representative” means (i) in the case of any Credit Agreement
Secured Obligations or the Credit Agreement Secured Parties, the Administrative
Agent, (ii) in the case of the Initial Other First-Priority Obligations or the
Initial Other First-Priority Secured Parties, the Initial Other Authorized
Representative and (iii) in the case of any Series of Other First-Priority
Obligations or Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof, together with its successors and assigns.

“Collateral Agreement” means the Second Amended and Restated Guarantee and
Collateral Agreement dated as of March 15, 2012 among the Companies, Holdings,
each other pledgor party thereto, the Collateral Agent and the other parties
thereto, as amended, modified, supplemented, replaced or restated from time to
time.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien (including, without limitation, in
respect of equity interests of Foreign Subsidiaries directly owned by any
Grantor that have been pledged as Collateral) at such time. If more than two
Series of First-Priority Obligations are outstanding at any time and the holders
of less than all Series of First-Priority Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Common Collateral for those Series of First-Priority
Obligations that hold a valid and perfected security interest or Lien in such
Collateral at such time and shall not constitute Common Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.

 

3



--------------------------------------------------------------------------------

“Companies” means RBS Global Inc., a Delaware corporation and Rexnord LLC, a
Delaware limited liability company.

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Common Collateral.

“Credit Agreement” means that certain Third Amended and Restated First Lien
Credit Agreement, dated as of August 21, 2013, among the Companies, Holdings,
the lending institutions from time to time parties thereto, the Administrative
Agent and the other parties thereto as amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, including, in the
event such Credit Agreement is terminated or replaced and the Companies
subsequently enter into any “Credit Agreement” (as defined in the Initial Other
First-Priority Agreement (or the Equivalent Provision thereof)), the Credit
Agreement designated by the Companies to be the “Credit Agreement” hereunder.

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or any Equivalent Provision
thereof).

“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement (or the Equivalent Provision thereof)) of the
Companies and other obligors under the Credit Agreement or any of the other
Credit Agreement Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Credit Agreement Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Credit Agreement Documents, according to the respective
terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Obligations” as
defined in the Collateral Agreement (or the Equivalent Provision thereof).

 

4



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by such Common Collateral. The term
“Discharged” has a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Common Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations or an incurrence of future
Credit Agreement Obligations with additional First-Priority Obligations secured
by such Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Companies to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof in a manner permitted hereby, the provision in
such amended, restated, supplemented, modified or replacement agreement that is
the equivalent to such specific provision in such original agreement.

“Event of Default” means an Event of Default under and as defined in the Credit
Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the Collateral Agent for purposes of securing
any Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

 

5



--------------------------------------------------------------------------------

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Secured Obligations, (ii) each Series of Other First-Priority Obligations and
(iii) any other First-Priority Hedging Obligations and First-Priority Cash
Management Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Grantors” means Holdings, the Companies and each of the Subsidiaries of the
Companies that has executed and delivered a First-Priority Collateral Document
as a grantor thereunder.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

“Holdings” means Chase Acquisition I, Inc., LLC, a Delaware corporation.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Initial Other First-Priority Agreement” means [            ].

“Initial Other First-Priority Obligations” means the “Senior Secured Notes
Obligations” as defined in the Collateral Agreement (or the Equivalent Provision
thereof).

“Initial Other First-Priority Secured Parties” means the holders of any Initial
Other First-Priority Obligations and the Initial Other Authorized
Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Companies or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Companies or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Companies or any other Grantor or any
similar case or proceeding relative to the Companies or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

6



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Companies or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency
(except for any voluntary liquidation, dissolution or other winding up to the
extent permitted by the applicable Secured Credit Documents); or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Companies or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Collateral Agent pursuant to Section 7.20 of
the Collateral Agreement (or the Equivalent Provision thereof) in order to
create an additional Series of Other First-Priority Obligations or a Refinancing
of any Series of First-Priority Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of First-Priority Obligations with respect
to such Common Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-

 

7



--------------------------------------------------------------------------------

Priority Agreement under which such Non­Controlling Authorized Representative is
the Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non­Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First-Priority Agreement
under which such Non­Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First-Priority
Obligations of the Series with respect to which such Non­Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First-Priority Agreement; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Common Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Common Collateral or (2) at any time the Grantor that has
granted a security interest in such Common Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness;
provided, that Obligations with respect to the Initial Other First-Priority
Obligations shall not include fees or indemnifications in favor of third parties
other than the Initial Other Authorized Representative and the Initial Other
First-Priority Secured Parties.

“Other First-Priority Agreement” means “Senior Secured Notes Indenture” as
defined in the Collateral Agreement (or the Equivalent Provision thereof) and
includes the Initial Other First-Priority Agreement.

“Other First-Priority Obligations” means “Senior Secured Notes Obligations” as
defined in the Collateral Agreement (or the Equivalent Provisions thereof) and
includes the Initial Other First-Priority Obligations.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the Initial Other First-Priority Secured Parties.

 

8



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Possessory Collateral” means any Common Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First-Priority Collateral Documents. All capitalized terms used
in this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) the
Initial Other First-Priority Agreement and (iii) each Other First-Priority
Agreement.

‘‘Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First-Priority Secured Parties (in their capacity as such) and
(iii) the Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Other First-Priority Secured
Parties) and (b) with respect to any First-Priority Obligations, each of (i) the
Credit Agreement Secured Obligations, (ii) the Initial Other First-Priority
Obligations and (iii) the Other First-Priority Obligations incurred pursuant to
any Other First-Priority Agreement (other than the Initial Other First-Priority
Agreement), which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

9



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Common Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any
First-Priority Secured Party is taking action to enforce rights in respect of
any Common Collateral, or any distribution is made in respect of any Common
Collateral in any Bankruptcy Case of any Grantor or any First-Priority Secured
Party receives any payment pursuant to any intercreditor agreement (other than
this Agreement) with respect to any Common Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by any First-Priority
Secured Party or received by the Collateral Agent or any First-Priority Secured
Party pursuant to any such intercreditor agreement with respect to such Common
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the
First-Priority Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied by the Collateral Agent in the
order specified in Section 5.02 of the Collateral Agreement (or the Equivalent
Provision thereof). Notwithstanding the foregoing, with respect to any Common
Collateral for which a third party (other than a First-Priority Secured Party
and, without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) has a lien or security interest that is
junior in priority to the security interest of any Series of First-Priority
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of any other Series of
First-Priority Obligations (such third party an “Intervening Creditor”), the
value of any Common Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Common
Collateral or Proceeds to be distributed in respect of the Series of
First-Priority Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Priority Obligations
granted on the Common Collateral and notwithstanding any provision of the
Uniform

 

10



--------------------------------------------------------------------------------

Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Priority Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Section 1.01(b) hereof), each First-Priority
Secured Party hereby agrees that the Liens securing each Series of
First-Priority Obligations on any Common Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Collateral Agent shall act or refrain from acting with respect to the
Common Collateral (including with respect to any intercreditor agreement with
respect to any Common Collateral), and then only on the instructions of the
Applicable Authorized Representative, (ii) the Collateral Agent shall not follow
any instructions with respect to such Common Collateral (including with respect
to any intercreditor agreement with respect to any Common Collateral) from any
Non­Controlling Authorized Representative (or any other First-Priority Secured
Party other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Priority Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Common Collateral (including with
respect to any intercreditor agreement with respect to any Common Collateral),
whether under any First-Priority Collateral Document, applicable law or
otherwise, it being agreed that only the Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the applicable First-Priority Collateral Documents, shall be entitled to take
any such actions or exercise any such remedies with respect to Common
Collateral. Notwithstanding the equal priority of the Liens, the Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Common Collateral as if such Applicable Authorized
Representative had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party of any rights and remedies
relating to the Common Collateral or to cause the Collateral Agent to do so. The
foregoing shall not be construed to limit the rights and priorities of any
First-Priority Secured Party, Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Common Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other

 

11



--------------------------------------------------------------------------------

First-Priority Agreement) other than pursuant to the First-Priority Collateral
Documents and, by executing this Agreement (or a Joinder Agreement), each
Authorized Representative and the Series of First-Priority Secured Parties for
which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c) Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any of the
Collateral Agent or any First-Priority Secured Party to enforce this Agreement
or (ii) the rights of any First-Priority Secured Party from contesting or
supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code.

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Priority Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Priority
Obligations of any Series or any First-Priority Collateral Document or the
validity, attachment, perfection or priority of any Lien under any
First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party from challenging or
questioning the validity or enforceability of any First-Priority Obligations
constituting unmatured interest or the validity of any Lien relating thereto
pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Common Collateral by
the Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Collateral Agent or any other First-Priority Secured
Party to exercise any right, remedy or power with respect to any Common
Collateral (including pursuant to any intercreditor agreement) or (B) consent to
the exercise by the Collateral Agent or any other First-Priority Secured Party
of any right, remedy or power with respect to any Common Collateral, (iv) it
will not institute any suit or assert in any suit, bankruptcy, insolvency or
other proceeding any claim against the Collateral Agent or any other
First-Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Common
Collateral, and none of the Collateral Agent, any Applicable Authorized
Representative or any other First-Priority Secured Party shall be liable for any
action taken or omitted to be taken by the Collateral Agent, such Applicable
Authorized Representative or other First-Priority Secured Party with respect to
any Common Collateral in accordance with the provisions of this Agreement,
(v) it will not seek, and hereby waives any right, to have any Common Collateral
or any part thereof marshaled

 

12



--------------------------------------------------------------------------------

upon any foreclosure or other disposition of such Collateral and (vi) it will
not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Collateral Agent or any other First-Priority Secured
Party to enforce this Agreement.

(b) Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the other
First-Priority Secured Parties and promptly transfer such Common Collateral,
proceeds or payment, as the case may be, to the Collateral Agent, to be
distributed by the Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First-Priority Collateral
Documents.

(a) If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Collateral Agent in accordance with the provisions of this Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Collateral Agent for the benefit of each Series of
First-Priority Secured Parties upon such Common Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Common Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

(b) Each First-Priority Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First-Priority
Collateral Document (including, without limitation, to release Liens securing
any Series of First-Priority Obligations) so long as such amendment, subject to
clause (d) below, is not prohibited by the terms of each then extant Secured
Credit Document. Additionally, each First-Priority Secured Party agrees that the
Collateral Agent may enter into any amendment (and, upon request by the
Collateral Agent, each Authorized Representative shall sign a consent to such
amendment) to any First-Priority Collateral Document solely as such
First-Priority Collateral Document relates to a particular Series of
First-Priority Obligations (including, without limitation, to release Liens
securing such Series of First-Priority Obligations) so long as (x) such
amendment is in accordance with the Secured Credit Document pursuant to which
such Series of First-Priority Obligations was incurred and (y) such amendment
does not adversely affect the First-Priority Secured Parties of any other
Series.

 

13



--------------------------------------------------------------------------------

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Common Collateral, whether in connection with a sale of such
assets by the relevant owner pursuant to the preceding clauses or otherwise, or
amendment to any First-Priority Collateral Document provided for in this
Section.

(d) In determining whether an amendment to any First-Priority Collateral
Document is not prohibited by this Section 2.04, the Collateral Agent may
conclusively rely on a certificate of an officer of the Companies stating in
good faith that such amendment is not prohibited by Section 2.04(b) above.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Companies or any of their Subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or any Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Common Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Common
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Common Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Common Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Priority Secured Parties constituting
DIP Financing Liens) are subordinated thereto, and (ii) to the extent that such
DIP Financing Liens rank pari passu with the Liens on any such Common Collateral
granted to secure the First-Priority Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Common Collateral as set forth herein), in each case so long as
(A) the First-Priority Secured Parties of each Series retain the benefit of
their Liens on all such Common Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-a-vis all the other First-Priority Secured Parties (other than
any Liens of the First-Priority Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Priority Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First-Priority Secured

 

14



--------------------------------------------------------------------------------

Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the
First-Priority Secured Parties as set forth in this Agreement, (C) if any amount
of such DIP Financing or cash collateral is applied to repay any of the
First-Priority Obligations, such amount is applied pursuant to Section 2.01(a)
of this Agreement, and (D) if any First-Priority Secured Parties are granted
adequate protection, including in the form of periodic payments, in connection
with such DIP Financing or use of cash collateral, the proceeds of such adequate
protection is applied pursuant to Section 2.01(a) of this Agreement; provided
that the First-Priority Secured Parties of each Series shall have a right to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First-Priority Secured Parties of such Series
or its Authorized Representative that shall not constitute Common Collateral;
and provided further that the First-Priority Secured Parties receiving adequate
protection shall not object to any other First-Priority Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Priority Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06 Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07 Insurance. As between the First-Priority Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.

SECTION 2.08 Refinancings. The First-Priority Obligations of any Series may be
Refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of, any First-Priority Secured
Party of any other Series, all without affecting the priorities provided for
herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The Collateral Agent agrees to hold any Common Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and/or

 

15



--------------------------------------------------------------------------------

gratuitous agent for the benefit of each other First-Priority Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Priority
Collateral Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Common Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee and/or
gratuitous agent for the benefit of each other First-Priority Secured Party and
any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Priority
Collateral Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Common Collateral constituting Possessory Collateral as gratuitous
bailee and/or gratuitous agent for the benefit of each other First-Priority
Secured Party for purposes of perfecting the Lien held by such First-Priority
Secured Parties therein.

(c) The agreement of the Collateral Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.09 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the UCC.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Priority Obligations of any Series, or the Common Collateral subject to
any Lien securing the First-Priority Obligations of any Series, it may request
that such information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that, if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Companies. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Priority Secured Party or any other person as a result of such
determination.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First-Priority Secured Parties hereby irrevocably appoints
Credit Suisse AG, to act on its behalf as the Collateral Agent hereunder and
under each of the other First-Priority Collateral Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First-Priority
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 4.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under any of the First-Priority Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Applicable Authorized Representative), shall be entitled to the benefits
of all provisions of this Article IV and Section 9.05 of the Credit Agreement
and the equivalent provision of any Other First-Priority Agreement (as though
such co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent”
under the First-Priority Collateral Documents) as if set forth in full herein
with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First-Priority
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Common Collateral as provided herein and in the First-Priority Collateral
Documents, without regard to any rights to which Non­Controlling Secured Parties
would otherwise be entitled as a result of holding any First-Priority
Obligations. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Collateral Agent, the Applicable Authorized
Representative or any other First-Priority Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the First-Priority Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Common
Collateral (or any other Collateral securing any First-Priority Obligations), in
any manner that would maximize the return to the Non-Controlling Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First-Priority Secured Parties waives
any claim it may now or hereafter have against the Collateral Agent or the
Authorized Representative of any other Series of First-Priority Obligations or
any other First-Priority Secured Party of any other Series arising out of
(i) any actions which the Collateral Agent, any Authorized Representative or any
First-Priority Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim

 

17



--------------------------------------------------------------------------------

for all or any part of the First-Priority Obligations from any account debtor,
guarantor or any other party) in accordance with the First-Priority Collateral
Documents or any other agreement related thereto or to the collection of the
First-Priority Obligations or the valuation, use, protection or release of any
security for the First-Priority Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First-Priority Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05 of this
Agreement, any borrowing or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code by the Companies or
any of its Subsidiaries, as debtor-in-possession. Notwithstanding any other
provision of this Agreement, the Collateral Agent shall not accept any Common
Collateral in full or partial satisfaction of any First-Priority Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Priority Obligations for whom such Collateral constitutes Common
Collateral.

SECTION 4.02 Rights as a First-Priority Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a First-Priority Secured Party under any Series of First-Priority Obligations
that it holds as any other First-Priority Secured Party of such Series and may
exercise the same as though it were not the Collateral Agent and the term
“First-Priority Secured Party” or “First-Priority Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Other First-Priority Secured Party” or “Other First-Priority Secured
Parties” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Companies or
any Subsidiary of the Companies or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to any other First-Priority Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First-Priority Collateral Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First-Priority Collateral Document or applicable law;

 

18



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Companies or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Companies stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First-Priority Obligations unless and until notice describing such
Event of Default is given to the Collateral Agent by the Authorized
Representative of such First-Priority Obligations or the Companies;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Priority Collateral Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Priority
Collateral Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First-Priority Collateral Documents, (v) the value or the sufficiency of any
Collateral for any Series of First-Priority Obligations, or (v) the satisfaction
of any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Collateral Agent;

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First-Priority Agreement (but shall be entitled to all
protections provided to the Collateral Agent therein);

(vii) with respect to the Credit Agreement, any Other First-Priority Agreement
or any First-Priority Collateral Document, may conclusively assume that the
Grantors have complied with all of their obligations thereunder unless advised
in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of the Companies
provided pursuant to Section 2.04(d) hereof.

 

19



--------------------------------------------------------------------------------

(b) Each Secured Party acknowledges that, in addition to acting as the initial
Collateral Agent, Credit Suisse AG, also serves as Administrative Agent under
the Credit Agreement and each First-Priority Secured Party hereby agrees not to
assert any claim (including as a result of any conflict of interest) against
Credit Suisse AG or any successor, arising from the role of Administrative Agent
under the Credit Agreement so long as Credit Suisse AG or any such successor is
either acting in accordance with the express terms of such documents or
otherwise has not engaged in gross negligence or willful misconduct.

(c) The Initial Other Authorized Representative and the Initial Other
First-Priority Secured Parties hereby waive any claim they may now or hereafter
have against the Collateral Agent or any other First-Priority Secured Parties
arising out of (i) any actions which the Collateral Agent (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the Obligations from any account
debtor, guarantor or any other party) in accordance with any relevant
First-Priority Collateral Documents, or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the Collateral
Agent (or any of its agents), in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code, or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code by,
the Companies or any of their Subsidiaries, as debtor-in-possession.

SECTION 4.04 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may
include, but shall not be limited to counsel for the Companies or counsel for
the Administrative Agent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First-Priority Collateral Document by or through any one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Collateral Agent
and any such sub-agent.

 

20



--------------------------------------------------------------------------------

SECTION 4.06 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First-Priority Collateral Documents to each Authorized Representative
and the Companies. Upon receipt of any such notice of resignation, the
Applicable Authorized Representative shall have the right (subject, unless an
Event of Default relating to a payment default or the commencement of an
Insolvency or Liquidation Proceeding has occurred and is continuing, to the
consent of the Companies (not to be unreasonably withheld or delayed)), to
appoint a successor, which shall be a bank or trust company with an office in
the United States, or an Affiliate of any such bank or trust company with an
office in the United States. If no such successor shall have been so appointed
by the Applicable Authorized Representative and shall have accepted such
appointment within 10 days after the retiring Collateral Agent gives notice of
its resignation, then the retiring Collateral Agent may, on behalf of the
First-Priority Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that, if the Collateral Agent shall
notify the Companies and each Authorized Representative that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other First-Priority Collateral Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the First-Priority
Secured Parties under any of the First-Priority Collateral Documents, the
retiring Collateral Agent shall continue to hold such collateral security solely
for purposes of maintaining the perfection of the security interests of the
First-Priority Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative, any Other First-Priority
Secured Parties or any Grantor) and (b) all payments, communications and
determinations provided to be made by, to or through the Collateral Agent shall
instead be made by or to each Authorized Representative directly, until such
time as the Applicable Authorized Representative appoints a successor Collateral
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Collateral Agent hereunder and under the
First-Priority Collateral Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other
First-Priority Collateral Documents (if not already discharged therefrom as
provided above in this Section). After the retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article, Sections 8.07 and 9.05 of the Credit Agreement and the equivalent
provision of any Other First-Priority Agreement shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Collateral Agent was acting as Collateral Agent. Upon
any notice of resignation of the Collateral Agent hereunder and under the other
First-Priority Collateral Documents, the Companies agrees to use commercially
reasonable efforts to transfer (and maintain the validity and priority of) the
Liens in favor of the retiring Collateral Agent under the First-Priority
Collateral Documents to the successor Collateral Agent as promptly as
practicable.

 

21



--------------------------------------------------------------------------------

SECTION 4.07 Non-Reliance on Collateral Agent and Other First-Priority Secured
Parties. Each First-Priority Secured Party, other than the Initial Other
Authorized Representative, acknowledges that it has, independently and without
reliance upon the Collateral Agent, any Authorized Representative or any other
First-Priority Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First-Priority Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First-Priority Secured Party or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 4.08 Collateral and Guaranty Matters. Each of the First-Priority Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any First-Priority Collateral Document in accordance with
Section 2.04 of this Agreement or upon receipt of a written request from the
Companies stating that the release of such Lien is not prohibited by the terms
of each then extant Secured Credit Document; and

(b) to release any Grantor from its obligations under the First-Priority
Collateral Documents upon receipt of a written request from the Companies
stating that such release is not prohibited by the terms of each then extant
Secured Credit Document.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent or the Administrative Agent, to it as provided in
the Credit Agreement;

(b) if to the Initial Other Authorized Representative, to it as provided in the
Initial Other First-Priority Agreement; and

(c) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

 

22



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and the Companies.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request of the Companies, at the
Companies’ expense, and without the consent of any Authorized Representative or
any First-Priority Secured Party to add other parties holding Other
First-Priority Obligations (or any agent or trustee therefor) to the extent such
obligations are not prohibited by any Secured Credit Document. Each party to
this Agreement agrees that (i) at the request (and sole expense) of the
Companies, without the consent of any First-Priority Secured Party, each of the
Authorized Representatives shall execute and deliver an acknowledgment and
confirmation of such modifications and/or enter into an amendment, a restatement
or a supplement of this Agreement to facilitate such modifications (it being
understood that such actions shall not be required for the effectiveness of any
such modifications) and (ii) the Companies shall be a beneficiary of this
Section 5.02(b).

 

23



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 7.20 of
the Collateral Agreement (or the Equivalent Provision thereof) and, upon such
execution and delivery, such Authorized Representative and the Other
First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

SECTION 5.08 Submission to Jurisdiction; Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the First-Priority Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

 

24



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Priority Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Priority Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN
CONNECTION WITH THE SUBJECT MATTER HEREOF.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any of the other Secured Credit Documents or
First-Priority Collateral Documents, the terms of this Agreement shall govern.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Priority Secured Parties in relation to one another. None of
the Companies, any other Grantor or any other creditor thereof shall have any
rights or

 

25



--------------------------------------------------------------------------------

obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or
Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Other First-Priority Agreements), and
none of the Companies or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Priority Obligations as and when
the same shall become due and payable in accordance with their terms.

SECTION 5.13 Authorized Representatives Each of the Authorized Representative
under the Credit Agreement and the Initial Other Authorized Representative is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Credit Agreement or the Initial Other
First-Priority Agreement, as applicable; and in so doing, neither the Authorized
Representative under the Credit Agreement nor the Initial Other Authorized
Representative shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Each of the Authorized Representative under the
Credit Agreement and the Initial Other Authorized Representative shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to this Agreement, each of the Authorized
Representative under the Credit Agreement and the Initial Other Authorized
Representative shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Credit Agreement or
the Initial Other First-Priority Agreement, as applicable.

SECTION 5.14 Junior Lien Intercreditor Agreements The Collateral Agent, the
Administrative Agent, the Initial Other Authorized Representative and each other
Authorized Representative hereby appoint the Collateral Agent to act as agent on
their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on the Common Collateral junior to
Liens securing the First-Priority Obligations that are incurred after the date
hereof in compliance with the Secured Credit Documents. The Collateral Agent,
solely in such capacity under any such intercreditor agreements, shall take
direction from the Applicable Authorized Representative with respect to the
Common Collateral.

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

CREDIT SUISSE AG, as Collateral Agent By:       Name:   Title: By:       Name:  
Title:

CREDIT SUISSE AG,

as Authorized Representative under the Credit Agreement

By:       Name:   Title: By:       Name:   Title:

[                    ]

as Initial Other Authorized Representative

By:       Name:   Title

[First Lien/First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

to First Lien/First Lien Intercreditor Agreement

[Form of]

CONSENT OF GRANTORS

Dated: [                    ]

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of                      , 20    , among Credit Suisse AG, as Collateral Agent,
Credit Suisse AG, as Authorized Representative under the Credit Agreement, and
Wilmington Trust, National Association, as Initial Other Authorized
Representative (as the same may be amended, restated, supplemented, waived, or
otherwise modified from time to time, the “Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Collateral Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by the Intercreditor
Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

CHASE ACQUISITION I, INC. By:       Name:   Title: REXNORD LLC By:       Name:  
Title: REXNORD INDUSTRIES, LLC By:       Name:   Title: PT COMPONENTS, INC. By:
      Name:   Title: RBS ACQUISITION CORPORATION By:       Name:   Title: RBS
CHINA HOLDINGS, L.L.C. By:       Name:   Title:



--------------------------------------------------------------------------------

RBS GLOBAL, INC. By:       Name:   Title: REXNORD INTERNATIONAL INC. By:      
Name:   Title: THE FALK SERVICE CORPORATION By:       Name:   Title: PRAGER
INCORPORATED By:       Name:   Title: REXNORD-ZURN HOLDINGS, INC. By:      
Name:   Title: ENVIRONMENTAL ENERGY COMPANY By:       Name:   Title: HL CAPITAL
CORP. By:       Name:   Title: KRIKLES, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

OEI, INC. By:       Name:   Title: OEP, INC. By:       Name:   Title:
SANITARY-DASH MANUFACTURING CO., INC. By:       Name:   Title: ZURCO, INC. By:  
    Name:   Title: ZURN INTERNATIONAL, INC. By:       Name:   Title: ZURN
INDUSTRIES, LLC By:       Name:   Title: ZURN PEX, INC. By:       Name:   Title:



--------------------------------------------------------------------------------

GA INDUSTRIES HOLDINGS, LLC By:       Name:   Title: GA INDUSTRIES, LLC By:    
  Name:   Title: RODNEY HUNT-FONTAINE, INC. By:       Name:   Title: AMERICAN
AUTOGARD LLC By:       Name:   Title: CLINE ACQUISITION CORP. By:       Name:  
Title: VAG VALVES USA INC. By:       Name:   Title: [TO INSERT ADDITIONAL
GRANTORS] By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-2

 

 

FORM OF FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

dated as of

[    ], 20[    ]

among

CREDIT SUISSE AG

as Credit Agreement Agent and First-Priority Collateral Agent,

[            ],

as Initial Second-Priority Collateral Agent and Second-Priority Collateral
Agent,

CHASE ACQUISITION I, INC.,

RBS GLOBAL, INC.,

REXNORD LLC

and

Their Subsidiaries Named Herein

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   Section 1.  

Definitions

     1   

1.1

  Defined Terms      1   

1.2

  Terms Generally      9    Section 2.  

Lien Priorities

     10   

2.1

  Subordination of Liens      10   

2.2

  Prohibition on Contesting Liens      10   

2.3

  No New Liens      11   

2.4

  Perfection of Liens      11    Section 3.  

Enforcement

     11   

3.1

  Exercise of Remedies      11   

3.2

  Cooperation      13   

3.3

  Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver   
  13    Section 4.  

Payments

     14   

4.1

  Application of Proceeds      14   

4.2

  Payments Over      14    Section 5.  

Other Agreements

     15   

5.1

  Releases      15   

5.2

  Insurance      16   

5.3

  Amendments to Second-Priority Collateral Documents      16   

5.4

  Rights As Unsecured Creditors      17   

5.5

  First-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection     
18   

5.6

  Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection   
  20   

5.7

  When Discharge of First-Priority Obligations Deemed to Not Have Occurred     
21   

5.8

  No Release If Event of Default      22    Section 6.  

Insolvency or Liquidation Proceedings

     22   

6.1

  Financing Issues      22   

6.2

  Relief from the Automatic Stay      23   

6.3

  Adequate Protection      23   

6.4

  Preference Issues      24   

6.5

  Application      24   

6.6

  506(c) Claims      24    Section 7.  

Reliance; Waivers; etc.

     24   

7.1

  Reliance      24   

7.2

  No Warranties or Liability      25   

7.3

  Obligations Unconditional      25   

 

i



--------------------------------------------------------------------------------

Section 8.  

Miscellaneous

     26   

8.1

  Conflicts      26   

8.2

  Continuing Nature of this Agreement; Severability      26   

8.3

  Amendments; Waivers      26   

8.4

  Information Concerning Financial Condition of the Companies and the
Subsidiaries      28   

8.5

  Subrogation      28   

8.6

  Application of Payments      28   

8.7

  Consent to Jurisdiction; Waivers      29   

8.8

  Notices      29   

8.9

  Further Assurances      29   

8.10

  Governing Law      30   

8.11

  Binding on Successors and Assigns      30   

8.12

  Specific Performance      30   

8.13

  Section Titles      30   

8.14

  Counterparts      30   

8.15

  Authorization      30   

8.16

  No Third Party Beneficiaries; Successors and Assigns      31   

8.17

  Effectiveness      31   

8.18

  First-Priority Representatives and Second-Priority Representatives      31   

8.19

  Relative Rights      31   

8.20

  Second-Priority Collateral Agent      32   

8.21

  Joinder Requirements      32   

8.22

  Intercreditor Agreements      32   

Exhibits and Schedule

 

Exhibit A    Form of Joinder Agreement (Other First-Priority Obligations)
Exhibit B    Form of Joinder Agreement (Other Second-Priority Obligations)
Schedule I    Subsidiary Parties

 

ii



--------------------------------------------------------------------------------

FORM OF FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of [    ], [    ], among
CREDIT SUISSE AG (“CS AG”), as Credit Agreement Agent and First-Priority
Collateral Agent, [            ], as Initial Second-Priority Collateral Agent
and Second-Priority Collateral Agent, RBS Global, Inc. a Delaware corporation
(“RBS Global”) and Rexnord LLC, a Delaware limited liability company (together
with RBS Global, the “Companies”), Chase Acquisition I, Inc., a Delaware
corporation (“Holdings”), and each Subsidiary of the Companies listed on
Schedule I hereto.

A. The Companies, Holdings, the lenders party thereto from time to time, CS AG,
as administrative agent, and others are party to the Third Amended and Restated
First Lien Credit Agreement dated as of August 21, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. The Credit Agreement is included in the definition of “[Credit Agreement]”
under the Initial Second-Priority Agreement (as defined below), and the
Obligations of the Companies and certain of their Subsidiaries under the Credit
Agreement and the Credit Agreement Documents executed or delivered pursuant
thereto constitute First-Priority Obligations.

C. The Companies, Holdings, certain of their Subsidiaries, the Initial
Second-Priority Collateral Agent and others are party to the [            ]
dated as of [    ], 20[    ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Initial Second-Priority Agreement”). The
Obligations of the Companies [and certain of their Subsidiaries] under the
Initial Second-Priority Agreement and the other Initial Second-Priority
Documents constitute Initial Second-Priority Obligations hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.



--------------------------------------------------------------------------------

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house or other electronic transfers of funds, credit cards, purchase or
debit cards, e-payable services or any similar transactions, including any
services or transactions of the type referred to in the definition of “Cash
Management Agreement” in the Credit Agreement.

“Common Collateral” means all all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

“Companies” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Agreement Agent” shall mean CS AG, in its capacity as administrative
agent under the Credit Agreement and as administrative agent and/or collateral
agent, as applicable, under the other Credit Agreement Documents, and its
permitted successors in such capacity.

“Credit Agreement Collateral Agreement” means the Second Amended and Restated
Guarantee and Collateral Agreement dated as of March 15, 2012 among the
Companies, Holdings, each other pledgor party thereto and the Credit Agreement
Agent, as collateral agent for the Credit Agreement Secured Parties, and the
other parties thereto as amended, supplemented or modified from time to time.

“Credit Agreement Collateral Documents” means the Credit Agreement Collateral
Agreement and any other documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Credit Agreement Obligations.

“Credit Agreement Documents” means the Credit Agreement, the Credit Agreement
Collateral Documents and the other “Loan Documents” as defined in the Credit
Agreement.

“Credit Agreement Obligations” means all “Loan Obligations” (as such term is
defined in the Credit Agreement) of the Companies and other obligors under the
Credit Agreement or any of the other Credit Agreement Documents, and all other
obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of

 

2



--------------------------------------------------------------------------------

whether allowed or allowable in such proceeding) when due and payable, and all
other amounts due or to become due under or in connection with the Credit
Agreement Documents and the performance of all other Obligations of the obligors
thereunder to the lenders and agents under the Credit Agreement Documents,
according to the respective terms thereof.

“Credit Agreement Secured Obligations” means, collectively, (i) the Credit
Agreement Obligations and (ii) any First-Priority Cash Management Obligations
and First-Priority Hedging Obligations included in the term “Obligations” as
defined in the Credit Agreement Collateral Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“CS AG” shall have the meaning set forth in the preamble.

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding
First-Priority Obligations and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the
First-Priority Credit Documents, in each case after or concurrently with the
termination of all commitments to extend credit thereunder and (b) any other
First-Priority Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid.

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First-Priority Obligation.

“First-Priority Collateral Agent” shall mean CS AG, in its capacity as
collateral agent for the First-Priority Secured Parties, together with its
successors and permitted assigns under the First-Priority Documents exercising
substantially the same rights and powers (or if there is more than one
First-Priority Credit Document, such agent or trustee as is designated
“First-Priority Collateral Agent” by First-Priority Secured Parties pursuant to
the terms of the First-Priority Documents).

 

3



--------------------------------------------------------------------------------

“First-Priority Collateral Documents” means (a) the Credit Agreement Collateral
Documents and (b) any documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any First-Priority Cash-Management Obligations, First-Priority Hedging
Obligations or any Other First-Priority Obligations.

“First-Priority Credit Documents” means (a) the Credit Agreement Documents and
(b) any Other First-Priority Documents.

“First-Priority Documents” means (a) the Credit Agreement Documents, (b) the
Other First-Priority Documents and (c) each agreement, document or instrument
providing for or evidencing a First-Priority Hedging Obligation or
First-Priority Cash Management Obligation.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means (a) the Credit Agreement Secured Obligations,
(b) the Other First-Priority Obligations, and (c) the First-Priority Hedging
Obligations and First-Priority Cash Management Obligations (which shall be
deemed to be part of the Series of Other First-Priority Obligations to which
they relate to the extent provided in the applicable Other First-Priority
Document).

“First-Priority Representatives” shall mean (a) in the case of the Credit
Agreement Obligations, the Credit Agreement Agent and (b) in the case of any
Series of First-Priority Obligations, the Other First-Priority Representative
with respect thereto. The term “First-Priority Representatives” shall include
the First-Priority Collateral Agent as the context requires.

“First-Priority Secured Parties” shall mean (a) the Credit Agreement Secured
Parties and (b) the Other First-Priority Secured Parties, including the
First-Priority Representatives.

“Grantors” shall mean the Companies, Holdings and each of the Subsidiaries of
the Companies that has executed and delivered a First-Priority Collateral
Document or a Second-Priority Collateral Document.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any obligations of the
type referred to in the definition of “Hedging Agreement” in the Credit
Agreement.

“Holdings” shall have the meaning set forth in the preamble.

 

4



--------------------------------------------------------------------------------

“Initial Second-Priority Collateral Agent” shall mean [            ], in its
capacity as [trustee/agent under the Initial Second-Priority Agreement and]
collateral agent under the Initial Second-Priority Collateral Documents, and its
permitted successors in such capacities.

“Initial Second-Priority Agreement” shall have the meaning set forth in the
recitals.

“Initial Second-Priority Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Initial Second-Priority Obligations.

“Initial Second-Priority Collateral Agreement” means the Collateral Agreement
dated as of the date hereof, among the Companies, [Holdings,] certain of their
Subsidiaries and the Initial Second-Priority Collateral Agent, as amended,
supplemented or modified from time to time.

“Initial Second-Priority Collateral Documents” means the Initial Second-Priority
Collateral Agreement and any documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Initial Second-Priority Obligations.

“Initial Second-Priority Documents” shall mean (a) the Initial Second-Priority
Agreement and the Initial Second-Priority Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Initial
Second-Priority Document described in clause (a) above evidencing or governing
any Obligations thereunder.

“Initial Second-Priority Obligations” means all “[Obligations]” (as such term is
defined in the Initial Second-Priority Agreement) of the Companies and other
obligors under the Initial Second-Priority Agreement or any of the other Initial
Second-Priority Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Initial Second-Priority Documents
and the performance of all other Obligations of the obligors thereunder to the
Initial Second-Priority Secured Parties under the Initial Second-Priority
Documents, according to the respective terms thereof.

“Initial Second-Priority Secured Parties” shall mean the holders of any Initial
Second-Priority Obligations, including the Initial Second-Priority Collateral
Agent.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (except for any voluntary liquidation,
dissolution or other winding up to the extent permitted by the applicable
First-Priority Documents and Second-Priority Documents) or (d) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of any Grantor.

 

5



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in, on or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness[;
provided, that Obligations with respect to the Initial Second-Priority
Obligations shall not include fees or indemnifications in favor of third parties
other than the Initial Second-Priority Collateral Agent and the Initial
Second-Priority Secured Parties]1.

“Other First-Priority Collateral Agent” means, with respect to any Series of
Other First-Priority Obligations, any Other First-Priority Representative that
acts in the capacity of a collateral agent with respect thereto (which, with
respect to any Other First-Priority Obligations that are secured under the
Credit Agreement Collateral Documents, shall be the Credit Agreement Agent).

“Other First-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Other First-Priority
Document.

“Other First-Priority Obligations” means (a) all “Secured Obligations” as
defined in the Credit Agreement Collateral Agreement (other than Credit
Agreement Secured Obligations) and (b) any other indebtedness or Obligations
(other than Credit Agreement Secured Obligations) of the Grantors that are to be
secured with a Lien on the Collateral senior to the Liens securing the Initial
Second-Priority Obligations and are designated by the Companies as Other
First-Priority Obligations hereunder; provided, however, that with respect to
this clause (b), the requirements set forth in Section 8.21 shall have been
satisfied.

“Other First-Priority Representative” means, with respect to any Series of Other
First-Priority Obligations or any separate facility within such Series, the
Person elected, designated or appointed as the administrative agent, trustee or
other representative of such Series or facility by or on behalf of the holders
of such Series or facility, and its respective successors in substantially the
same capacity as may from time to time be appointed.

 

1  Insert bracketed language only if applicable.

 

6



--------------------------------------------------------------------------------

“Other First-Priority Secured Parties” shall mean the Persons holding Other
First-Priority Obligations, including the Other First-Priority Representatives.

“Other Second-Priority Collateral Agent” with respect to any Series of Other
Second-Priority Obligations, any Other Second-Priority Representative that acts
in the capacity of a collateral agent with respect thereto (which, with respect
to any Other Second-Priority Obligations that are secured under the Initial
Second-Priority Collateral Documents, shall be the Initial Second-Priority
Collateral Agent).

“Other Second-Priority Documents” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other Second-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other Second-Priority Document at any time or otherwise
evidencing or securing any indebtedness arising under any Second-Priority
Obligations.

“Other Second-Priority Obligations” means (a) all “[Obligations]” as defined in
the Initial Second-Priority Agreement (other than Initial Second-Priority
Obligations) and (b) any other indebtedness or Obligations (other than the
Initial Second-Priority Obligations) of the Grantors that are to be equally and
ratably secured with the Initial Second-Priority Obligations and are designated
by the Companies as Other Second-Priority Obligations hereunder; provided,
however, that with respect to this clause (b), the requirements set forth in
Section 8.21 shall have been satisfied.

“Other Second-Priority Representative” means, with respect to any Series of
Other Second-Priority Obligations or any separate facility within such Series,
the Person elected, designated or appointed as the administrative agent, trustee
or other representative of such Series or facility by or on behalf of the
holders of such Series or facility, and its respective successors in
substantially the same capacity as may from time to time be appointed.

“Other Second-Priority Secured Parties” shall mean the Persons holding Other
Second-Priority Obligations, including the Other Second-Priority
Representatives.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
First-Priority Collateral Agent (or its agents or bailees), to the extent that
possession thereof is necessary to perfect a Lien thereon under the Uniform
Commercial Code.

“Recovery” shall have the meaning set forth in Section 6.4.

 

7



--------------------------------------------------------------------------------

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

“Second-Priority Collateral” shall mean the Initial Second-Priority Collateral
and all of the assets of any Grantor, whether real, personal or mixed, with
respect to which a Lien is granted as security for any Other Second-Priority
Obligations.

“Second-Priority Collateral Agent” shall mean such agent or trustee as is
designated “Second-Priority Collateral Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Obligations then
outstanding; it being understood that as of the date of this Agreement, the
Initial Second-Priority Collateral Agent shall be so designated Second-Priority
Collateral Agent.

“Second-Priority Collateral Documents” shall mean the Initial Second-Priority
Collateral Agreement and any documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Other Second-Priority Obligations.

“Second-Priority Credit Documents” shall mean (a) the Initial Second-Priority
Agreement and (b) any Other Second-Priority Documents.

“Second-Priority Documents” shall mean (a) the Initial Second-Priority Documents
and (b) the Other Second-Priority Documents.

“Second-Priority Lien” shall mean any Lien on any assets of the Companies or any
other Grantor securing any Second-Priority Obligations.

“Second-Priority Obligations” means (a) the Initial Second-Priority Obligations
and (b) the Other Second-Priority Obligations.

“Second-Priority Representatives” shall mean (a) in the case of the Initial
Second-Priority Obligations, the Initial Second-Priority Collateral Agent and
(b) in the case of any Series of Other Second-Priority Obligations, the Other
Second-Priority Representative with respect thereto. The term “Second-Priority
Representatives” shall include the Second-Priority Collateral Agent as the
context requires.

“Second-Priority Secured Parties” shall mean (a) the Initial Second-Priority
Secured Parties and (b) the Other Second-Priority Secured Parties, including the
Second-Priority Representatives.

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

8



--------------------------------------------------------------------------------

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First-Priority Obligations, each of which shall constitute a separate
Series of First-Priority Obligations, except that to the extent that the Credit
Agreement Secured Obligations and/or any one or more series of such Other
First-Priority Obligations (i) are secured by identical collateral held by a
common collateral agent and (ii) have their security interests documented by a
single set of security documents, such Credit Agreement Secured Obligations
and/or each such series of Other First-Priority Obligations shall collectively
constitute a single Series and (b) the Initial Second-Priority Obligations and
each series of Other Second-Priority Obligations, each of which shall constitute
a separate Series Second-Priority Obligations, except that to the extent that
the Initial Second-Priority Obligations and/or any one or more series of such
Other Second-Priority Obligations (i) are secured by identical collateral held
by a common collateral agent and (ii) have their security interests documented
by a single set of security documents, such Initial Second-Priority Obligations
and/or each such series of Other Second-Priority Obligations shall collectively
constitute a single Series.

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

9



--------------------------------------------------------------------------------

Section 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the First-Priority Secured Parties
on the Common Collateral and notwithstanding any provision of the UCC, or any
applicable law or the Second-Priority Documents or the First-Priority Documents
or any other circumstance whatsoever, each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any First-Priority
Obligations now or hereafter held by or on behalf of the any First-Priority
Secured Parties or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Obligations, (b) any Lien on the
Common Collateral securing any Second-Priority Obligations now or hereafter held
by or on behalf of any Second-Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Common Collateral securing any First-Priority Obligations
and (c) with respect to any Second-Priority Obligations (and as among the
Second-Priority Secured Parties), the Liens on the Common Collateral securing
any Second-Priority Obligations now or hereafter held by or on behalf of any
Second-Priority Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank equally and ratably in all respects, subject to the terms of the
Second-Priority Documents. All Liens on the Common Collateral securing any
First-Priority Obligations shall be and remain senior in all respects and prior
to all Liens on the Common Collateral securing any Second-Priority Obligations
for all purposes, whether or not such Liens securing any First-Priority
Obligations are subordinated to any Lien securing any other obligation of the
Companies, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second-Priority Representative, for
itself and on behalf of each applicable Second-Priority Secured Party, and each
First-Priority Representative, for itself and on behalf of each applicable
First-Priority Secured Party, agrees that it shall not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, perfection,
priority, validity or enforceability of (a) a Lien securing any First-Priority
Obligations held (or purported to be held) by or on behalf of any of the
First-Priority Secured Parties or any agent or trustee therefor in any
First-Priority Collateral or (b) a Lien securing any Second-Priority Obligations
held (or purported to be held) by or on behalf of any Second-Priority Secured
Party in the Common Collateral, as the case may be; provided, however, that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First-Priority Secured Party or any agent or trustee therefor to enforce
this Agreement (including the priority of the Liens securing the First-Priority
Obligations as provided in Section 2.1) or any of the First-Priority Documents.

 

10



--------------------------------------------------------------------------------

2.3 No New Liens. Subject to Section [            ]2 of the Initial
Second-Priority Agreement and the corresponding provision of any other
Second-Priority Credit Document, so long as the Discharge of First-Priority
Obligations has not occurred, the parties hereto agree that, after the date
hereof, if any Second-Priority Representative shall hold any Lien on any assets
intended to be Common Collateral of the Companies or any other Grantor securing
any Second-Priority Obligations that are not also subject to the first-priority
Lien in respect of the First-Priority Obligations under the First-Priority
Documents, such Second-Priority Representative shall notify the First-Priority
Collateral Agent promptly upon becoming aware thereof and, upon demand by the
First-Priority Collateral Agent or the Companies, will either (i) release such
Lien or (ii) assign such Lien to the First-Priority Collateral Agent (and/or its
designee) as security for the applicable First-Priority Obligations (and, in the
case of an assignment, each Second-Priority Representative may retain a junior
lien on such assets subject to the terms hereof). Subject to Section
[            ]3 of the Initial Second-Priority Agreement and the corresponding
provision of any Second-Priority Credit Document, each Second-Priority
Representative agrees that, after the date hereof, if it shall hold any Lien on
any assets of the Companies or any other Grantor securing any Second-Priority
Obligations that are not also subject to the Lien in favor of each other
Second-Priority Representative such Second-Priority Representative shall notify
any other Second-Priority Representative promptly upon becoming aware thereof.

2.4 Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Intercreditor Agreement are intended solely to govern the
respective Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Companies or any other Grantor, (i) no Second-Priority
Representative or any Second-Priority Secured Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Common
Collateral in respect of any applicable Second-Priority Obligations, institute
any action or proceeding

 

2  This section is intended to be the section that addresses the release of
collateral.

3  This section is intended to be the same as the prior reference.

 

11



--------------------------------------------------------------------------------

with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Common Collateral by the First-Priority Collateral Agent or
any First-Priority Secured Party in respect of the First-Priority Obligations,
the exercise of any right by the First-Priority Collateral Agent or any
First-Priority Secured Party (or any agent or sub-agent on their behalf) in
respect of the First-Priority Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Second-Priority Representative or any Second-Priority
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party, of any rights and remedies relating to
the Common Collateral under the First-Priority Documents or otherwise in respect
of First-Priority Obligations, or (z) object to the forbearance by the
First-Priority Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Common Collateral in respect of First-Priority Obligations and (ii) except
as otherwise provided herein, the First-Priority Collateral Agent and the
First-Priority Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Common Collateral without any consultation with or the consent of
any Second-Priority Representative or any Second-Priority Secured Party;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Companies or any other Grantor, each Second-Priority
Representative may file a claim or statement of interest with respect to the
applicable Second-Priority Obligations and (B) each Second-Priority
Representative may take any action (not adverse to the prior Liens on the Common
Collateral securing the First-Priority Obligations, or the rights of the
First-Priority Collateral Agent or the First-Priority Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Common Collateral. In exercising rights and remedies with
respect to the First-Priority Collateral, the First-Priority Collateral Agent
and the First-Priority Secured Parties may enforce the provisions of the
First-Priority Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) So long as the Discharge of First-Priority Obligations has not occurred,
each Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will not, in the context of its
role as secured creditor, take or receive any Common Collateral or any proceeds
of Common Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Common Collateral in respect of the
applicable Second-Priority Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of First-Priority Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a), the sole right of the Second-Priority Representatives and the
Second-Priority Secured Parties with respect to the Common Collateral is to hold
a Lien on the

 

12



--------------------------------------------------------------------------------

Common Collateral in respect of the applicable Second-Priority Obligations
pursuant to the Second-Priority Documents, as applicable, for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First-Priority Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Representative or
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the First-Priority Collateral Agent or the
First-Priority Secured Parties with respect to the Common Collateral under the
First-Priority Documents, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral, whether by foreclosure or otherwise, and
(ii) each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby waives any and all rights it or
any Second-Priority Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the First-Priority Collateral Agent
or the First-Priority Secured Parties seek to enforce or collect the
First-Priority Obligations or the Liens granted in any of the First-Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of the First-Priority Collateral Agent or First-Priority Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.

(d) Each Second-Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second-Priority
Document shall be deemed to restrict in any way the rights and remedies of the
First-Priority Collateral Agent or the First-Priority Secured Parties with
respect to the First-Priority Collateral as set forth in this Agreement and the
First-Priority Documents.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Representative, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
First-Priority Obligations has occurred, it will not commence, or join with any
Person (other than the First-Priority Secured Parties and the First-Priority
Collateral Agent upon the request thereof) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral under any of the applicable
Second-Priority Documents or otherwise in respect of the applicable
Second-Priority Obligations.

3.3 Second-Priority Collateral Agent and Second-Priority Secured Parties Waiver.
The Second-Priority Collateral Agent and the Second-Priority Secured Parties
hereby waive any claim they may now or hereafter have against the First-Priority
Collateral Agent or any First-Priority Secured Parties arising out of (i) any
actions which the First-Priority Collateral Agent (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect

 

13



--------------------------------------------------------------------------------

to the collection of any claim for all or any part of the Obligations from any
account debtor, guarantor or any other party) in accordance with any relevant
First-Priority Collateral Documents or any other agreement related thereto, or
to the collection of the Obligations or the valuation, use, protection or
release of any security for the Obligations, (ii) any election by the
First-Priority Collateral Agent (or any of its agents), in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code, or (iii) subject to Section 6, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Companies or any of their Subsidiaries, as
debtor-in-possession.

Section 4. Payments.

4.1 Application of Proceeds. After an Event of Default under (and as defined in)
any First-Priority Documents has occurred with respect to which the
First-Priority Collateral Agent has provided written notice to each
Second-Priority Representative, and until such event of default is cured or
waived, so long as the Discharge of First-Priority Obligations has not occurred,
the Common Collateral or proceeds thereof received in connection with the sale
or other disposition of, or collection on, such Common Collateral upon the
exercise of remedies, shall be applied by the First-Priority Collateral Agent to
the First-Priority Obligations in such order as specified in the relevant
First-Priority Documents until the Discharge of First-Priority Obligations has
occurred. Upon the Discharge of First-Priority Obligations, the First-Priority
Collateral Agent shall deliver promptly to the Second-Priority Collateral Agent
any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second-Priority
Collateral Agent ratably to the Second-Priority Obligations and, with respect to
each class of Second-Priority Obligations, in such order as specified in the
relevant Second-Priority Documents.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Representative or any Second-Priority Secured Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Common Collateral in contravention of this Agreement shall be segregated
and held in trust for the benefit of and forthwith paid over to the
First-Priority Collateral Agent (and/or its designees) for the benefit of the
applicable First-Priority Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The First-Priority Collateral Agent is hereby authorized to make any
such endorsements as agent for any Second-Priority Representative or any such
Second-Priority Secured Party. This authorization is coupled with an interest
and is irrevocable.

 

14



--------------------------------------------------------------------------------

Section 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Grantor, the First-Priority Collateral Agent or the
holder of any First-Priority Obligation delivers notice to each Second-Priority
Representative that any specified Common Collateral (including all or
substantially all of the equity interests of a Grantor or any of its
Subsidiaries) is sold, transferred or otherwise disposed of (x) by the owner of
such Common Collateral in a transaction not prohibited by any First-Priority
Credit Document or any Second-Priority Credit Document or (y) during the
existence of any Event of Default under (and as defined in) the Credit Agreement
or any other First-Priority Credit Document to the extent the First-Priority
Collateral Agent has consented to such sale, transfer or disposition:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing First-Priority
Obligations are released and discharged. Upon delivery to each Second-Priority
Representative of a notice from the First-Priority Collateral Agent or the
Companies stating that any release of Liens securing or supporting the
First-Priority Obligations has become effective (or shall become effective upon
each First-Priority Representative’s release), whether in connection with a sale
of such assets by the relevant owner pursuant to the preceding clauses or
otherwise, each Second-Priority Representative will promptly execute and deliver
such instruments, releases, termination statements or other documents confirming
such release on customary terms. In the case of the sale of all or substantially
all of the equity interests of a Grantor or any of its Subsidiaries, the
guarantee in favor of the Second-Priority Secured Parties, if any, made by such
Grantor or Subsidiary will automatically be released and discharged as and when,
but only to the extent, the guarantee by such Grantor or Subsidiary of
First-Priority Obligations is released and discharged.

(b) Each Second-Priority Representative, for itself and on behalf of each
applicable Second-Priority Secured Party, hereby irrevocably constitutes and
appoints the First-Priority Collateral Agent and any officer or agent of the
First-Priority Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of each Second-Priority Representative or such holder or in the
First-Priority Collateral Agent’s own name, from time to time in the
First-Priority Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of First-Priority Obligations has occurred,
each Second-Priority Representative, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether

 

15



--------------------------------------------------------------------------------

prior to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral to the repayment of First-Priority Obligations pursuant to the
First-Priority Documents; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second-Priority Representatives
or the Second-Priority Secured Parties to receive proceeds in connection with
the Second-Priority Obligations not otherwise in contravention of this
Agreement.

5.2 Insurance. Unless and until the Discharge of First-Priority Obligations has
occurred, the First-Priority Collateral Agent and the First-Priority Secured
Parties shall have the sole and exclusive right, subject to the rights of the
Grantors under the First-Priority Documents, to adjust settlement for any
insurance policy covering the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
First-Priority Obligations has occurred, all proceeds of any such policy and any
such award if in respect of the Common Collateral shall be paid, subject to the
rights of the Grantors under the First-Priority Documents, (a) first, prior to
the occurrence of the Discharge of First-Priority Obligations, to the
First-Priority Collateral Agent for the benefit of First-Priority Secured
Parties pursuant to the terms of the First-Priority Documents, (b) second, after
the occurrence of the Discharge of First-Priority Obligations, to the
Second-Priority Collateral Agent for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(c) third, if no Second-Priority Obligations are outstanding, to the owner of
the subject property, such other person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second-Priority
Representative or any Second-Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the First-Priority Collateral
Agent in accordance with the terms of Section 4.2.

5.3 Amendments to Second-Priority Collateral Documents.

(a) Without the prior written consent of the First-Priority Collateral Agent and
the Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. Unless otherwise agreed to by the First-Priority Collateral Agent,
each Second-Priority Representative agrees that each applicable Second-Priority
Collateral Document shall include language substantially the same as the
following paragraph (or language to similar effect approved by the
First-Priority Collateral Agent, such approval not to be unreasonably withheld):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second-Priority Representative]
for the benefit of the [Secured Parties] pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted

 

16



--------------------------------------------------------------------------------

to (a) Credit Suisse AG, as collateral agent (and its permitted successors)
pursuant to the Second Amended and Restated Collateral Agreement dated as of
March 15, 2012 (as amended, restated, supplemented or otherwise modified from
time to time), by and among Chase Acquisition I, Inc., RBS Global, Inc., Rexnord
LLC, certain of their affiliates and Credit Suisse AG, as collateral agent or
(b) any agent or trustee for any Other First-Priority Secured Parties (as
defined in the First Lien/Second Lien Intercreditor Agreement referred to below)
and (ii) the exercise of any right or remedy by the [insert the relevant
Second-Priority Representative] hereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Common
Collateral is subject to the limitations and provisions of the First Lien/Second
Lien Intercreditor Agreement dated as of [            ] (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), by and among Credit Suisse AG, in its capacity
as the Credit Agreement Agent and First-Priority Collateral Agent,
[            ] in its capacity as the Initial Second-Priority Collateral Agent
and Second-Priority Collateral Agent, Chase Acquisition I, Inc., RBS Global,
Inc., Rexnord LLC, and the subsidiaries of RBS Global, Inc. and Rexnord LLC
named therein. In the event of any conflict between the terms of the First
Lien/Second Lien Intercreditor Agreement and the terms of this Agreement, the
terms of the First Lien/Second Lien Intercreditor Agreement shall govern.”

(b) In the event that the First-Priority Collateral Agent or the First-Priority
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the First-Priority Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First-Priority Collateral Document or changing in any manner
the rights of the First-Priority Collateral Agent, the First-Priority Secured
Parties, the Companies or any other Grantor thereunder (including the release of
any Liens in First-Priority Collateral), then such amendment, waiver or consent
shall apply automatically to any comparable provision of each Comparable
Second-Priority Collateral Document without the consent of any Second-Priority
Representative or any Second-Priority Secured Party and without any action by
any Second-Priority Representative, Second-Priority Secured Party, the Companies
or any other Grantor; provided, however, that (A) such amendment, waiver or
consent does not materially adversely affect the rights of the Second-Priority
Secured Parties or the interests of the Second-Priority Secured Parties in the
Second-Priority Collateral and not the First-Priority Collateral Agent or the
First-Priority Secured Parties, as the case may be, that have a security
interest in the affected collateral in a like or similar manner, and (B) written
notice of such amendment, waiver or consent shall have been given to each
Second-Priority Representative.

5.4 Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Representatives and the Second-Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against the Companies or any Subsidiary of the

 

17



--------------------------------------------------------------------------------

Companies that has guaranteed the Second-Priority Obligations in accordance with
the terms of the applicable Second-Priority Documents and applicable law.
Nothing in this Agreement shall prohibit the receipt by any Second-Priority
Representative or any Second-Priority Secured Party of the required payments of
interest and principal so long as such receipt is not the direct or indirect
result of the exercise by any Second-Priority Representative or any
Second-Priority Secured Party of rights or remedies as a secured creditor in
respect of Common Collateral or enforcement in contravention of this Agreement
of any Lien in respect of Second-Priority Obligations held by any of them. In
the event any Second-Priority Representative or any Second-Priority Secured
Party becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Second-Priority Obligations, such judgment lien shall be subordinated to the
Liens securing First-Priority Obligations on the same basis as the other Liens
securing the Second-Priority Obligations are so subordinated to such Liens
securing First-Priority Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First-Priority Collateral Agent or the First-Priority Secured Parties may have
with respect to the First-Priority Collateral.

5.5 First-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection.

(a) The First-Priority Collateral Agent agrees to hold the Pledged Collateral
that is part of the Common Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Representative and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral pursuant to the Second-Priority Collateral Documents,
subject to the terms and conditions of this Section 5.5.

(b) The First-Priority Collateral Agent agrees to hold the Deposit Account
Collateral (if any) that is part of the Common Collateral and controlled by the
First-Priority Collateral Agent as gratuitous bailee and/or gratuitous agent for
the benefit of each Second-Priority Representative and any assignee solely for
the purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.5.

(c) In the event that the First-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Initial Second-Priority Collateral Agreement) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First-Priority Collateral Agent agrees to hold such Liens as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
Second-Priority Collateral Documents, subject to the terms and conditions of
this Section 5.5.

 

18



--------------------------------------------------------------------------------

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Collateral Agent shall be entitled to deal with the Pledged
Collateral in accordance with the terms of the First-Priority Documents as if
the Liens under the Second-Priority Collateral Documents did not exist. The
rights of the Second-Priority Representatives and the Second-Priority Secured
Parties with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement.

(e) The First-Priority Collateral Agent shall have no obligation whatsoever to
any Second-Priority Representative or any Second-Priority Secured Party to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.5. The
duties or responsibilities of the First-Priority Collateral Agent under this
Section 5.5 shall be limited solely to holding the Pledged Collateral as
gratuitous bailee and/or gratuitous agent for the benefit of each
Second-Priority Representative for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.

(f) The First-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second-Priority Representative or any
Second-Priority Secured Party and the Second-Priority Representatives and the
Second-Priority Secured Parties hereby waive and release the First-Priority
Collateral Agent from all claims and liabilities arising pursuant to the
First-Priority Collateral Agent’s role under this Section 5.5, as gratuitous
bailee and/or gratuitous agent with respect to the Common Collateral.

(g) Upon the Discharge of First-Priority Obligations, the First-Priority
Collateral Agent shall deliver to the Second-Priority Collateral Agent, to the
extent that it is legally permitted to do so, the Pledged Collateral (if any)
and the Deposit Account Collateral (if any) that is part of the Common
Collateral together with any necessary endorsements (or otherwise allow the
Second-Priority Collateral Agent to obtain control of such Pledged Collateral
and Deposit Account Collateral) or as a court of competent jurisdiction may
otherwise direct. The Companies shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
First-Priority Collateral Agent for any loss or damage suffered by the
First-Priority Collateral Agent as a result of such transfer except for any loss
or damage suffered by the First-Priority Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith. The First-Priority Collateral
has no obligation to follow instructions from any Second-Priority Representative
in contravention of this Agreement.

(h) Neither the First-Priority Collateral Agent nor the First-Priority Secured
Parties shall be required to marshal any present or future collateral security
for the Companies’ or their Subsidiaries’ obligations to the First-Priority
Collateral Agent or the First-Priority Secured Parties under the First-Priority
Credit Documents or the First-Priority Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising

 

19



--------------------------------------------------------------------------------

(i) The agreement of the First-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.5 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

5.6 Second-Priority Collateral Agent as Gratuitous Bailee/Agent for Perfection.

(a) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of the other Second-Priority Representatives and any assignee solely for
the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the applicable Second-Priority Collateral Document,
subject to the terms and conditions of this Section 5.6.

(b) Upon the Discharge of First-Priority Obligations, the Second-Priority
Collateral Agent agrees to hold the Deposit Account Collateral (if any) that is
part of the Common Collateral and controlled by the Second-Priority Collateral
Agent as gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the applicable Second-Priority Collateral Document, subject to the
terms and conditions of this Section 5.6.

(c) In the event that the Second-Priority Collateral Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Initial Second-Priority Collateral Agreement) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of First-Priority Obligations, the
Second-Priority Collateral Agent agrees to hold such Liens as gratuitous bailee
and/or gratuitous agent for the benefit of other Second-Priority Representatives
and any assignee solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the applicable Second-Priority Collateral
Document, subject to the terms and conditions of this Section 5.6.

(d) The Second-Priority Collateral Agent, in its capacity as gratuitous bailee
and/or gratuitous agent, shall have no obligation whatsoever to the other
Second-Priority Representatives to assure that the Pledged Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Common Collateral except as expressly set
forth in this Section 5.6. The duties or responsibilities of the Second-Priority
Collateral Agent under this Section 5.6 upon the Discharge of First-Priority
Obligations shall be limited solely to holding the Pledged Collateral as
gratuitous bailee and/or gratuitous agent for the benefit of other
Second-Priority Representatives for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.

 

20



--------------------------------------------------------------------------------

(e) The Second-Priority Collateral Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Representatives
(or the Second-Priority Secured Parties for which such other Second-Priority
Representatives are agent) and the other Second-Priority Representatives hereby
waive and release the Second-Priority Collateral Agent from all claims and
liabilities arising pursuant to the Second-Priority Collateral Agent’s role
under this Section 5.6, as gratuitous bailee and/or gratuitous agent with
respect to the Common Collateral.

(f) In the event that the Second-Priority Collateral Agent shall cease to be so
designated the Second-Priority Collateral Agent pursuant to the definition of
such term, the then Second-Priority Collateral Agent shall deliver to the
successor Second-Priority Collateral Agent, to the extent that it is legally
permitted to do so, the Pledged Collateral (if any) and the Deposit Account
Collateral (if any) together with any necessary endorsements (or otherwise allow
the successor Second-Priority Collateral Agent to obtain control of such Pledged
Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct, and such successor Second-Priority Collateral
Agent shall perform all duties of the Second-Priority Collateral Agent as set
forth herein. The Companies shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the
Second-Priority Collateral Agent for any loss or damage suffered by the
Second-Priority Collateral Agent as a result of such transfer except for any
loss or damage suffered by the Second-Priority Collateral Agent as a result of
its own willful misconduct, gross negligence or bad faith. The Second-Priority
Collateral Agent has no obligation to follow instructions from the successor
Second-Priority Collateral Agent in contravention of this Agreement

(g) The agreement of the Second-Priority Collateral Agent to act as gratuitous
bailee and/or gratuitous agent pursuant to this Section 5.6 is intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

5.7 When Discharge of First-Priority Obligations Deemed to Not Have Occurred

If, at any time after the Discharge of First-Priority Obligations has occurred,
the Companies incur and designate any Other First-Priority Obligations, then
such Discharge of First-Priority Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement (other than with respect to
any actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of First-Priority Obligations), and the
applicable agreement governing such Other First-Priority Obligations shall
automatically be treated as a First-Priority Credit Document (and, upon
designation by the Companies thereof, the “Credit Agreement” hereunder) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Common Collateral set forth herein and the granting by the
First-Priority Collateral Agent of amendments, waivers and consents hereunder.
Upon receipt of notice of such designation (including the identity of the new
First-Priority Collateral Agent), each Second-Priority Representative shall
promptly (i) enter into such documents and

 

21



--------------------------------------------------------------------------------

agreements (at the expense of the Companies), including amendments or
supplements to this Agreement, as the Companies or such new First-Priority
Collateral Agent shall reasonably request in writing in order to provide the new
First-Priority Representative the rights of the First-Priority Collateral Agent
contemplated hereby and (ii) to the extent then held by any Second-Priority
Representative, deliver to the First-Priority Collateral Agent the Pledged
Collateral that is Common Collateral together with any necessary endorsements
(or otherwise allow such First-Priority Collateral Agent to obtain possession or
control of such Pledged Collateral).

5.8 No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the Initial
Second-Priority Agreement or any other Second-Priority Document, as applicable)
exists on the date on which all First-Priority Obligations is repaid in full and
terminated (including all commitments and letters of credit thereunder)
resulting in a Discharge of First-Priority Obligations, the second-priority
Liens on the Second-Priority Collateral securing the Second-Priority Obligations
relating to such Event of Default will not be released, except to the extent
such Second-Priority Collateral or any portion thereof was disposed of in order
to repay the First-Priority Obligations secured by such Second-Priority
Collateral, and thereafter the Second-Priority Collateral Agent will have the
right to foreclose upon such Second-Priority Collateral (but in any such event,
the Liens on such Second-Priority Collateral securing the applicable
Second-Priority Obligations will be released when such Event of Default and all
other Events of Default under the Initial Second-Priority Agreement or any other
Second-Priority Document, as applicable, cease to exist).

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Companies or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the First-Priority Collateral Agent
shall desire to permit the use of cash collateral or to permit the Companies or
any other Grantor to obtain financing under Section 363 or Section 364 of Title
11 of the United States Code or any similar provision in any Bankruptcy Law
(“DIP Financing”), then each Second-Priority Representative, on behalf of itself
and each applicable Second-Priority Secured Party, agrees that it will raise no
(a) objection to (and will not otherwise contest) such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the proviso in clause
(ii) of Section 3.1(a) and Section 6.3) and, to the extent the Liens securing
the First-Priority Obligations under the First-Priority Documents are
subordinated or pari passu with such DIP Financing, will subordinate its Liens
in the Common Collateral to such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second-Priority
Obligations are so subordinated to Liens securing First-Priority Obligations
under this Agreement, (b) objection to (and will not otherwise contest) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of First-Priority Obligations made by the
First-Priority Collateral Agent or any holder of First-Priority Obligations,
(c) objection to (and will not

 

22



--------------------------------------------------------------------------------

otherwise contest) any lawful exercise by any holder of First-Priority
Obligations of the right to credit bid First-Priority Obligations at any sale in
foreclosure of First-Priority Collateral, (d) objection to (and will not
otherwise contest) any other request for judicial relief made in any court by
any holder of First-Priority Obligations relating to the lawful enforcement of
any Lien on First-Priority Collateral or (e) objection to (and will not
otherwise contest) any order relating to a sale of assets of any Grantor for
which the First-Priority Collateral Agent has consented that provides, to the
extent the sale is to be free and clear of Liens, that the Liens securing the
First-Priority Obligations and the Second-Priority Obligations will attach to
the proceeds of the sale on the same basis of priority as the Liens securing the
First-Priority Collateral rank to the Liens securing the Second-Priority
Collateral in accordance with this Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of First-Priority
Obligations has occurred, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Common Collateral,
without the prior written consent of the First-Priority Collateral Agent and the
Required Lenders.

6.3 Adequate Protection. Each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that none of
them shall contest (or support any other Person contesting) (a) any request by
the First-Priority Collateral Agent or the First-Priority Secured Parties for
adequate protection or (b) any objection by the First-Priority Collateral Agent
or the First-Priority Secured Parties to any motion, relief, action or
proceeding based on the First-Priority Collateral Agent’s or the First-Priority
Secured Parties’ claiming a lack of adequate protection. Notwithstanding the
foregoing, in any Insolvency or Liquidation Proceeding, (i) if the
First-Priority Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any DIP
Financing or use of cash collateral under Section 363 or Section 364 of Title 11
of the United States Code or any similar Bankruptcy Law, then each
Second-Priority Representative, on behalf of itself and any applicable
Second-Priority Secured Party, may seek or request adequate protection in the
form of a replacement Lien on such additional collateral, which Lien is
subordinated to the Liens securing the First-Priority Obligations and such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Obligations are so subordinated to the Liens
securing First-Priority Obligations under this Agreement and (ii) in the event
any Second-Priority Representative, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then such
Second-Priority Representative, on behalf of itself or each such Second-Priority
Secured Party, agrees that the First-Priority Representatives shall also be
granted a senior Lien on such additional collateral as security for the
applicable First-Priority Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Second-Priority Obligations
shall be subordinated to the Liens on such collateral securing the First-

 

23



--------------------------------------------------------------------------------

Priority Obligations and any such DIP Financing (and all Obligations relating
thereto) and any other Liens granted to the First-Priority Secured Parties as
adequate protection on the same basis as the other Liens securing the
Second-Priority Obligations are so subordinated to such Liens securing
First-Priority Obligations under this Agreement.

6.4 Preference Issues. If any First-Priority Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Companies or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the First-Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First-Priority Secured Parties shall remain entitled to
a Discharge of First-Priority Obligations with respect to all such recovered
amounts and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto.

6.5 Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

6.6 506(c) Claims. Until the Discharge of First-Priority Obligations has
occurred, each Second-Priority Representative, on behalf of itself and each
applicable Second-Priority Secured Party, will not assert or enforce any claim
under Section 506(c) of the United States Bankruptcy Code senior to or on a
parity with the Liens securing the First-Priority Obligations for costs or
expenses of preserving or disposing of any Common Collateral.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The consent by the First-Priority Secured Parties to the execution
and delivery of the Second-Priority Documents to which the First-Priority
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the First-Priority Secured
Parties to the Companies or any Subsidiary of the Companies shall be deemed to
have been given and made in reliance upon this Agreement. Each Second-Priority
Representative, on behalf of itself and each applicable Second-Priority Secured
Party, acknowledges that it and the applicable Second-Priority

 

24



--------------------------------------------------------------------------------

Secured Parties have, independently and without reliance on the First-Priority
Collateral Agent or any First-Priority Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the applicable Second-Priority Documents, this Agreement
and the transactions contemplated hereby and thereby and they will continue to
make their own credit decision in taking or not taking any action under the
applicable Second-Priority Documents or this Agreement.

7.2 No Warranties or Liability. Each Second-Priority Representative, on behalf
of itself and each applicable Second-Priority Secured Party, acknowledges and
agrees that neither the First-Priority Collateral Agent nor any First-Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First-Priority Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon. The First-Priority Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the
First-Priority Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the First-Priority Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that any Second-Priority Representative or any of the Second-Priority
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the First-Priority Collateral Agent nor any
First-Priority Secured Party shall have any duty to any Second-Priority
Representative or any Second-Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Companies or any
Subsidiary thereof (including the Second-Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Intercreditor Agreement, the First-Priority Collateral Agent, the
First-Priority Secured Parties, the Second-Priority Representatives and the
Second-Priority Secured Parties have not otherwise made to each other, nor do
they hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Second-Priority Obligations, the
First-Priority Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) the Companies’ or any other
Grantor’s title to or right to transfer any of the Common Collateral or (c) any
other matter except as expressly set forth in this Intercreditor Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First-Priority Collateral Agent and the First-Priority Secured Parties,
and the Second-Priority Representatives and the Second-Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First-Priority Documents or
any Second-Priority Documents;

 

25



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First-Priority Obligations or Second-Priority Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other First-Priority Document or of the terms of the
Initial Second-Priority Agreement or any other Second-Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First-Priority
Obligations or Second-Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Companies or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Companies or any other Grantor in respect of the
First-Priority Obligations, or of any Second-Priority Representative or any
Second-Priority Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Representative or any Second-Priority Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Companies or any other Grantor constituting First-Priority
Obligations in reliance hereon. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding, any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of each Second-Priority Representative (or its
authorized agent), each First-

 

26



--------------------------------------------------------------------------------

Priority Representative (or its authorized agent) and the Companies and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding anything in this Section 8.3 to the contrary,
this Agreement may be amended from time to time at the request of the Companies,
at the Companies’ expense, and without the consent of any First-Priority
Representative, any Second-Priority Representative, any First-Priority Secured
Party or any Second-Priority Secured Party to (i) add other parties holding
Other First-Priority Obligations (or any agent or trustee therefor) and Other
Second-Priority Obligations (or any agent or trustee therefor) in each case to
the extent such Obligations are not prohibited by any First-Priority Credit
Document or any Second-Priority Credit Document, (ii) in the case of Other
Second-Priority Obligations, (a) establish that the Lien on the Common
Collateral securing such Other Second-Priority Obligations shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
First-Priority Obligations and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second-Priority Obligations (subject to the terms of the Second-Priority
Documents), and (b) provide to the holders of such Other Second-Priority
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First-Priority Collateral Agent) as are provided to the holders of
Second-Priority Obligations under this Agreement (subject to the terms of the
Second-Priority Documents), and (iii) in the case of Other First-Priority
Obligations, (a) establish that the Lien on the Common Collateral securing such
Other First-Priority Obligations shall be superior in all respects to all Liens
on the Common Collateral securing any Second-Priority Obligations and shall
share in the benefits of the Common Collateral equally and ratably with all
Liens on the Common Collateral securing any First-Priority Obligations (subject
to the terms of the First-Priority Documents), and (b) provide to the holders of
such Other First-Priority Obligations (or any agent or trustee thereof) the
comparable rights and benefits as are provided to the holders of First-Priority
Obligations under this Agreement (subject to the terms of the First-Priority
Documents), in each case so long as such modifications are not prohibited by any
First-Priority Credit Document or any Second-Priority Credit Document. Any such
additional party and each Representative shall be entitled to rely on the
determination of an officer of the Companies that such modifications are not
prohibited by any First-Priority Credit Document or any Second-Priority Credit
Document if such determination is set forth in an officer’s certificate
delivered to such party, the First-Priority Collateral Agent and each
Second-Priority Representative. At the request (and sole expense) of the
Companies, without the consent of any First-Priority Secured Party or
Second-Priority Secured Party, each of the First-Priority Collateral Agent, the
Second-Priority Collateral Agent and each other First-Priority Representative
and Second-Priority Representative shall execute and deliver an acknowledgment
and confirmation of such permitted modifications and/or enter into an amendment,
a restatement or a supplement of this Agreement to facilitate such permitted
modifications (it being understood that such actions shall not be required for
the effectiveness of any such modifications).

 

27



--------------------------------------------------------------------------------

8.4 Information Concerning Financial Condition of the Companies and the
Subsidiaries. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Companies and the Subsidiaries of the Companies and
all endorsers and/or guarantors of the Second-Priority Obligations or the
First-Priority Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the Second-Priority Obligations or the First-Priority
Obligations. The First-Priority Collateral Agent, the First-Priority Secured
Parties, each Second-Priority Representative and the Second-Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the First-Priority Collateral Agent, any
First-Priority Secured Party, any Second-Priority Representative or any
Second-Priority Secured Party, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it or they shall be under no obligation (w) to make, and the
First-Priority Collateral Agent, the First-Priority Secured Parties, the
Second-Priority Representatives and the Second-Priority Secured Parties shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5 Subrogation. Each Second-Priority Representative, on behalf of itself and
each applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First-Priority Obligations has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the First-Priority Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First-Priority Obligations
as the First-Priority Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the First-Priority Documents. Except
as otherwise provided herein, each Second-Priority Representative, on behalf of
itself and each applicable Second-Priority Secured Party, assents to any such
extension or postponement of the time of payment of the First-Priority
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the First-Priority Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

 

28



--------------------------------------------------------------------------------

8.7 Consent to Jurisdiction; Waivers. The parties hereto irrevocably and
unconditionally agree that they will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the First-Priority Secured Parties or
the Credit Agreement Agent, or any affiliate of the foregoing in any way
relating to this Agreement or the transactions relating hereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof. The parties hereto consent to the
jurisdiction of any state or federal court located in New York County, New York,
and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.8 for such party. Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

8.8 Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Collateral Agent, the Initial Second-Priority
Collateral Agent, or any other First-Priority Representative or Second-Priority
Representative as provided in the Credit Agreement, the Initial Second-Priority
Agreement, the relevant First-Priority Document or the relevant Second-Priority
Document, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. Each
First-Priority Representative hereby agrees to promptly notify each
Second-Priority Representative upon payment in full in cash of all indebtedness
under the applicable First-Priority Documents (except for contingent indemnities
and cost and reimbursement obligations to the extent no claim therefor has been
made).

8.9 Further Assurances. Each of the Second-Priority Representatives, on behalf
of itself and each applicable Second-Priority Secured Party, and each of the
First-Priority Representatives, on behalf of itself and each applicable
First-Priority Secured Party, agrees that each of them shall take such further
action and shall execute and deliver to the First-Priority Collateral Agent and
the First-Priority Secured Parties such additional documents and instruments (in
recordable form, if requested) as the First-Priority Collateral Agent or the
First-Priority Secured Parties may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

8.10 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First-Priority Collateral Agent, the other First-Priority Representatives, the
First-Priority Secured Parties, the Second-Priority Representatives, the
Second-Priority Secured Parties, the Companies, the Companies’ Subsidiaries
party hereto and their respective permitted successors and assigns.

8.12 Specific Performance. The First-Priority Collateral Agent may demand
specific performance of this Agreement. Each Second-Priority Representative, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the First-Priority Collateral Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or in portable document format (pdf), each of
which shall be an original and all of which shall together constitute one and
the same document.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First-Priority
Representative represents and warrants that this Agreement is binding upon the
applicable First-Priority Secured Parties for which such First-Priority
Representative is acting. Each Second-Priority Representative represents and
warrants that this Agreement is binding upon the applicable Second-Priority
Secured Parties for which such Second-Priority Representative is acting.

 

30



--------------------------------------------------------------------------------

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
First-Priority Obligations and Second-Priority Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Companies or any other Grantor shall include the Companies or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Companies or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18 First-Priority Representatives and Second-Priority Representatives. It is
understood and agreed that (a) CS AG is entering into this Agreement in its
capacity as collateral agent under the Credit Agreement and the provisions of
Article VIII of the Credit Agreement applicable to CS AG as collateral agent
thereunder shall also apply to CS AG as First-Priority Collateral Agent
hereunder and (b) [        ] is entering into this Agreement in its capacity as
Initial Second-Priority Collateral Agent under the Initial Second-Priority
Agreement, and the provisions of [Article [     ]] of the Initial
Second-Priority Agreement applicable to the Initial Second-Priority Collateral
Agent thereunder shall also apply to it as Second-Priority Collateral Agent and
Initial Second-Priority Collateral Agent hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Initial Second-Priority Agreement or any
other First-Priority Document or Second-Priority Document entered into in
connection with the Credit Agreement, the Initial Second-Priority Agreement or
any other First-Priority Document or Second-Priority Document or permit the
Companies or any Subsidiary of the Companies to take any action, or fail to take
any action, to the extent such action or failure would otherwise constitute a
breach of, or default under, the Credit Agreement, the Initial Second-Priority
Agreement or any other First-Priority Document or Second-Priority Document
entered into in connection with the Credit Agreement, the Initial
Second-Priority Agreement or any other First-Priority Document or
Second-Priority Credit Document, (b) change the relative priorities of the
First-Priority Obligations or the Liens granted under the First-Priority
Documents on the Common Collateral (or any other assets) as among the First-

 

31



--------------------------------------------------------------------------------

Priority Secured Parties or (c) otherwise change the relative rights of the
First-Priority Secured Parties in respect of the Common Collateral as among such
First-Priority Secured Parties or (d) obligate the Companies or any Subsidiary
of the Companies to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement, the
Initial Second-Priority Agreement or any other First-Priority Document or
Second-Priority Document entered into in connection with the Credit Agreement,
the Initial Second-Priority Agreement or any other First-Priority Document or
Second-Priority Document.

8.20 Second-Priority Collateral Agent. The Second-Priority Collateral Agent is
executing and delivering this Agreement solely in its capacity as such and
pursuant to directions set forth in the Initial Second-Priority Agreement; and
in so doing, the Second-Priority Collateral Agent shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second-Priority
Collateral Agent shall not have duties or obligations under or pursuant to this
Agreement other than such duties expressly set forth in this Agreement as duties
on its part to be performed or observed. In entering into this Agreement, or in
taking (or forbearing from ) any action under or pursuant to this Agreement, the
Second-Priority Collateral Agent shall have and be protected by all of the
rights, immunities, indemnities and other protections granted to it under the
Initial Second-Priority Agreement and, as applicable, the Initial
Second-Priority Collateral Agreement.

8.21 Joinder Requirements. The Companies may designate additional obligations as
Other First-Priority Obligations or Other Second-Priority Obligations pursuant
to this Section 8.21 if (x) the incurrence of such obligations is not prohibited
by any First-Priority Document or Second-Priority Document then in effect and
(y) the Companies shall have delivered an officer’s certificate to each
Representative certifying the same. If not so prohibited, the Companies shall
(i) notify each Representative in writing of such designation and (ii) cause the
applicable new First-Priority Representative or Second-Priority Representative
to execute and deliver to each other First-Priority Representative and
Second-Priority Representative, a Joinder Agreement substantially in the form of
Exhibit A or Exhibit B, as applicable, hereto.

8.22 Intercreditor Agreements.

(a) Each party hereto agrees that the First-Priority Secured Parties (as among
themselves) and the Second-Priority Secured Parties (as among themselves) may
each enter into intercreditor agreements (or similar arrangements) with the
applicable First-Priority Representatives or Second-Priority Representatives, as
the case may be, governing the rights, benefits and privileges as among the
First-Priority Secured Parties or as among the Second-Priority Secured Parties,
as the case may be, in respect of any or all of the Common Collateral, this
Agreement and the other First-Priority Collateral Documents or the other
Second-Priority Collateral Documents, as the case may be, including as to
application of proceeds of any Common Collateral, voting

 

32



--------------------------------------------------------------------------------

rights, control of any Common Collateral and waivers with respect to any Common
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement or the other First-Priority Collateral
Documents or Second-Priority Collateral Documents, as the case may be. In any
event, if a respective intercreditor agreement (or similar arrangement) exists,
the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any other First-Priority
Collateral Document or Second-Priority Collateral Document, and the provisions
of this Agreement and the other First-Priority Collateral Documents and
Second-Priority Collateral Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

(b) In addition, in the event that the Companies or any Subsidiary thereof
incurs any Obligations secured by a Lien on any Common Collateral that is junior
to Liens thereon securing any First-Priority Obligations or Second-Priority
Obligations, as the case may be, and such Obligations are not designated by the
Companies as Second-Priority Obligations, then the First-Priority Collateral
Agent and/or Second-Priority Collateral Agent shall upon the request of the
Companies enter into an intercreditor agreement with the agent or trustee for
the creditors with respect to such secured Obligations to reflect the relative
Lien priorities of such parties with respect to the relevant portion of the
Common Collateral and governing the relative rights, benefits and privileges as
among such parties in respect of such Common Collateral, including as to
application of the proceeds of such Common Collateral, voting rights, control of
such Common Collateral and waivers with respect to such Common Collateral, in
each case, so long as such secured Obligations are not prohibited by, and the
terms of such intercreditor agreement do not violate or conflict with, the
provisions of this Agreement or any of the First-Priority Documents or
Second-Priority Documents, as the case may be. If any such intercreditor
agreement (or similar arrangement) is entered into, the provisions thereof shall
not be (or be construed to be) an amendment, modification or other change to
this Agreement or any First-Priority Documents, and the provisions of this
Agreement, the First-Priority Documents and the Second-Priority Documents shall
remain in full force and effect in accordance with the terms hereof and thereof
(as such provisions may be amended, modified or otherwise supplemented from time
to time in accordance with the respective terms thereof, including to give
effect to any intercreditor agreement (or similar arrangement)).

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG

as Credit Agreement Agent and First-Priority Collateral Agent

By:      

Name:

Title:

[                                                                          ],

as Initial Second-Priority Collateral Agent and Second-Priority Collateral Agent

By:      

Name:

Title:

CHASE ACQUISITION I, INC.

By:      

Name:

Title:

REXNORD LLC

By:      

Name:

Title:

REXNORD INDUSTRIES, LLC

By:      

Name:

Title:

PT COMPONENTS, INC.

By:      

Name:

Title:

RBS ACQUISITION CORPORATION

By:      

Name:

Title:

RBS CHINA HOLDINGS, L.L.C.

By:      

Name:

Title:



--------------------------------------------------------------------------------

RBS GLOBAL, INC. By:      

Name:

Title:

REXNORD INTERNATIONAL INC. By:      

Name:

Title:

THE FALK SERVICE CORPORATION By:      

Name:

Title:

PRAGER INCORPORATED By:      

Name:

Title:

REXNORD-ZURN HOLDINGS, INC. By:      

Name:

Title:

ENVIRONMENTAL ENERGY COMPANY By:      

Name:

Title:

HL CAPITAL CORP. By:      

Name:

Title:

KRIKLES, INC. By:      

Name:

Title:

OEI, INC. By:      

Name:

Title:

OEP, INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

SANITARY-DASH MANUFACTURING CO., INC. By:      

Name:

Title:

ZURCO, INC. By:      

Name:

Title:

ZURN INTERNATIONAL, INC. By:      

Name:

Title:

ZURN INDUSTRIES, LLC By:      

Name:

Title:

ZURN PEX, INC. By:      

Name:

Title:

GA INDUSTRIES HOLDINGS, LLC By:      

Name:

Title:

GA INDUSTRIES, LLC By:      

Name:

Title:

RODNEY HUNT COMPANY, INC. By:      

Name:

Title:

AMERICAN AUTOGARD LLC By:      

Name:

Title:

CLINE ACQUISITION CORP. By:      

Name:

Title:



--------------------------------------------------------------------------------

 

VAG VALVES USA INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [            ],
among [            ] (the “New Representative”), as an Other First-Priority
Representative, [[            ] (the “New Collateral Agent”)]4, as an Other
First-Priority Collateral Agent, CREDIT SUISSE AG, as collateral agent for the
Credit Agreement Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Credit Agreement Agent and First-Priority Collateral Agent, [            ], as
collateral agent for the Initial Second-Priority Secured Parties (together with
its successors and co-agents in substantially the same capacity as may from time
to time be appointed) and as Initial Second-Priority Collateral Agent and
Second-Priority Collateral Agent, Chase Acquisition I, Inc., RBS Global, Inc.
(on behalf of itself and its Subsidiaries) and Rexnord LLC (on behalf of itself
and its Subsidiaries).

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [    ], 20[    ] (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above. This Agreement has been entered into to record the accession of the New
Representative[s] as Other First-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other First-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other First-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other First-Priority Representative.

 

4  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the Intercreditor Agreement
as an Other First-Priority Collateral Agent as if it had originally been party
to the Intercreditor Agreement as an Other First-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [            ].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and New Collateral Agent as an Other First-Priority
Representative and Other First-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

SECTION 2.05 [            ] [is][/are] acting in the capacities of Other
First-Priority Representative[s] and [            ] is acting in its capacity as
Other First-Priority Collateral Agent solely for the Secured Parties under
[            ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Other Second-Priority Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [            ], [            ],
among [            ] (the “New Representative”), as an Other Second-Priority
Representative, [[            ] (the “New Collateral Agent”)]5, as an Other
Second-Priority Collateral Agent, CREDIT SUISSE AG, as collateral agent for the
Credit Agreement Secured Parties (together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed) and as
Credit Agreement Agent and First-Priority Collateral Agent, [            ], as
collateral agent for the Initial Second-Priority Secured Parties (together with
its successors and co-agents in substantially the same capacity as may from time
to time be appointed) and as Initial Second-Priority Collateral Agent and
Second-Priority Collateral Agent, Chase Acquisition I, Inc., RBS Global, Inc.
(on behalf of itself and its Subsidiaries) and Rexnord LLC (on behalf of itself
and its Subsidiaries).

This Agreement is supplemental to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of [        ], 20[        ] (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“First Lien/Second Lien Intercreditor Agreement”), by and among the parties
(other than the New Representative and the New Collateral Agent) referred to
above. This Agreement has been entered into to record the accession of the New
Representative[s] as Other Second-Priority Representative[s] under the First
Lien/Second Lien Intercreditor Agreement [and to record the accession of the New
Collateral Agent as an Other Second-Priority Collateral Agent under the First
Lien/Second Lien Intercreditor Agreement].

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the First Lien/Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 [The][/Each] New Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the First Lien/Second
Lien Intercreditor Agreement as an Other Second-Priority Representative as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Representative.

 

5  To be included if applicable.



--------------------------------------------------------------------------------

SECTION 2.02 [The New Collateral Agent agrees to become, with immediate effect,
a party to and agrees to be bound by the terms of, the First Lien/Second Lien
Intercreditor Agreement as an Other Second-Priority Collateral Agent as if it
had originally been party to the First Lien/Second Lien Intercreditor Agreement
as an Other Second-Priority Collateral Agent.]

SECTION 2.03 The New Representative[s] and the New Collateral Agent confirm[s]
that their address details for notices pursuant to the First Lien/Second Lien
Intercreditor Agreement [is][/are] as follows: [            ].

SECTION 2.04 Each party to this Agreement (other than the New Representative[s]
and the New Collateral Agent) confirms the acceptance of the New
Representative[s] and the New Collateral Agent as an Other Second-Priority
Representative and an Other Second-Priority Collateral Agent, respectively, for
purposes of the First Lien/Second Lien Intercreditor Agreement.

SECTION 2.05 [            ] [is][/are] acting in the capacities of Other
Second-Priority Representative[s] and [            ] is acting in its capacity
as Other Second-Priority Collateral Agent solely for the Secured Parties under
[            ].

ARTICLE III

Miscellaneous

SECTION 3.01 This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[INSERT SIGNATURE BLOCKS]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

 

  •  

Chase Acquisition I, Inc.

 

  •  

Rexnord LLC

 

  •  

Rexnord Industries, LLC

 

  •  

PT Components, Inc.

 

  •  

RBS Acquisition Corporation

 

  •  

RBS China Holdings, L.L.C.

 

  •  

RBS Global, Inc.

 

  •  

Rexnord International Inc.

 

  •  

The Falk Service Corporation

 

  •  

Prager Incorporated

 

  •  

Rexnord-Zurn Holdings, Inc.

 

  •  

Environmental Energy Company

 

  •  

HL Capital Corp.

 

  •  

Krikles, Inc.

 

  •  

OEI, Inc.

 

  •  

OEP, Inc.

 

  •  

Sanitary-Dash Manufacturing Co., Inc.

 

  •  

Zurco, Inc.

 

  •  

Zurn International, Inc.

 

  •  

Zurn Industries, LLC

 

  •  

Zurn PEX, Inc.

 

  •  

GA Industries Holdings, LLC

 

  •  

GA Industries, LLC

 

  •  

Rodney Hunt Company, Inc.

 

  •  

American Autogard LLC

 

  •  

Cline Acquisition Corp.

 

  •  

VAG Valves USA Inc.



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Third Amended and Restated First Lien Credit Agreement
dated as of August 21, 2013 (as amended, supplemented or otherwise modified from
time to time) (the “Credit Agreement”), among Chase Acquisition I, Inc., a
Delaware corporation, RBS Global, Inc., a Delaware corporation (“RBS Global”)
and Rexnord LLC, a Delaware limited liability company (together with RBS Global,
the “Borrowers”), the lenders from time to time party thereto (“Lenders”), and
Credit Suisse AG, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrowers
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrowers and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrowers or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:      

Name:

 

Title:

[Address]

Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Third Amended and Restated First Lien Credit Agreement
dated as of August 21, 2013 (as amended, supplemented or otherwise modified from
time to time) (the “Credit Agreement”), among Chase Acquisition I, Inc., a
Delaware corporation, RBS Global, Inc., a Delaware corporation (“RBS Global”)
and Rexnord LLC, a Delaware limited liability company (together with RBS Global,
the “Borrowers”), the lenders from time to time party thereto (“Lenders”), and
Credit Suisse AG, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of 2.17(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrowers as described in Section 881(c)(3)(C) of
the Code, and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:      

Name:

 

Title:

[Address]

Dated:             , 20[    ]

 

4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INTERCOMPANY SUBORDINATION TERMS

SUBORDINATED INTERCOMPANY NOTE

[    ], 20[    ]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower (each, in
such capacity, an “Issuer”) from time to time from any other entity (each, in
such capacity as lender to the applicable Issuer, a “Holder” and together with
each Issuer, the “Note Parties” and each a “Note Party”) listed on the signature
page hereto, hereby promises to pay on demand (or upon such other maturity or
amortization terms as may be agreed by the applicable Issuer and Holder from
time to time) to such Holder, in immediately available funds in such currencies
as shall be agreed from time to time, at such location as the applicable Holder
shall from time to time designate, the unpaid principal amount of all loans and
advances or other credit extensions (excluding trade payables, intercompany
current liabilities incurred in the ordinary course of business in connection
with cash management operations and loans, advances or other credit extensions
payable within 120 days) made by the applicable Holder to the applicable Issuer
(other than any loans, advances or other credit extensions made after the date
of this Note which are evidenced by an instrument or agreement in writing that
expressly provides that such loans, extensions or other credit extensions are
not governed or evidenced by this Note). Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder. Each Holder is hereby authorized to record
all loans and advances or other credit extensions made by it to any Issuer under
this Note, and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein.

With respect to any Issuer and any Holder between whom loans, advances or other
credit extensions exist as of the date of this Note including, without
limitation, the loans and advances described on Schedule A hereto, (such loans,
advances or other credit extensions, “Existing Obligations”), (a) if any
Existing Obligation is evidenced by a promissory note or other instrument or
agreement in existence as of the date hereof (an “Existing Note”), it is agreed
between such Issuer and such Holder that the obligations under such Existing
Note are hereafter to be evidenced by this Note and (b) it is agreed between
such Issuer and such Holder that the agreements in existence as of the date
hereof with respect to any Existing Obligation (including agreements contained
in any Existing Note) as to principal, amortization, currency, payment location
and interest rate (if any) will continue to have effect under this Note until
modified by agreement between such Issuer and such Holder.

Reference is hereby made to the (i) the Third Amended and Restated First Lien
Credit Agreement, dated as of August 21, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Chase Acquisition I, Inc., RBS Global, Inc., Rexnord LLC, the lenders and
other parties thereto from time to time, and Credit Suisse AG, as Administrative
Agent. As used herein, “Obligations” shall mean the collective reference to the
“Obligations” as defined in the Credit Agreement.



--------------------------------------------------------------------------------

Each Holder hereby agrees, to the extent permitted under applicable law
(including legal duties applicable to the board of directors or equivalent body
of such Holder), that the indebtedness evidenced by this Note owed to it by any
Issuer shall be subordinate and junior in right of payment, to the extent and in
the manner hereinafter set forth, to all Obligations of such Issuer under the
Credit Agreement or any “Loan Document” (as defined in the Credit Agreement) if
the terms of the Credit Agreement require such indebtedness to be subordinated
to such Obligations (such Obligations and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest or fees thereon accruing after the commencement of any
proceedings referred to in clause (i) below, whether or not such interest or
fees are an allowed claim in such proceeding, being hereinafter collectively
referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to such Issuer or to its creditors, as such, or
to its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before such Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than debt securities of such
Issuer that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any event of default occurs and is continuing with respect to any Senior
Indebtedness (including any “Event of Default” as defined in the Credit
Agreement), then no payment or distribution of any kind or character shall be
made by or on behalf of such Issuer or any other Person (other than to a Loan
Party)on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by such Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), to the extent necessary to
pay all Senior Indebtedness in full in cash.



--------------------------------------------------------------------------------

To the extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the administrative agents and the lenders under the
Credit Agreement and the administrative agents may, on behalf of themselves and
such lenders, proceed to enforce the subordination provisions herein.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

Upon execution and delivery after the date hereof of a counterpart signature
page hereto by any direct or indirect subsidiary of Chase Acquisition I, Inc.,
any such subsidiary shall become a Note Party hereunder with the same force and
effect as if originally named as a Note Party hereunder.

The rights and obligations of each Note Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Note Party as a party
to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first written
above.

 

[NAME OF ENTITY], a Loan Party, as Payor By:     Name:   Title:  

[NAME OF ENTITY],

a Subsidiary that is not a Loan Party, as Payee

By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

[List here any Existing Notes to be excluded in accordance with the second
paragraph of this Note]



--------------------------------------------------------------------------------

NOTE POWER

(Subordinated Intercompany Note)

For value received, each of the undersigned entities (each a “Holder”) hereby
sells, assigns and transfers unto                      all of its right, title
and interest in that certain Subordinated Intercompany Note (the “Note”) dated
                     , 20[      ], made by each of the undersigned entities in
its capacity as an Issuer thereunder, in favor of each such person in its
capacity as Holder thereunder and the receivables evidenced thereby, and does
hereby irrevocably constitute and appoint                      attorney to
transfer the Note with full power of substitution in the premises.

Dated:                    

 

[NAME OF ENTITY],

a Loan Party, as Payor

By:     Name:   Title:  

[NAME OF ENTITY],

a Subsidiary that is not a Loan Party, as Payee

By:     Name:   Title:  

 

6